Exhibit 10.1

 

AMENDED AND RESTATED
ADDENDUM VIII
TO
SPRINT PCS MANAGEMENT AGREEMENT AND
SPRINT PCS SERVICES AGREEMENT

 

Amending these agreements further and restating certain Paragraphs in
Addenda I through VII

 

Dated as of November 1, 2004

 

Manager:

iPCS Wireless, Inc.

 

 

Service Area BTAs:

Bloomington, IL # 46

 

Champaign-Urbana, IL # 71

 

Clinton, IA-Sterling, IL # 86

 

Danville, IL # 103

 

Davenport, IA-Moline, IL # 105

 

Decatur-Effingham, IL # 109

 

Galesburg, IL # 161

 

Jacksonville, IL # 213

 

Kankakee, IL # 225

 

LaSalle-Peru-Ottawa-Streator, IL # 243

 

Mattoon, IL # 286

 

Mt. Vernon-Centralia, IL # 308

 

Peoria, IL # 344

 

St. Louis, MO (partial) # 394

 

Springfield, IL # 426

 

Grand Island-Kearney, NE # 167

 

Hastings, NE # 185

 

Lincoln, NE (partial) # 256

 

Norfolk, NE # 323

 

Omaha, NE (partial) # 332

 

Burlington, IA # 61

 

Des Moines, IA (partial) # 111

 

Dubuque, IA # 118

 

Fort Dodge, IA # 150

 

Marshalltown, IA # 283

 

Mason City, IA # 285

 

Ottumwa, IA # 337

 

Waterloo-Cedar Falls, IA # 462

 

Battle Creek, MI (partial) # 33

 

Grand Rapids, MI # 169

 

Lansing, MI (partial) # 241

 

--------------------------------------------------------------------------------


 

 

Mount Pleasant, MI # 307

 

Muskegon, MI # 310

 

Saginaw-Bay City, MI # 390

 

Traverse City, MI # 446

 

Cedar Rapids, IA # 70

 

Iowa City, IA # 205

 

Terre Haute, IN (partial) #442

 

This Amended and Restated Addendum VIII (this “Addendum”) contains amendments to
the Sprint PCS Management Agreement, the Sprint PCS Services Agreement, the
Sprint Trademark and Service Mark License Agreement and the Sprint Spectrum
Trademark and Service Mark License Agreement, each of which was entered into on
January 22, 1999 by Sprint Spectrum L.P., SprintCom, Inc., WirelessCo, L.P.,
Sprint Communications Company L.P. and Illinois PCS, L.L.C.  After entering into
these agreements, Illinois PCS, L.L.C. was merged into iPCS Wireless, Inc. on
July 12, 2000.  The Management Agreement, Services Agreement and Trademark
License Agreements were amended by:

 

(1)           Addendum I dated as of January 22, 1999,

(2)           Addendum II dated as of August 3, 1999,

(3)           Amended and Restated Addendum III dated as of March 8, 2000,

(4)           Addendum IV dated as of July 12, 2000,

(5)           Addendum V dated as of December 15, 2000,

(6)           Addendum VI dated as of February 28, 2001, and

(7)           Addendum VII dated as of August 26, 2002.

 

This Amended and Restated Addendum VIII supersedes in its entirety Addendum VIII
signed by the parties on March 26, 2004.

 

The purposes of this Addendum are to (1) amend the Management Agreement, the
Services Agreement, the Trademark License Agreements and the Schedule of
Definitions and restate those sections and paragraphs in the addenda executed
previously that amend the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions (see section A
below), and (2) provide cross-references to those sections and paragraphs in
addenda executed previously that are not restated in this Addendum (see section
B below).

 

The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions.  The Management
Agreement, the Services Agreement, the Trademark Licenses Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for express modifications made in this Addendum.  This Addendum does not
change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.

 

2

--------------------------------------------------------------------------------


 

Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda. 
Section and Exhibit references are to sections and Exhibits of the Management
Agreement unless otherwise noted.

 

The parties are executing this Addendum as of the date noted above, but the
terms of this Addendum became effective April 1, 2004, which was the first
calendar day of the first calendar month after all of the following conditions
were satisfied or waived by Sprint PCS in writing (the “Effective Date”):

 

(i)            The Bankruptcy Court has entered an order to “stay” the
litigation against Sprint PCS identified on Exhibit A attached hereto (the
“Litigation”);

 

(ii)           Manager has agreed to participate in the Virgin Mobile USA, LLC
resale program and, as required by the PCS Services Agreement, dated as of
October 4, 2001, between Sprint Spectrum L.P. and Virgin Mobile USA, LLC, has
executed and returned to Sprint PCS the Program Requirements for Voluntary
Resale of Products and Services; and

 

(iii) the Settlement Agreement and Mutual Release, in substantially the form
attached to this Addendum (the “Settlement Agreement”), among Sprint Spectrum
L.P., SprintCom, Inc., WirelessCo, L.P., Sprint Communications Company L.P.,
iPCS, Inc., iPCS Wireless, Inc., iPCS Equipment, Inc., the Official Committee of
Unsecured Creditors of iPCS, Inc., iPCS Wireless, Inc. and iPCS Equipment, Inc.
(the “Committee”) and Toronto Dominion (Texas), Inc. has been executed and
delivered.

 

Notwithstanding the foregoing, in the event that all of the following conditions
have not been satisfied on or prior to July 31, 2004, then, beginning on August
1, 2004, and thereafter for so long as all of the conditions have not been
satisfied, Sprint PCS shall have the right, exercisable upon receipt of written
notice by Manager, to terminate this Addendum, and Manager shall have the right
to discontinue the stay of the Litigation:

 

(a) the Bankruptcy Court has confirmed a plan of reorganization for Manager, in
form and substance reasonably satisfactory to Manager, the Committee and Sprint
PCS (the “Plan”);

 

(b) the Bankruptcy Court has approved the Settlement Agreement and the
Settlement Agreement has become effective; and

 

(c) the payment of the Cure Amount (as defined in the Settlement Agreement)
required to be made by Manager under the Settlement Agreement has been paid and
received.

 

On the Effective Date the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions are amended and
restated as follows:

 

A.        New Amendments and Restatement of Previous Amendments to Sprint PCS
Agreements

 

Management Agreement

 

3

--------------------------------------------------------------------------------


 


1.         VENDOR PURCHASE AGREEMENTS – SOFTWARE FEES [NEW]. SECTION 1.3 IS
AMENDED TO READ AS FOLLOWS:

 

Insert: “1.3.1         Discounted Volume-Based Pricing.” before the first
paragraph.

 

Insert: “1.3.2         Subscriber and Infrastructure Equipment.” before the
second paragraph.

 

Insert: “1.3.3         Exclusive Use.” before the third paragraph.

 

Add a new section 1.3.4 as follows:

 

1.3.4       Software Fees.

 

(a)           Manager acknowledges that Sprint PCS administers the testing and
implementation of the Software (i.e., pushing of the Software) into the Service
Area Network.

 

(b)           Sprint PCS, when obtaining software for its own use that is
identical to the Software, will use commercially reasonable efforts to obtain a
license from vendors (each, a “Vendor” and collectively, “Vendors”) providing
for the right of Manager to use the Software in connection with
telecommunications equipment manufactured by a Vendor (collectively the software
obtained by Sprint PCS for its own use and the Software that operates on
telecommunications equipment manufactured by a Vendor are for purposes of this
section 1.3.4, the “Vendor Software”; when the term “Vendor Software” is used
with respect to Manager, it means only the Software, and not the software used
only by Sprint PCS).

 

(c)           Manager will arrange independently with a Vendor to obtain a
license if Sprint PCS cannot reasonably obtain a license for Manager.  Any
license that Manager obtains from the Vendor must require the Vendor Software to
be tested in Sprint PCS test beds by Sprint PCS and require Sprint PCS, not a
Vendor or Manager, to push the Vendor Software to the Service Area Network
unless Sprint PCS otherwise consents in advance in writing, in each case, at no
cost to Manager.  Sprint PCS agrees to test the Vendor Software in Sprint PCS
test beds within a reasonable period after Manager reasonably requests the tests
in writing.

 

(d)           Sprint PCS will:

 

(i)            notify Manager in writing at least 60 days before the date of an
automatic renewal of, or Sprint PCS’ unilateral act to renew or extend, an
agreement that provides Sprint PCS the right to use the Vendor Software, and

 

(ii)           use reasonable efforts to notify Manager in writing before the
date Sprint PCS intends to start negotiations with a Vendor regarding extension,
renewal, pricing or other material terms relating to Sprint PCS’ and Manager’s
right to use the Vendor Software (whether for new

 

4

--------------------------------------------------------------------------------


 

Software or renewal of an existing license), and at least 60 days before the
date Sprint PCS executes an agreement, extension or renewal.

 

The notice by Sprint PCS will include the material terms and conditions of any
such agreement or negotiations to the extent known at the time of the notice,
including the network elements to be covered by the right to use the Vendor
Software.  Manager must notify Sprint PCS in writing within 30 days after
receiving the notice described in the first sentence of this section 1.3.4(d) if
Manager wants Sprint PCS to attempt to obtain or continue the right for Manager
to use the Vendor Software.  Sprint PCS will renew or negotiate the agreement as
if Manager will not be a user of the Vendor Software if Manager does not provide
notice to Sprint PCS within the 30-day period. However, Sprint PCS may obtain
pricing from a Vendor for the Vendor Software that includes Manager as a user if
obtaining the pricing does not obligate Manager to be a user.

 

Sprint PCS will advise Manager from time to time of the status of the Software
negotiations if Manager requested Sprint PCS to obtain or continue the right for
Manager to use the Vendor Software under Sprint PCS’ agreement with a Vendor. 
Sprint PCS will use reasonable efforts to give Manager notice of the final
pricing for the right to use the Vendor Software no less than 20 days before the
expected execution or renewal of the agreement; provided that, in any event,
Sprint PCS will give Manager notice of the final pricing no less than 5 Business
Days before the expected execution or renewal of the agreement.  If necessary,
Manager agrees to use commercially reasonable efforts to enter into a
nondisclosure agreement with a Vendor to facilitate providing such final pricing
to Manager.

 

Manager may give Sprint PCS notice by the time set forth in Sprint PCS’ notice
to Manager (which time will not be less than 10 Business Days) that Manager does
not intend to use the Vendor Software through the agreement between Sprint PCS
and a Vendor.  If Manager does not give this final notice to Sprint PCS, Manager
is deemed to agree to be a user of the Vendor Software through the agreement
between Sprint PCS and a Vendor and will pay the Allocable Software Fee (as
defined below).  Within 15 Business Days prior to execution of an agreement
between Sprint PCS and a Vendor, Sprint PCS will provide to Manager a forecast
of Manager’s estimated Allocable Software Fee , the estimated payment due dates
relating to the Allocable Software Fee, and the proportion of Manager’s
Allocable Software Fee forecast to be due on each payment due date, all based on
the then-current status of negotiations between Sprint PCS and the Vendor.

 

Sprint PCS does not have to obtain a license for Vendor Software for Manager,
even if Manager requests Sprint PCS to obtain such license, if at any time
before execution of the agreements granting the license Sprint PCS reasonably
believes that Manager is more likely than not to unreasonably refuse to pay the
Allocable Software Fee or Sprint PCS reasonably believes that the Manager is in
such financial condition that Manager is more likely than not to be unable to
pay the Allocable Software Fee.

 

If Manager accepts the Vendor Software, Sprint will (i) give Manager Manager’s
proportional share of any cash benefits relating specifically to the Vendor
Software that Sprint PCS obtains from a Vendor, and (ii) to the extent the other
benefits are available practically to be

 

5

--------------------------------------------------------------------------------


 

divided, Sprint PCS will use commercially reasonable efforts to provide Manager
with its proportional share of the other benefits, including training, relating
specifically to the Vendor Software.

 

(e)           Sprint PCS will pay all Software Fees relating to the Vendor
Software to a Vendor if Sprint PCS obtains a license from a Vendor that provides
Manager the right to use the Vendor Software and Manager agrees to pay any
applicable Allocable Software Fee in accordance with this section 1.3.4(e). 
Manager will be deemed to agree to pay any applicable Allocable Software Fee if
both:

 

(i)            Manager has not taken the action described in paragraph (d) above
to decline obtaining the right to use the Vendor Software through the agreement
between Sprint PCS and a Vendor, and

 

(ii)           Sprint PCS obtains a license providing for the right of Manager
to use the Vendor Software.

 

Otherwise, Manager will not be charged the Allocable Software Fee.

 

Manager will pay Sprint PCS the Allocable Software Fee within 30 days after
receipt of an invoice in the event that clauses (i) and (ii) of section 1.3.4(e)
above are satisfied.  Sprint PCS will invoice Manager only after Sprint PCS pays
the underlying Software Fee to a Vendor.  The Allocable Software Fee will not
include any amount for Software that is the same as or functionally equivalent
to any Software (y) that is a component of any service for which a fee is
charged under the Services Agreement or (z) for which Sprint PCS otherwise
charges Manager under this agreement.

 

Sprint PCS will calculate the “Allocable Software Fee” as follows:

 

For each Vendor, multiply:

 

(i)            the Total Software Cost of the Software Fees attributable to the
Vendor Software for which Sprint PCS has obtained for itself, Manager and Other
Managers a license or other right to use, by

 

(ii)           the quotient of:

 

(A)          the number of Customers and Reseller Customers with an NPA-NXX
assigned to the Service Area that are assigned to a system using the Vendor
Software, as reported in the most recent monthly report that Sprint PCS issues
before the date that Sprint PCS prepares an Allocable Software Fee invoice,
divided by:

 

(B)           the number of Customers and Reseller Customers that are assigned
to all systems using the Vendor Software, as reported in the most recent monthly
report that Sprint PCS issues

 

6

--------------------------------------------------------------------------------


 

before the date that Sprint PCS prepares an Allocable Software Fee invoice.

 

(f)            Sprint PCS will include with the invoice for the Allocable
Software Fee a list of the component charges, if available from a Vendor.  The
Software Fees that Sprint PCS pays to a Vendor will reflect rates no greater
than commercial rates negotiated at arms’ length.  For purposes of
clarification, the parties acknowledge a Vendor may insist on a comprehensive
fee without listing each component, but rather asserting that the fee covers all
software necessary to operate the equipment.  But Sprint PCS will provide to
Manager a description of all the features and functionality in reasonable detail
for all Software for which Manager is to pay an Allocable Software Fee.

 

(g)           Manager will not be charged the Allocable Software Fee for the
Vendor Software after Manager:

 

(i)            notifies Sprint PCS in writing within the periods allowed in
section 1.3.4(d) that Manager declines to have Sprint PCS obtain a right for
Manager to use the Vendor Software or that it does not intend to use the Vendor
Software,

 

(ii)           obtains its own license providing for Manager’s right to use the
Vendor Software, and

 

(iii)          complies with the requirements of section 1.3.4(h).

 

(h)           Manager will obtain its own license providing for Manager’s right
to use the Vendor Software from a Vendor if Manager elects not to have Sprint
PCS attempt to obtain a right for Manager to use the Vendor Software under
section 1.3.4(d). Manager will notify Sprint PCS in writing and deliver to
Sprint PCS within 10 Business Days after Manager’s execution of Manager’s
separate license, a signed document from the vendor confirming that:

 

(i)            a Vendor has provided Manager a separate license for the
necessary software and the term of that license, which term with appropriate
renewal rights, must be at least as long as the license Sprint PCS has from a
Vendor,

 

(ii)           the fees paid by Manager to a Vendor reflect commercial rates
negotiated at arms’ length,

 

(iii)          the Vendor Software covered by Manager’s license provides the
usage and functionality necessary for Manager to operate the Service Area
Network in compliance with the Sprint PCS Technical Program Requirements, and

 

(iv)          the Vendor Software may be tested in Sprint PCS test beds by
Sprint PCS and will be pushed to the Service Area Network by Sprint

 

7

--------------------------------------------------------------------------------


 

PCS, not a Vendor or Manager, unless Sprint PCS otherwise consents in advance in
writing, in each case, at no cost to Manager.  Sprint PCS agrees to test the
Vendor Software in Sprint PCS test beds within a reasonable period after Manager
reasonably requests in writing.

 


2.         INTERCONNECTION [NEW].  SECTION 1.4 IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

If Manager desires to interconnect a portion of the Service Area Network with
another carrier and Sprint PCS can interconnect with that carrier at a lower
rate, then to the extent that applicable laws, tariffs and agreements permit,
Sprint PCS will use commercially reasonable efforts to arrange for the
interconnection under its agreements with the carrier within a commercially
reasonable period.  Sprint PCS will bill the interconnection fees to Manager at
actual cost.

 


3.         FORECASTING [NEW].   SECTION 1.6 IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


1.6          FORECASTING.         MANAGER AND SPRINT PCS WILL WORK COOPERATIVELY
TO GENERATE MUTUALLY ACCEPTABLE FORECASTS OF IMPORTANT BUSINESS METRICS THAT
THEY AGREE UPON.  THE FORECASTS ARE FOR PLANNING PURPOSES ONLY AND DO NOT
CONSTITUTE EITHER PARTY’S OBLIGATION TO MEET THE QUANTITIES FORECAST.


 


4.         FINANCING [NEW, ADDM III, §2(A) AND ADDM IV, §8; REVISED BY THIS
ADDENDUM].  SECTION 10 OF ADDENDUM I IS DELETED.  ADDITIONALLY, SECTION 1.7 IS
AMENDED TO READ AS FOLLOWS:


 

1.7          Financing.             The construction and operation of the
Service Area Network requires a substantial financial commitment by Manager. 
The manner in which Manager will finance the build-out of the Service Area
Network and provide the necessary working capital to operate the business is
described in detail on Exhibit 1.7.  Manager will allow Sprint PCS an
opportunity to review before filing any registration statement or prospectus or
any amendment or supplement thereto and before distributing any offering
memorandum or amendment or supplement thereto, and agrees, subject to Manager’s
obligations under applicable law or regulation, not to file or distribute any
such document if Sprint PCS reasonably objects in writing on a timely basis to
any portion of the document that refers to Sprint PCS, its Related Parties,
their respective businesses, this agreement or the Services Agreement.

 

Manager will promptly send Sprint PCS a copy of all financial information
Manager gives the Administrative Agent or any Lender.

 


5.         FINANCING PLAN [NEW].  EXHIBIT 1.7 ATTACHED TO THIS ADDENDUM REPLACES
EXHIBIT 1.7 ATTACHED TO ADDENDUM IV.


 


6.         INFORMATION [NEW].  A NEW SECTION 1.9 IS ADDED TO THE MANAGEMENT
AGREEMENT.


 


8

--------------------------------------------------------------------------------



 

1.9          Access to Information.

 

1.9.1  Network Operations.  Manager and Sprint PCS will have access to, and may
monitor, record or otherwise receive, information processed through equipment,
including switches, packet data switching nodes and cell site equipment, that
relates to the provision of Sprint PCS Products and Services or to the provision
of telecommunications services to Reseller Customers in the Service Area
Network, if the access, monitoring, recording or receipt of the information is
accomplished in a manner that:

 

(i)            Does not unreasonably impede Manager or Sprint PCS from
accessing, monitoring, recording or receiving the information,

 

(ii)           Does not unreasonably encumber Manager’s or Sprint PCS’
operations (including, without limitation, Sprint PCS’ real-time monitoring of
the Sprint PCS Network status, including the Service Area Network),

 

(iii)          Does not unreasonably threaten the security of the Sprint PCS
Network,

 

(iv)          Does not violate any law regarding the information,

 

(v)           Complies with technical requirements applicable to the Service
Area Network,

 

(vi)          Does not adversely affect any warranty benefiting Manager or
Sprint PCS (e.g., software warranties), and

 

(vii)         Does not result in a material breach of any agreement regarding
the information (e.g., national security agreements).

 

Sprint PCS and Manager will immediately notify the other party and reasonably
cooperate to establish new procedures for allowing both Manager and Sprint PCS
to access, monitor, record and receive the information in a manner that meets
the criteria in clauses (i) through (vii) above if either Manager or Sprint PCS
reasonably determines that the other party is accessing, monitoring, recording
or receiving the information described in this section 1.9.1 in a manner that
does not meet the criteria in clauses (i) through (vii) above.

 

Manager owns the information regarding the performance of its equipment.  Each
of Manager and Sprint PCS may use the information obtained under this section
1.9.1 for any reasonable internal business purpose, during the term of and after
termination of this agreement, the Services Agreement and the Trademark License
Agreements, so long as the use would be in accordance with those agreements if
those agreements were still in effect.

 

9

--------------------------------------------------------------------------------


 

1.9.2  Customer Information.  Manager is entitled to receive information Sprint
PCS accesses, monitors, compiles, records or receives concerning the Service
Area Network or the Customers with NPA-NXXs assigned to Manager’s Service Area,
subject to the terms of this section 1.9.2 and section 1.9.3 and Manager’s
compliance with CPNI requirements and any other legal requirements applicable to
the information.

 

Sprint PCS will provide the information in the format that Manager requests at
no additional charge to Manager if Sprint PCS accesses, monitors, compiles,
records, receives or reports for its own use the information that Manager
requests in the same or substantially the same format as Manager requests. 
Sprint PCS will use commercially reasonable efforts to provide the information
within 5 Business Days.

 

If Sprint PCS accesses, monitors, compiles, records, receives or reports for its
own use the information that Manager requests, but not in the same or
substantially the same format that Manager requests, then Sprint PCS may provide
the information in the format that Manager requests or substantially the same
format as Manager requests if Manager agrees to pay or reimburse Sprint PCS for
the costs Sprint PCS reasonably incurs.  Sprint PCS will use commercially
reasonable efforts to provide the requested information within 15 Business Days.

 

If Sprint PCS accesses, monitors, compiles, records or receives the information
requested by Manager, but not in the same or substantially the same format that
Manager requests, then Sprint PCS will provide the requested information as raw
data, if:

 

(i) Sprint PCS chooses not to provide the information as described in the
preceding paragraph, and

 

(ii) Manager agrees to pay or reimburse Sprint PCS for the costs Sprint PCS
reasonably incurs.

 

Sprint PCS will use commercially reasonable efforts to provide the raw data
within 15 Business Days.

 

Sprint PCS owns the information regarding the Customers.  Each of Manager and
Sprint PCS may use the information obtained under this section 1.9.2 during the
term of and after termination of this agreement, the Services Agreement and the
Trademark License Agreements so long as the use would be in accordance with
those agreements if those agreements were still in effect.

 

1.9.3  Limitations and Obligations.  Sprint PCS does not have to provide any
information that Manager reasonably requests under this agreement or the
Services Agreement that:

 

(i)            Manager can obtain itself in accordance with section 1.9.1 on a
commercially reasonable basis (if Sprint PCS has provided Manager

 

10

--------------------------------------------------------------------------------


 

with any necessary specifications requested by Manager as to how to obtain the
information), unless Sprint PCS already has the information in its possession
and has not previously delivered it to Manager,

 

(ii)           Sprint PCS no longer maintains, consistent with Sprint PCS’
document retention policy,

 

(iii)          Manager has already received from Sprint PCS or its Related
Parties,

 

(iv)          Sprint PCS does not access, monitor, compile, record, receive or
report, or

 

(v)           Sprint PCS must make system modifications to provide the raw data,
including without limitation modifying or adding data fields or modifying code.

 

Sprint PCS will provide Manager a copy of the then-current Sprint PCS document
retention policy from time to time.

 

1.9.4  Contracts.  Sprint PCS will disclose to Manager the relevant terms and
conditions of any agreement and amendment between Sprint PCS and any third
party, including National Third Party Retail Agreements and handset vendor
agreements, and any agreement and amendment between Sprint PCS and its Related
Parties:

 

(i)            with which Manager must comply, directly or indirectly, under the
Management Agreement, the Services Agreement or any Program Requirement,

 

(ii)           from which Manager is entitled to any benefit, or

 

(iii)          that relate to or generate any pass-through amounts that Sprint
PCS charges Manager under this agreement or Settled-Separately Manager Expenses
under the Services Agreement.

 

In each case Sprint PCS’ disclosure will be in sufficient detail to enable
Manager to determine the obligations or benefits with which Manager must comply
or benefit or the charges or expenses to be paid by Manager.  Sprint PCS may
provide to Manager copies of the agreements or the relevant terms and conditions
of such agreements in electronic format upon notice to Manager, including by
posting the copies or relevant terms and conditions to a secure website to which
Manager has access.  Once each calendar year and from time to time when a change
is effected to any relevant term or condition, Manager may request copies of the
agreements that are not posted to the secure website or whose relevant terms and
conditions are not posted to the secure website.

 

Sprint PCS will provide a copy of the agreement to Manager to the extent
permissible by the terms of the agreement within 30 days after execution of the

 

11

--------------------------------------------------------------------------------


 

agreement.  Sprint PCS will allow Manager or its representatives to review a
copy of the agreement to the extent permissible by the agreement if the
agreement prohibits Sprint PCS from providing Manager a copy.  Sprint PCS will
satisfy the requirements of this section 1.9.4 if it chooses to provide a copy
of the agreement in electronic form on a server that Sprint PCS designates. 
Sprint PCS will use commercially reasonable efforts to obtain the right from the
third party, if required, to provide a complete copy to Manager of any agreement
between Sprint PCS and any third party of the type described in this section
1.9.4.

 


7.         MOST FAVORED NATION [NEW].  A NEW SECTION 1.10 IS ADDED TO THE
MANAGEMENT AGREEMENT:


 

1.10        Subsequent Amendments to Other Managers’ Management Agreements and
Services Agreements.  Manager has the right to amend the terms in its Management
Agreement and Services Agreement as described in this section 1.10 if during the
period beginning on the date of this Addendum and ending December 31, 2006, any
of the terms of a 3M-pops Manager’s Management Agreement or Services Agreement
are amended in any manner for any reason to be more favorable to the 3M-pops
Manager than the terms of Manager’s Management Agreement or Services Agreement
are to Manager, subject to the following:

 

(a)           Manager must elect to accept all, but not less than all, of the
terms of the 3M-pops Manager’s Management Agreement and Services Agreement
agreed to since the Effective Date (collectively, but excluding the changes
described in paragraphs (b) and (c) below, the “Overall Changes”),

 

(b)           Manager will not be required to accept any changes involving
payment of specific disputed amounts arising under the Management Agreement or
Services Agreement of the 3M-pops Manager, and

 

(c)           No amendments in Manager’s Management Agreement and Services
Agreement will be made to reflect changes made in a 3M-pops Manager’s Management
Agreement and Services Agreement if such changes:

 

(i)            are made solely because the 3M-pops Manager owns spectrum on
which all or a portion of its network operates, unless the 3M-pops Manager
acquired this spectrum from Sprint PCS or its Related Parties after the
Effective Date, or

 

(ii)           are compelled by a law, rule or regulation that applies to the
3M-pops Manager, but not to Manager, or

 

(iii)          relate to unique terms or conditions, or

 

(iv)          are made solely to modify the build-out plan.

 

12

--------------------------------------------------------------------------------


 

Sprint PCS will prepare and deliver to Manager either an addendum containing the
Overall Changes that have been made to the 3M-pops Manager’s agreements in all
of its addenda or copies of the 3M-pops Manager’s amended and restated
Management Agreement, Services Agreement and Trademark License Agreements (in
each case redacted to protect the identity of the 3M-pops Manager) within 10
Business Days after the later of the effective date expressly stated in the
addendum or other instrument containing these changes and the date of the
addendum or other instrument.  Manager then has 30 days to notify Sprint PCS
that Manager wants the Overall Changes.  If Sprint PCS provides Manager with
redacted copies of the documents as permitted in the first sentence of this
paragraph, then upon Manager’s request made within 10 days after Sprint PCS
delivers the documents, Sprint PCS will prepare and deliver an addendum
containing the Overall Changes within 10 days after Manager’s request, and
Manager then has 10 days to notify Sprint PCS that Manager wants the Overall
Changes.  For purposes of clarification, if the amendment or other instrument
between Sprint PCS and the 3M-pops Manager provides or defines a specific date
that is the effective date of that amendment or other instrument then the 10
Business Day period will begin on that specific date.

 

If Manager does not notify Sprint PCS in this 30-day time period in writing that
it wants the Overall Changes, no changes will be made in the agreements between
Manager and Sprint PCS and Manager will be deemed to have waived its rights
under this section 1.10 with respect to the Overall Changes.

 

If Manager notifies Sprint PCS within the 30-day period in writing that it wants
the Overall Changes, Sprint PCS will prepare, execute and deliver to Manager an
addendum reflecting the Overall Changes.  The new addendum will have the same
effective date as the addendum or the restated Management Agreement, Services
Agreement and Trademark License Agreements between Sprint PCS and the 3M-pops
Manager that gave rise to the new addendum.  For purposes of clarification, if
the addendum or other instrument between Sprint PCS and the 3M-pops Manager
provides or defines a specific date that is the effective date of that addendum
or other instrument then the effective date of the new addendum will be the same
as that specific date.  Manager will have 15 days to review the new addendum and
notify Sprint PCS if Manager determines any inaccuracies are reflected in the
new addendum.  Sprint will correct those inaccuracies and provide a corrected
new addendum to Manager within 10 Business Days after Manager’s notification.

 

No changes will be made in the agreements between Manager and Sprint PCS if
Manager does not execute and return the signed addendum within 30 days after
receipt of the signed addendum (or the corrected signed addendum, if applicable,
pursuant to the previous paragraph), in which case Manager will be deemed to
have waived its rights under this section 1.10 with respect to the Overall
Changes contained in the addendum presented.

 

13

--------------------------------------------------------------------------------


 

If Manager and Sprint PCS disagree as to whether the terms of the signed
addendum accurately reflect the Overall Changes, then the parties will submit to
binding arbitration in accordance with section 14.2, excluding the escalation
process set forth in section 14.1.  If the arbiter rules in favor of Manager,
then Sprint PCS will make changes to the signed addendum that are necessary to
reflect the arbiter’s ruling and submit the revised signed addendum to Manager
within 10 days after receipt of the arbiter’s ruling.  If the arbiter rules in
favor of Sprint PCS, then Manager will have 10 Business Days to either:  (i)
execute the signed addendum as proffered to Manager or (ii) decline to accept
the addendum and pay all of Sprint PCS’ expenses and reasonable attorneys’ fees
related to the arbitration.

 

The parties acknowledge that Sprint PCS can disclose to Manager who the 3M-pops
Manager is that gave rise to the proposed addendum only if the 3M-pops Manager
agrees to the disclosure.

 

Sprint PCS represents and warrants that the draft of Amended and Restated
Addendum VIII presented to Manager on October 13, 2004 was the then-current
version of a pricing simplification addendum entered into by Sprint PCS with any
other 3M-pops Manager and that there have been no subsequent agreements between
Sprint PCS and 3M-pops Managers relative to their price simplification addenda. 
In some instances, Sprint PCS has given Manager the option to choose between
different approaches taken by 3M-pops Managers in their price simplification
addenda.

 


8.         BUILD-OUT [NEW].  (A)  EXHIBIT 2.1 ATTACHED TO THIS ADDENDUM, WHICH
EXHIBIT IS COMPRISED OF A TABLE, NARRATIVE DESCRIPTION AND COVERAGE MAPS,
SUPERSEDES EXHIBIT 2.1 ATTACHED TO ADDENDUM VI TO THE MANAGEMENT AGREEMENT.


 


(B) THE FOLLOWING PARAGRAPH IS ADDED AS THE THIRD PARAGRAPH IN SECTION 2.1 OF
THE MANAGEMENT AGREEMENT:


 


“MANAGER HAS THE EXCLUSIVE OPTION, EXERCISABLE IN ITS SOLE DISCRETION UNTIL
SEPTEMBER 30, 2005, TO EXPAND ITS SERVICE AREA TO INCLUDE SAULT STE. MARIE,
MICHIGAN (BTA #409) AND PETOSKEY, MICHIGAN (BTA #345) (TOGETHER THE “MACKINAC
BTAS”). IF MANAGER DESIRES TO EXERCISE ITS OPTION TO EXPAND ITS SERVICE AREA TO
INCLUDE THE MACKINAC BTAS, MANAGER MUST DELIVER TO SPRINT PCS A NOTICE IN THE
FORM OF EXHIBIT 8(B)(I) ATTACHED TO THIS ADDENDUM AND COMPLETE THE BUILD-OUT AS
SET FORTH ON EXHIBIT 8(B)(II) ATTACHED TO THIS ADDENDUM (THE “MACKINAC
BUILD-OUT”) ON OR PRIOR TO SEPTEMBER 30, 2005.  SPRINT PCS WILL NOT BUILD-OUT
ITS SERVICE AREA NETWORK, OR PERMIT AN OTHER MANAGER TO BUILD-OUT ITS SERVICE
AREA NETWORK, IN THE MACKINAC BTAS PRIOR TO OCTOBER 1, 2005.  UPON COMPLETION OF
THE MACKINAC BUILD-OUT BY MANAGER, THE LIST OF BTAS IN MANAGER’S SERVICE AREA
AND EXHIBIT 2.1 WILL BE UPDATED TO INCLUDE THE MACKINAC BTAS.  IF MANAGER
EXERCISES THIS OPTION BUT DOES NOT COMPLETE THE MACKINAC BUILD-OUT BY SEPTEMBER
30, 2005, THEN THE EXERCISE OF THE OPTION WILL BECOME NULL AND VOID, MANAGER’S
SERVICE AREA WILL NOT INCLUDE EITHER OF THE MACKINAC BTAS AND SPRINT PCS WILL
HAVE NO OBLIGATION TO ACQUIRE ANY ASSETS PUT INTO SERVICE BY MANAGER IN THE
MACKINAC BTAS.”


 


14

--------------------------------------------------------------------------------



 


9.         WIRELESS MOBILITY COMMUNICATIONS NETWORK [ADDM I, §1].  THE FIRST
PHRASE OF SECTION 2.3 IS REPLACED WITH THE FOLLOWING LANGUAGE:


 


MANAGER WILL BE THE ONLY PERSON OR ENTITY THAT IS A MANAGER OR OPERATOR FOR
SPRINT PCS WITH RESPECT TO THE SERVICE AREA AND NEITHER SPRINT PCS NOR ANY OF
ITS RELATED PARTIES WILL DIRECTLY OR INDIRECTLY OWN, OPERATE, BUILD OR MANAGE
ANOTHER WIRELESS MOBILITY COMMUNICATIONS NETWORK OR SELL SPRINT PCS PRODUCTS AND
SERVICES IN THE SERVICE AREA SO LONG AS THIS AGREEMENT REMAINS IN FULL FORCE AND
EFFECT AND THERE IS NO EVENT OF TERMINATION THAT HAS OCCURRED GIVING SPRINT PCS
THE RIGHT TO TERMINATE THIS AGREEMENT, EXCEPT THAT:


 


10.       COVERAGE ENHANCEMENT [NEW].  SECTION 2 OF ADDENDUM I IS DELETED. 
ADDITIONALLY, SECTION 2.5 IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

2.5          Manager’s Right of First Refusal For New Coverage Build-out.  If
Sprint PCS desires New Coverage to be built out, then Sprint PCS will grant to
Manager the right of first refusal to build-out that New Coverage.  Sprint PCS
will give to Manager a written notice of a New Coverage within the Service Area
that Sprint PCS decides should be built-out.  Manager must communicate to Sprint
PCS within 90 days after receipt of the notice whether it will build-out the New
Coverage, otherwise Manager’s right of first refusal terminates with regard to
the New Coverage described in the notice.

 

Manager may build out additional coverage in the Service Area that is not
required under the Build-out Plan by giving Sprint PCS notice of such election,
except that Manager may not build out coverage for which its right of first
refusal has terminated pursuant to this section 2.5.

 

If Manager decides to build-out the New Coverage or exercises its right of first
refusal, then Manager and Sprint PCS will diligently negotiate and execute an
amendment to the Build-out Plan and proceed as set forth in sections 2.1 and
2.2.  The amended Build-out Plan will contain critical milestones that provide
Manager a commercially reasonable period in which to implement coverage in the
New Coverage.  In determining what constitutes a “commercially reasonable
period” as used in this paragraph, the parties will consider several factors,
including local zoning processes and other legal requirements, weather
conditions, equipment delivery schedules, the need to arrange additional
financing, and other construction already in progress by Manager.  Manager will
construct and operate the network in the New Coverage in accordance with the
terms of this agreement.

 

If Manager declines to exercise its right of first refusal or Manager fails to
build out the New Coverage in accordance with the amended Build-out Plan, then
Sprint PCS may construct the New Coverage itself or allow a Sprint PCS Related
Party, an Other Manager or another third party to construct the New Coverage on
terms and conditions that are no more favorable than those that were offered to
and rejected by Manager.  If (x) neither Sprint PCS, a Sprint PCS Related Party,
any Other Manager or any other third

 

15

--------------------------------------------------------------------------------


 

party (with respect to such Other Manager or third party, on terms and
conditions that are no more favorable than those that were offered to and
rejected by Manager) commits to build-out the New Coverage within 150 days after
the original communication to Manager with respect thereto, or (y) more
favorable terms and conditions than those that were offered to and rejected by
Manager are offered to any Other Manager or other third party to build-out the
New Coverage, then any build-out of the New Coverage will again be subject to
Manager’s right of first refusal (and, if applicable, on such more favorable
terms and conditions).

 

Sprint PCS has the right, in a New Coverage that it constructs or that is
constructed by a Sprint PCS Related Party, an Other Manager or another third
party, to manage the network, allow a Sprint PCS Related Party to manage the
network, or hire an Other Manager or other third party to operate the network in
the New Coverage.  Any New Coverage that Sprint PCS, a Sprint PCS Related Party,
an Other Manager or another third party builds out is deemed removed from the
Service Area and the Service Area Exhibit is deemed amended to reflect the
change in the Service Area.

 

If Manager does not exercise its right of first refusal with respect to a New
Coverage, Manager’s right of first refusal does not terminate with respect to
the remainder of the Service Area.

 

At Manager’s request, Sprint PCS and Manager will discuss Manager’s interest in
expanding its Service Area and its build-out plans with respect to the expanded
area.

 


11.       MICROWAVE RELOCATION AND COSTS [NEW].  THE LAST SENTENCE OF SECTION
2.7 OF THE MANAGEMENT AGREEMENT IS REPLACED WITH THE FOLLOWING LANGUAGE:


 

Sprint PCS will use reasonable efforts to notify Manager in writing at least 30
days before it begins clearing spectrum for which Manager will be obligated for
any clearing costs under this section.  The parties will share equally all costs
associated with clearing sufficient spectrum to operate the Service Area
Network.  If, in the process of clearing sufficient spectrum, Sprint PCS
relocates microwave paths on adjacent spectrum, the cost of clearing the entire
range of spectrum will be shared equally.  Sprint PCS will reimburse Manager in
proportion to the amount Manager paid to clear the spectrum if Sprint PCS
receives any reimbursement from a third party for the costs of clearing
spectrum.

 


12.       SPRINT PCS PRODUCTS AND SERVICES [NEW].  (A)  THE FOLLOWING PARAGRAPH
IS ADDED AT THE END OF SECTION 3.1 OF THE MANAGEMENT AGREEMENT:


 


TO FACILITATE MANAGER’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
SPRINT PCS WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE ADEQUATE
QUANTITIES OF ANY EQUIPMENT NECESSARY FOR MANAGER TO OFFER FOR SALE, PROMOTE AND
SUPPORT THE SPRINT PCS PRODUCTS AND SERVICES.


 


(B)           SECTION 3.2 (OTHER PRODUCTS AND SERVICES) IS AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:


 

16

--------------------------------------------------------------------------------


 

3.2          Other Products and Services.  (a) Manager may offer wireless
products and services that are not Sprint PCS Products and Services on terms
Manager determines if such additional products and services:

 

(i)            do not violate the obligations of Manager under this agreement;

 

(ii)           do not cause distribution channel conflict with or consumer
confusion regarding Sprint PCS’ regional and national offerings or  Sprint PCS
Products and Services;

 

(iii)          comply with the Trademark License Agreements; and

 

(iv)          do not materially impede the development of the Sprint PCS
Network.

 

Manager will not offer any products or services under this section 3.2 that: (i)
are confusingly similar to Sprint PCS Products and Services or (ii) Sprint PCS
plans to introduce as Sprint PCS Products and Services within 6 months following
the date of Manager’s notice described in section 3.2(b) below and that are
confusingly similar to Sprint PCS Products and Services.

 

(b)           Manager must provide Sprint PCS notice that it intends to offer a
product or service and request that Sprint PCS determine whether Sprint PCS
considers the new product or service to be confusingly similar to any Sprint PCS
Products and Services and whether Sprint PCS plans to introduce the same or a
confusingly similar product or service within 6 months after the date of
Manager’s notice.

 

(c)           If Sprint PCS fails to respond to Manager within 30 days after
receiving Manager’s notice, then the new product or service is deemed to create
confusion with the Sprint PCS Products and Services or Sprint PCS intends to
introduce the same or a confusingly similar product or service within 6 months
after the date of Manager’s notice; and therefore, Manager’s request is denied. 
If Sprint PCS rejects Manager’s request, Sprint PCS must provide the reasons for
the rejection.  If the rejection is based on Sprint PCS’ failure to respond
within 30 days and Manager requests an explanation for the deemed rejection,
then Sprint PCS must provide within 30 days the reasons for the rejection.  If
Manager disagrees with Sprint PCS’ reasons for the rejection, the parties will
resolve the matter through the dispute resolution process in section 14.

 

(d)           If Sprint PCS responds that such product or service is not
confusingly similar to any Sprint PCS Product or Service and that it does not
intend to introduce the same or a confusingly similar product or service within
6

 

17

--------------------------------------------------------------------------------


 

months after the date of Manager’s notice, then Manager may introduce its new
product or service, and Manager will have no obligation to refrain from selling
such product or service if Sprint PCS begins to sell the same or a confusingly
similar product or service.  In addition, if Sprint PCS notifies Manager that it
plans to introduce the same or a confusingly similar product or service within 6
months after the date of Manager’s notice and fails to introduce such same or
confusingly similar product or service within such 6-month period, then Manager
may introduce such product or service, and Manager will have no obligation to
refrain from selling such product or service if Sprint PCS begins to sell the
same or a confusingly similar product or service.

 


13.           LONG-DISTANCE PRICING [NEW].  SECTION 3 OF ADDENDUM I AND SECTION
9 OF ADDENDUM III ARE DELETED.  ADDITIONALLY, SECTION 3.4 OF THE MANAGEMENT
AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

3.4          IXC Services.

 

3.4.1. Customer Long Distance.  Sprint PCS and Manager will from time to time
mutually define local calling areas in the Service Areas of Manager that Sprint
PCS and Manager will use to determine when a customer will be billed for a “long
distance call” under the applicable rate plan of the Customer.  The parties
acknowledge that these local calling areas (i) may change in geographic scope in
response to competitive pressures or perceived market opportunities, and (ii)
may not be able to be changed because of regulatory, industry, or system
limitations.  The parties will not use local calling areas to determine “long
distance telephony services” under section 3.4.2.  If the parties cannot agree
on the extent of the local calling area they will resolve the matter through the
dispute resolution process in section 14.

 

3.4.2.  Long Distance Services

 

(a) Required purchase.  Manager must obtain (i) long-distance telephony services
through Sprint PCS or its Related Parties to provide long-distance service to
users of the Sprint PCS Network and (ii) telephony services through Sprint PCS
or its Related Parties to connect the Service Area Network with the national
platforms that Sprint PCS uses to provide services to Manager under this
agreement or the Services Agreement.  The term “long distance telephony service”
means any inter-LATA call for purposes of this section 3.4.2 as it relates to
long-distance telephony services provided to users of the Sprint PCS Network.

 

(b)  Pricing and procedure.  Sprint PCS will purchase for Sprint PCS, Manager
and Other Managers long-distance telephony services used in the Sprint PCS
Network from Sprint Communications Company L.P. or its Related Parties
(“SCCLP”).  Sprint PCS will purchase these long-distance telephony services at a
price and terms at least as favorable to Sprint PCS, Manager and the Other
Managers (considering Sprint PCS, Manager and the Other Managers as a single
purchaser) as the best prices and terms SCCLP offers to any wholesale customer
of SCCLP in similar situations when taking

 

18

--------------------------------------------------------------------------------


 

into account all relevant factors (e.g., volume, peak/off-peak usage, length of
commitment). Sprint PCS will pay the invoice from SCCLP, except for items that
SCCLP directly bills under section 3.4.2(c).  Sprint PCS will bill to Manager as
an activity settled separately under the Services Agreement the portion of the
fees billed to Sprint PCS that relate to Manager’s operations and the activity
of all Customers and Reseller Customers in the Service Area, except for items
SCCLP directly bills under section 3.4.2(c).

 

If Sprint Corporation no longer has its “PCS” tracking stock, Sprint PCS will
include the volume of long-distance telephony services of Manager and Other
Managers with the volume of Sprint PCS when negotiating the Sprint PCS rate with
the long distance division of Sprint Corporation (currently SCCLP).  The long
distance division will continue to provide long-distance telephony services to
Sprint PCS for a price and upon terms based on the same relevant factors
described in the preceding paragraph and in the same manner that it has under
the present tracking stock policy.

 

(c)  Call routing.  Manager, acting as a single purchaser, may purchase private
line capacity (or other forms of capacity) from SCCLP for inter-LATA calls to
the extent that this capacity can be obtained on terms more favorable to Manager
(acting as a single purchaser).  SCCLP will sell that capacity to Manager at the
best price that SCCLP offers to third parties in similar situations when taking
into account all relevant factors. SCCLP will directly bill Manager for any
purchase of capacity under this section 3.4.2(c). The terms of section 1.3 do
not apply to purchases of capacity in this section 3.4.2(c).

 

(d)  Pre-existing agreement.    If (i) before April 1, 2004, Manager is bound by
an agreement for long distance services or an agreement for private line service
and the agreement was not made in anticipation of this agreement or Addendum
VIII or (ii) before January 1, 2005, Manager enters into (or is otherwise caused
to be bound by) an agreement for long distance services or an agreement for
private line service (in either case related to backhaul) in connection with
Manager’s least-cost routing project being managed by CHR Solutions, and the
agreement was not made in anticipation of this agreement or Addendum VIII, then
the requirements of this section 3.4.2 do not apply during the term of the other
agreement.  If the other agreement terminates for any reason, then the
requirements of this section 3.4.2 do apply from and after the termination.

 

(e) Resale.  Manager may not resell the long-distance telephony services
acquired under this section 3.4.2.  For purposes of clarification, resale under
this section 3.4.2(e) includes Manager selling minutes to carriers for ultimate
resale to end users under a brand other than “Sprint” or selling minutes to end
users under a brand other than “Sprint”.  Manager may engage in the following
activities (i.e., these activities are not treated as resale of long-distance
telephony services):

 

(1) the transport of long-distance calls for Customers under section 3.4.2(a),

 

(2) the transport of long-distance calls for resellers under section 3.5, and

 

19

--------------------------------------------------------------------------------


 

(3) the transport of long-distance calls for roaming under section 4.3.

 

(f) Sprint Rural Alliance Program.  The rights and obligations of Manager, if
any, for the provision of long distance telephony services for Sprint Rural
Alliance program participants will be set forth in a separate agreement.

 


14.       VOLUNTARY RESALE OF PRODUCTS AND SERVICES [NEW].  SECTION 10 OF
ADDENDUM III IS DELETED.  SCHEDULE 1 ATTACHED TO THIS ADDENDUM REPLACES AND
SUPERSEDES THE HEADING, PREAMBLE, GENERAL TERMS AND ALL ATTACHMENTS TO THE
PROGRAM REQUIREMENT 3.5.2 DATED AUGUST 13, 2002, WHICH IS LABELED “EXHIBIT 3.5.2
PROGRAM REQUIREMENT FOR VOLUNTARY RESALE OF PRODUCTS AND SERVICES BY VOLUNTARY
RESELLERS UNDER THE PRIVATE LABEL SOLUTIONS PROGRAM”.  PROGRAM REQUIREMENT 3.5.2
– VMU WHICH IS LABELED “EXHIBIT 3.5.2 – VMU PROGRAM REQUIREMENTS FOR VOLUNTARY
RESALE OF PRODUCTS AND SERVICES BY VIRGIN MOBILE USA, LLC (VERSION 7/07/02)”
CONTINUES IN EFFECT, AS AMENDED FROM TIME TO TIME, EXCEPT ITS LABEL IS AMENDED
TO READ “PROGRAM REQUIREMENT 3.5.2 – VMU PROGRAM REQUIREMENTS FOR RESALE OF
PRODUCTS AND SERVICES BY VIRGIN MOBILE USA, LLC (VERSION 7/07/02)”.


 

Section 3.5.2 to the Management Agreement is amended and restated in its
entirety to read as follows:

 

3.5.2  Resale of Products and Services.  Sprint PCS may choose to offer a resale
product under which resellers will resell Sprint PCS Products and Services under
brand names other than the Brands (such arrangement, a “Resale Arrangement”),
except Sprint PCS may permit the resellers to use the Brands for limited
purposes related to the resale of Sprint PCS Products and Services (e.g., to
notify people that the handsets of the resellers will operate on the Sprint PCS
Network).  The resellers may also provide their own support services (e.g.,
customer care and billing) or may purchase the support services from Sprint
PCS.  Other terms of the resale program are governed by Program Requirement
3.5.2.

 

(a)           Existing Resale Arrangements. Manager will participate in all
Resale Arrangements that were entered into by Sprint PCS prior to April 1, 2004,
including Previously Declined Resale Arrangements (as defined below)
(collectively, the “Existing Resale Arrangements”), and the Existing Resale
Arrangements will be governed by Program Requirement 3.5.2 as amended by this
Amended and Restated Addendum VIII.  Compensation for Manager’s participation in
the Existing Resale Arrangements will be paid to Manager in accordance with
section 10.4.1.1(a)(i) of this agreement, unless compensation was otherwise
negotiated between Manager and Sprint PCS (e.g., Virgin Mobile USA). 
“Previously Declined Resale Arrangements” means Resale Arrangements between
Sprint PCS and the following resellers:  Star Number, Inc., Telco Group, Inc.,
TRANZACT, Hal Inc., Wireless Retail Inc., Qwest Wireless, LLC and TracFone
Wireless, Inc.

 

(b)           Required Resale Arrangements.  Subject to the limitations set
forth in clause (c) below and in section 10.4.1.1(b) of this agreement, Manager
will participate in (i) all new Resale Arrangements entered into by Sprint PCS
during the Required Resale Participation Period (collectively, the “New Resale
Arrangements”) and (ii) all Existing Resale Arrangements and New Resale
Arrangements that

 

20

--------------------------------------------------------------------------------


 

are renewed or extended during the Required Resale Participation Period
(collectively, the “Renewed Resale Arrangements”, and together with the New
Resale Arrangements, the “Required Resale Arrangements”), in all cases with
compensation being paid to Manager as set forth in section 10.4.1.1(a)(iii) or
(iv), whichever is applicable.  Sprint PCS agrees that the compensation, payment
and other terms and conditions under each Resale Arrangement entered into,
renewed or extended during the Required Resale Participation Period will be the
same as the compensation, payment and other terms and conditions applicable to
Sprint PCS and each Other Manager with respect to such reseller.  Manager will
have access to the relevant terms of any Resale Arrangement as provided in
section 1.9.4 of this agreement.  For purposes of determining renewals and
extensions of Resale Arrangements under this Agreement, including without
limitation for purposes of section 10.4.1.1(c)(iii), if a Resale Arrangement
does not expressly state an initial term, then the arrangement shall be deemed
to have a five-year initial term, and if a Resale Arrangement states an initial
term in excess of ten years, then the arrangement shall be deemed to have a
ten-year initial term, in each case, after which term such arrangement will be
deemed to be up for renewal or extension..

 

(c)           Limitations.  Manager may decline to participate in any Required
Resale Arrangement (including any renewal periods or extensions of Existing
Resale Arrangements or New Resale Arrangements) unless (i) the per minute
Reseller Customer Fees to be paid to Manager under such Resale Arrangement at
all times are at least as favorable to Manager as the per minute Reseller
Customer Fees set forth below:

 

Monthly Voice Minutes of Use

 

Blended Rate per Minute

 

0 – 500,000,000

 

$

0.03825

 

500,000,001 – 2,000,000,000

 

$

0.0365

 

Over 2,000,000,000

 

$

0.034

 

 

and (ii) the other terms and conditions (other than the per minute Reseller
Customer Fees, which are addressed above) of such Resale Arrangement, including
the per kilobyte Reseller Customer Fees to be paid to Manager, at all times are
at least as favorable to Manager as the other terms and conditions of the MVNO
Support Agreement, dated as of May 12, 2004 (the “AT&T Arrangement”), by and
between Sprint Spectrum L.P. and AT&T Corp., as in effect from time to time and
giving effect to any changes to such terms and conditions that occur by virtue
of the existing terms and conditions of the AT&T Arrangement, but not giving
effect to any amendments to, or modifications of, the AT&T Arrangement or
changes to the AT&T Arrangement that result from the exercise of the MFN
provisions in the AT&T Arrangement.  Except as set forth in section 10.4.1.1(c)
below, Manager will have no obligation to participate in any Required Resale
Arrangement after the Required Resale Participation Period.

 

The Resale Arrangement between Sprint PCS and Virgin Mobile USA will be treated
as a New Resale Arrangement and subject to the compensation set forth in section
10.4.1.1(a)(iii) or

 

21

--------------------------------------------------------------------------------


 

(iv), whichever is applicable, if continued after the expiration of the initial
term of the arrangement.

 

Additionally, Manager may decline to continue to participate in any Resale
Arrangement after the initial term of that arrangement if such arrangement is
renewed or extended prior to its contractual renewal date and before December
31, 2006.

 

Except as required under the regulations and rules concerning mandatory resale,
Manager may not sell Sprint PCS Products and Services for resale unless Sprint
PCS consents to such sales in advance in writing.

 


15.           INTRA-LATA CALLS AND BACKHAUL SERVICES [NEW].    SECTION 11 OF
ADDENDUM III IS DELETED.  ADDITIONALLY, SECTION 3.7 IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

3.7          Intra-LATA Calls and Backhaul Services.  Manager, acting as a
single purchaser, may purchase capacity (including private line capacity) from
SCCLP for intra-LATA calls and backhaul services.  SCCLP will sell that capacity
to Manager at the best price that SCCLP offers to third parties in similar
situations when taking into account all relevant factors.

 

Manager will offer to Sprint PCS or one of its Related Parties the right to make
to Manager the last offer to provide capacity for intra-LATA calls and backhaul
services for the Service Area Network if:

 

(i)            Manager decides to use third parties for intra-LATA calls and
backhaul services rather than self-provisioning the capacity or purchasing the
capacity from Related Parties of Manager, and

 

(ii)           Sprint PCS or one of its Related Parties has provided evidence to
Manager that SCCLP or one of its Related Parties has facilities to provide the
capacity requested.

 

Manager will deliver to Sprint PCS the terms under which the third party will
provide the capacity.  Sprint PCS or one of its Related Parties will have a
reasonable time to respond to Manager’s request for last offer to provide
pricing for capacity for intra-LATA calls and backhaul, which will be no greater
than 5 Business Days after receipt of the request for the pricing and the third
party’s terms from Manager.  Manager will acquire capacity for intra-LATA calls
and backhaul services from Sprint PCS or one of its Related Parties if Sprint
PCS or one of its Related Parties offers Manager pricing and other terms for
intra-LATA calls and backhaul services for the Service Area Network that matches
the terms, including pricing, or is better than the terms and lower than the
pricing offered by the third party.  For purposes of this section 3.7, the term
“backhaul” means the provision of services from a cell site of Manager to the
corresponding switch associated with the cell site.

 

22

--------------------------------------------------------------------------------


 

If Manager has an agreement for these services that is either (i) in effect as
of the April 1, 2004 and the agreement was not made in anticipation of this
agreement or Addendum VIII or (ii) related to backhaul and entered into before
January 1, 2005 in connection with Manager’s least-cost routing project being
managed by CHR Solutions and the agreement was not made in anticipation of this
agreement or Addendum VIII, then the requirements of this section 3.7 do not
apply during the term of the other agreement.  If the other agreement terminates
for any reason, then the requirements of this section 3.7 do apply from and
after the termination.

 


16.       SPRINT PCS ROAMING AND INTER SERVICE AREA PROGRAM REQUIREMENTS
[NEW].   THE SECOND PARAGRAPH OF SECTION 4.3 IS AMENDED TO READ AS FOLLOWS:


 

Section 10.4.1 sets forth the settlement process that distributes between the
members making up the Sprint PCS Network (i.e., Sprint PCS, Manager and all
Other Managers) a fee for use of the Sprint PCS Network and the Service Area
Network (the “Inter Service Area Fee”).

 


17.       CUSTOMER SERVICE PROGRAM REQUIREMENTS [NEW].  SECTION 2 OF ADDENDUM V
IS DELETED.  FOR CLARIFICATION PURPOSES, THE CUSTOMER SERVICE PROGRAM
REQUIREMENTS ARE EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS AMENDED AND RESTATED
ADDENDUM VIII, AND WILL NOT BE APPLIED RETROACTIVELY TO EXISTING PROGRAMS OR
OPERATIONS.


 


18.                     CHANGES TO PROGRAM REQUIREMENTS [NEW].


 

(a)                                  The first sentence of section 9.2(e) is
amended to read as follows:

 

Manager must implement any changes in the Program Requirements within a
commercially reasonable period of time unless Sprint PCS otherwise consents,
subject to section 9.3.

 

(b)                                 Section 9.3 is amended and restated in its
entirety to read as follows:

 

9.3          Manager’s Rights regarding Changes to Program Requirements.

 

9.3.1  Parameters for Required Program Requirement Implementation.

 

(a)                                  Manager may, without being in default of
this Agreement, decline to implement a Non-Capital Program Requirement Change if
Manager determines that the Non-Capital Program Requirement Change will satisfy
any of the following tests:

 

(A)          individually cause the combined peak negative cash flow of Manager
to be an amount greater than 3% of Manager’s Ultimate Parent’s Enterprise Value,
or

 

(B)           when combined with original assessments made under clause (A)
above of all other Program Requirement Changes that Sprint PCS announced and
Manager agreed to implement or Manager otherwise

 

23

--------------------------------------------------------------------------------


 

was required to implement in accordance with section 9.3.4, both within the
preceding 12 calendar months, cause the combined cumulative peak negative cash
flow of Manager to be an amount greater than 5% of Manager’s Ultimate Parent’s
Enterprise Value, or

 

(C)           individually cause a decrease in the forecasted 5-year discounted
cash flow of Manager’s Ultimate Parent (at Manager’s Ultimate Parent’s
appropriate discount rate) of more than 3% on a combined net present value
basis, or

 

(D)          when combined with original assessments made under clause (C) above
of all other Program Requirement Changes that Sprint PCS announced and Manager
agreed to implement or Manager otherwise was required to implement in accordance
with section 9.3.4, both within the preceding 12 calendar months, cause a
decrease in the forecasted 5-year discounted cash flow of Manager’s Ultimate
Parent (at Manager’s Ultimate Parent’s appropriate discount rate) of more than
5% on a combined net present value basis.

 

The term “Non-Capital Program Requirement Change” means a Program Requirement
Change that does not require Manager to make any capital expenditures in excess
of  5% of Manager’s capital budget as approved by the Manager’s board of
directors for the fiscal year in which the Program Requirement Change is
requested, but does not include changes to the Trademark Usage Guidelines, the
Marketing Communications Guidelines, and the Sprint PCS National or Regional
Distribution Program Requirements.

 

If Manager declines to implement any Non-Capital Program Requirement Change,
Manager must give Sprint PCS within 10 Business Days after Sprint PCS provides
Manager with notice of the Program Requirement Change:

 

(i)            written notice that Manager declines to implement the Non-Capital
Program Requirement Change, and

 

(ii)           a written assessment of the impact of the Non-Capital Program
Requirement Change on Manager using the parameters set forth in subparagraphs
(A) through (D) above.

 

(b)           Manager may, without being in default of this agreement, decline
to implement any Capital Program Requirement Change if Manager determines that
the Capital Program Requirement Change will satisfy any of the following tests:

 

(A)          have a negative net present value applying a 5-year discounted cash
flow model, or

 

24

--------------------------------------------------------------------------------


 

(B)           individually cause the combined peak negative cash flow of Manager
to be an amount greater than 3% of Manager’s Ultimate Parent’s Enterprise Value,
or

 

(C)           when combined with original assessments made under clause (B)
above of all other Program Requirement Changes that Sprint PCS announced and
Manager agreed to implement or Manager otherwise was required to implement in
accordance with sections 9.3.1(c), 9.3.3 and 9.3.4, both within the preceding 12
calendar months, cause the combined cumulative peak negative cash flow of
Manager to be an amount greater than 5% of Manager’s Ultimate Parent’s
Enterprise Value.

 

The term “Capital Program Requirement Change” means any Program Requirement
Change that requires an expenditure of capital by Manager that is greater than
5% of Manager’s capital budget as approved by the Manager’s board of directors
for the fiscal year in which the Program Requirement Change is requested, but
does not include changes to the Trademark Usage Guidelines, the Marketing
Communications Guidelines, and the Sprint PCS National or Regional Distribution
Program Requirements.

 

If Manager declines to implement any Capital Program Requirement Change, Manager
must give Sprint PCS within 10 Business Days after Sprint PCS provides Manager
with notice of the Program Requirement Change:

 

(i)            written notice that Manager declines to implement the Capital
Program Requirement Change, and

 

(ii)           a written assessment of the impact of the Capital Program
Requirement Change on Manager using the parameter set forth above.

 

Manager must implement a Capital Program Requirement Change if:

 

(i)            the capital requirement associated with such Program Requirement
Change is for a network capacity expansion due to a change in a service plan,
provided that implementing the Program Requirement Change will not exceed any of
the parameters described in section 9.3.1(a), or

 

(ii)           the capital requirement associated with such Program Requirement
Change is necessary to comply with network performance standards required under
this agreement.

 

If Manager has the right to decline a Program Requirement Change, Sprint PCS may
modify the scope of the Program Requirement Change in all or certain of
Manager’s markets to create a positive net present value for the entire Program
Requirement Change, and Manager will implement the modified Program Requirement
Change.

 

25

--------------------------------------------------------------------------------


 

Section 9.3.2 governs any disagreement between the parties regarding the
determination of the net present value of a Program Requirement Change.

 

Upon giving Manager notice of a Program Requirement Change, Sprint PCS will
provide Manager with Sprint PCS’s business analysis setting forth the reasons
for such change, key assumptions used by Sprint PCS, and any other information
reasonably requested by Manager.

 

9.3.2.  Disagreement with Assumptions or Methodology.  Sprint PCS must notify
Manager of any disagreement with Manager’s assumptions or methodology within 10
days after its receipt of Manager’s assessment under section 9.3.1.  Manager
will not be required to implement the Program Requirement Change if Sprint PCS
fails to notify Manager of any disagreement within this 10-day period unless
Sprint PCS requires such compliance under section 9.3.3 below.  Either party may
escalate the review of the assumptions and methodology underlying the assessment
to the parties’ respective Chief Financial Officers if Sprint PCS disagrees with
Manager’s assessment and the parties are unable to agree on the assumptions and
methodology within 20 days after Sprint PCS notifies Manager of the
disagreement.

 

The parties will mutually select an independent investment banker in the
wireless telecommunications industry (“Investment Banker”) to determine whether
the implementation of the Program Requirement Change will exceed one of the
parameters if Sprint PCS and Manager are unable to agree on the assumptions and
methodology to perform the calculations within 30 days after Sprint PCS notifies
Manager of the disagreement.  The American Arbitration Association will select
the Investment Banker if the parties do not select the Investment Banker within
50 days after Sprint PCS notifies Manager of the disagreement.  Sprint PCS and
Manager will cooperate fully and provide all information that the Investment
Banker reasonably requests.  But any Investment Banker that the American
Arbitration Association selects, and its investment bank, must have no current
engagement with either Manager or Sprint PCS and must not have been engaged by
either such party within the 12 calendar months preceding the engagement under
this section.  A business relationship between Manager or Sprint PCS and a
commercial bank or other organization affiliated with an investment bank will
not disqualify the investment bank.  The Investment Banker will have 20 days
from the date of engagement to make its decision.

 

Manager will pay any Investment Banker’s fees and implement the Program
Requirement Change if the parties agree or the Investment Banker determines that
implementing the Program Requirement Change will not exceed any of the
parameters described in section 9.3.1.

 

9.3.3  One or More Parameters Exceeded.  Sprint PCS will pay the Investment
Banker’s fees if the parties agree or the Investment Banker determines that
implementing the Program Requirement Change will exceed at least one of the
parameters described in section 9.3.1.  Sprint PCS may require Manager to
implement the Program Requirement Change whether the parties agree or disagree
or the Investment Banker determines that

 

26

--------------------------------------------------------------------------------


 

implementing the Program Requirement Change will exceed at least one of the
parameters described in section 9.3.1, if Sprint PCS agrees to compensate
Manager the amount necessary to prevent Manager from exceeding the parameters
set forth in section 9.3.1.

 

9.3.4  Changes with Respect to Pricing Plans and Roaming Program Requirements. 
Manager will implement a change with respect to the following in the manner
requested by Sprint PCS, even if Manager determines that implementing the change
will have an adverse impact on Manager that meets or exceeds the tests set forth
in section 9.3.1(a) or section 9.3.1(b):

 

(i)            relates to a pricing plan under section 4.4 or a roaming program,
and

 

(ii)           Sprint PCS reasonably determines must be implemented on an
immediate or expedited basis to respond to specific, identifiable developments
in the competitive market forces.

 

Manager’s implementation of the change will not adversely affect Manager’s right
to object to the implementation of the change.  Manager will continue to comply
with the change if the parties agree or the Investment Banker determines (using
the procedure described in section 9.3.2) that implementing the change will not
exceed any of the parameters described in section 9.3.1(a) or section 9.3.1(b). 
If Sprint PCS does not successfully challenge Manager’s assessment of the
adverse impact of the change on Manager in accordance with section 9.3.2, Sprint
PCS can require Manager either to:

 

(i)            continue to comply with the change and compensate Manager in the
amount necessary to reimburse Manager for any reasonable costs, expenses or
losses that Manager incurs as a result of its implementation of the change net
of any benefit that Manager receives, to the extent the costs, expenses and
losses net of the benefits exceed the parameters set forth in section 9.3.1(a)
or section 9.3.1(b), or

 

(ii)           terminate its continued compliance with the change and compensate
Manager in the amount necessary to reimburse Manager for any reasonable costs,
expenses or losses that Manager incurs as a result of its implementation of the
change net of any benefit that Manager receives.

 

Manager cannot terminate its continued compliance if Sprint PCS elects to
require Manager’s continued compliance with the change under section 9.3.3
above.

 

(c)           A new section 9.7 is added to the Management Agreement:

 

9.7          Review of Program Requirements; Unilateral Changes.

 

Sprint PCS intends that any change to a Program Requirement will

 

27

--------------------------------------------------------------------------------


 

be in the best interests of Sprint PCS and Manager.

 

Sprint PCS and Manager will act in good faith to mitigate (to the extent
commercially reasonable) the adverse economic impact on Manager of the exercise
of any right of Sprint PCS to effect any change under or pursuant to this
agreement, the Services Agreement and either Trademark License Agreement to the
extent Manager believes such change will have a significant adverse economic
impact on Manager’s operations, except with respect to changes involving Sprint
PCS National or Regional Distribution Program Requirements.  For purposes of
clarification, the parties intend the preceding sentence to obligate them to a
robust discussion and open dialogue but understand the discussion and dialogue
may not lead to any particular solution of the issues raised by Manager or
Sprint PCS.  By way of illustration, under the second preceding sentence, if
Manager believed that the exercise of the unilateral right to change the
Trademark Usage Guidelines or the designation of Sprint PCS Products and
Services had an adverse economic impact on Manager, then Manager and Sprint PCS
will in good faith attempt to mutually agree on how to mitigate the adverse
impact on Manager.

 

(e)           A new section 9.8 is added to the Management Agreement.

 

9.8          Breach for Failure to Implement Program Requirements.

 

Manager will be in material breach of a material term and Sprint PCS may
exercise its rights under section 11 if Manager willfully refuses to implement a
Program Requirement when required to do so under this agreement.

 


19.       FEES [NEW].  SECTIONS 4 AND 13 OF ADDENDUM I ARE DELETED. 
ADDITIONALLY ARTICLE 10 OF THE MANAGEMENT AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

10.          FEES

 

10.1        General.    Sprint PCS and Manager will pay to each other the fees
and apply the credits in the manner described in this section 10.  The amounts
that Sprint PCS is paid or retains are for all obligations of Manager under this
agreement.  Many of the definitions for the fees in section 10.2 are found in
section 10.3.

 

10.2        Fees.

 

10.2.1     Fee Based on Billed Revenue.    Sprint PCS will pay to Manager the
Fee Based on Billed Revenue as determined in this section 10.2.1.

 

“Billed Revenue” is all customer account activity (e.g., all activity billed,
attributed or otherwise reflected in the customer account but not including
Customer Credits) during the calendar month for which the fees and payments are
being calculated (the “Billed Month”) for Sprint PCS Products and Services
related to all Customer accounts within a customer service area (“CSA”) assigned
to the Service Area, except (i)

 

28

--------------------------------------------------------------------------------


 

Outbound Roaming Fees, (ii) amounts handled separately in this section 10
(including the amounts in sections 10.2.3 through 10.2.6, 10.4 and 10.8), (iii)
amounts collected from Customers and paid to governmental or regulatory
authorities (e.g., Customer Taxes and USF Charges), and (iv) other amounts
identified in this agreement as not included in Billed Revenue (these Customer
accounts being “Manager Accounts”).  Within 30 days after signing this Addendum,
Sprint PCS will provide Manager with a list of all revenue accounts included in
Billed Revenue, and Sprint PCS will, as soon as reasonably practicable, provide
Manager with updates to that list as it changes.

 

Billed Revenue does not include new activity billed to the Customer solely to
recover costs incurred by Sprint PCS, Manager or both related solely to such new
activity.  Manager and Sprint PCS will share the revenues from this billing in
proportion to the costs they incur.  Any amounts recovered in excess of costs
incurred will be considered Billed Revenue.

 

For purposes of clarification, Sprint PCS currently assigns Customers to CSAs
based on customer billing addresses and expects that procedure to remain in
place after the Effective Date.

 

If Sprint PCS or Manager develops products or services that bundle Sprint PCS
Products and Services with other products or services (e.g., local service or
broadband wireline service), then Sprint PCS and Manager will  use commercially
reasonable efforts to agree on the proper allocation of revenue, bad debt
expenses, credits and promotions for the bundled products and services.

 

Sprint PCS will reasonably determine the amount of credits applied to Manager
Accounts during the Billed Month (“Customer Credits”).

 

“Net Billed Revenue” for a Billed Month is the amount of the Billed Revenue less
the Customer Credits.

 

The “Fee Based on Billed Revenue” for a Billed Month is equal to 92% of (a) Net
Billed Revenue, less (b) the Allocated Write-offs for Net Billed Revenue.

 

10.2.2   Outbound Roaming Fee.    Sprint PCS will pay to Manager a fee equal to
the amount of Outbound Roaming Fees that Sprint PCS or its Related Parties bills
to Manager Accounts, less the Allocated Write-offs for Outbound Roaming Fees. 
For purposes of clarification, Sprint PCS will settle separately with Manager
the direct cost of providing the capability for the Outbound Roaming, including
any amounts payable to the carrier that handled the roaming call and the
clearinghouse operator for Outbound Roaming.

 

10.2.3     Phase II E911 Surcharges.    Sprint PCS will pay to Manager a fee
equal to a portion of the E911 Phase II Surcharges (attributable to incremental
costs for Phase II E911, including but not limited to related handset costs,
routing costs, implementation costs, trunks and testing costs, and anticipated
write-offs for bad debt)

 

29

--------------------------------------------------------------------------------


 

billed during the Billed Month to Customers with an NPA-NXX assigned to the
Service Area, less the Allocated Write-offs for that portion of E911 Phase II
Surcharges in the Billed Month.  The portion of the billed amount attributed to
Manager will be based on Manager’s proportional cost (as compared to Sprint PCS’
proportional cost) to comply with Phase II of the E911 requirements.  Sprint PCS
will determine from time to time the rate billed to Customers related to Phase
II E911 and the portion payable to Manager.

 

10.2.4     Wireless Local Number Portability Surcharges.    Sprint PCS will pay
to Manager a fee equal to a portion of the Wireless Local Number Portability
Surcharges (“WLNP Surcharges”) billed during the Billed Month to Customers with
an NPA-NXX assigned to the Service Area, less the Allocated Write-offs for that
portion of the WLNP Surcharges in the Billed Month.  The portion of the billed
amount attributed to Manager will be based on Manager’s proportional cost (as
compared to Sprint PCS’ proportional cost) to comply with Wireless Local Number
Portability requirements.  Sprint PCS will determine from time to time the rate
billed to Customers related to WLNP Surcharges and the portion payable to
Manager.

 

10.2.5     Customer Equipment Credits.    Sprint PCS will apply as a credit to
any other fees under this section 10.2 owing by Sprint PCS to Manager an amount
equal to the amount of the Customer Equipment Credits less the Allocated
Write-offs for Customer Equipment Credits.

 

10.2.6     Write-offs for Customer Equipment Charges.    Sprint PCS will apply
as a credit to any other fees under this section 10.2 owing by Sprint PCS to
Manager an amount equal to the amount of the Allocated Write-offs for Customer
Equipment Charges.

 

10.3  Definitions used in fee calculations

 

10.3.1    Write-offs.    Sprint PCS will determine the amounts written off net
of deposits applied and net of recoveries (the “Write-offs”) in the Sprint PCS
billing system during the Billed Month relating to Manager Accounts.

 

10.3.2     Billed Components.            Each of the following amounts is
referred to as a “Billed Component” and collectively they are referred to as the
“Billed Components”.

 

10.3.2.1    Net Billed Revenue.    The amount determined as described in section
10.2.1.

 

10.3.2.2    Customer Equipment Credits.    The reductions of amounts billed to
Manager Accounts related to the sale of handsets and handset accessories from
Sprint PCS inventory are referred to as “Customer Equipment Credits”.  This is a
negative amount that reduces the Amount Billed (Net of Customer Credits).

 

30

--------------------------------------------------------------------------------


 

10.3.2.3    100% Affiliate Retained Amounts.    The amounts referred to as “100%
Affiliate Retained Amounts” on Exhibit 10.3, to which Manager is entitled to
100% of the amounts that Customers are billed for such items.

 

10.3.2.4   100% Sprint PCS Retained Amounts.    The amounts referred to as “100%
Sprint PCS Retained Amounts” on Exhibit 10.3, to which Sprint PCS is entitled to
100% of the amounts that Customers are billed for such items.

 

10.3.2.5    Customer Equipment Charges.    The amounts that Sprint PCS bills to
Manager Accounts for subscriber equipment and accessories sold or leased are
referred to as “Customer Equipment Charges”.

 

10.3.2.6   E911 Phase II Surcharges.  The amounts that Sprint PCS bills to
Manager Accounts to recover all costs related to Phase II E911 functionality are
referred to as “E911 Phase II Surcharges”.

 

10.3.2.7   USF Charges.    The amounts that Sprint PCS bills to Manager Accounts
relating to Universal Service Funds are referred to as “USF Charges”.

 

10.3.2.8   WLNP Surcharges.    The amounts that Sprint PCS bills to Manager
Accounts to recover costs related to WLNP activities.

 

10.3.3    Amount Billed (Net of Customer Credits).  The “Amount Billed (Net of
Customer Credits)” for a Billed Month is equal to the sum of the Billed
Components.

 

10.3.4    The Allocated Write-offs.    The “Allocated Write-offs” for all or a
portion of a Billed Component in a Billed Month is the Write-offs for the Billed
Month times the amount of the Billed Component (or portion thereof) divided by
the Amount Billed (Net of Customer Credits).

 

10.4        Other Fees and Payments.  Sprint PCS and Manager will pay to each
other the fees and payments described below:

 

10.4.1    Inter Service Area Fees and Reseller Customer Fees.

 

10.4.1.1 Inter Service Area Fee and Reseller Customer Fee Paid.    Manager will
pay to Sprint PCS an Inter Service Area Fee as set forth in this section 10.4.1
for each billed minute or kilobyte of use that a Customer with an NPA-NXX
assigned to the Service Area uses a portion of the Sprint PCS Network other than
the Service Area Network.  Sprint PCS will pay to Manager an Inter Service Area
Fee for each billed minute or kilobyte of use that a Customer whose NPA-NXX is
not assigned to the Service Area Network uses the Service Area Network.

 

(a)    Sprint PCS will pay to Manager the fees set forth in this section 10.4.1
for each billed minute or kilobyte of use that a Reseller Customer uses the

 

31

--------------------------------------------------------------------------------


 

Service Area Network unless otherwise negotiated (such fees are referred to in
this agreement as “Reseller Customer Fees”):

 

(i) with respect to arrangements between Sprint PCS and resellers in existence
as of April 1, 2004, that Manager has opted into prior to April 1, 2004 (other
than Virgin Mobile USA, which is addressed in clause (ii) below), the amount of
fees set forth in subsections 10.4.1.2 and 10.4.1.3;

 

(ii) with respect to Virgin Mobile USA, the amount of fees set forth in Program
Requirement 3.5.2 – VMU; except, that the Resale Arrangement between Sprint PCS
and Virgin Mobile USA will be treated as a New Resale Arrangement and subject to
the compensation set forth in section 10.4.1.1(a)(iii) or (iv), whichever is
applicable, if continued after the expiration of the initial term of the
arrangement;

 

(iii) with respect to arrangements between Sprint PCS and resellers that are
entered into after April 1, 2004 and before January 1, 2007, or that are renewed
or extended during that period, the amount of fees collected by Sprint PCS from
the resellers as payment for the Reseller Customer’s use of the Service Area
Network; and

 

(iv) with respect to arrangements between Sprint PCS and resellers that are
entered into, renewed or extended during the three-year period beginning on
January 1, 2007, or a subsequent three-year period beginning on the third
anniversary of the beginning of the previous three-year period, the amount of
fees determined as described in section 10.4.1.1(c).

 

(b)    With respect to Resale Arrangements described in section
10.4.1.1(a)(iii), Sprint PCS will give Manager Manager’s proportional share of
(i) any cash payments received by Sprint PCS from the other party to a Resale
Arrangement, in addition to the reseller rate, relating specifically to the
Resale Arrangements (other than those cash payments for reimbursement of
expenses incurred to implement the Resale Arrangement, which are addressed in
the following paragraph), and (ii) to the extent reasonably able to be made
available to Manager, any non-cash payments received by Sprint PCS from the
other party to the Resale Arrangement relating specifically to the Resale
Arrangements.  For purposes of clarification, payments made to Sprint PCS to
reimburse Sprint PCS for actual costs incurred to implement some aspect of the
Resale Arrangement are not cash or non-cash payments subject to this section.

 

Sprint PCS will use commercially reasonable efforts to negotiate with the other
party to the Resale Arrangement to have the other party directly reimburse
Manager for Manager’s actual costs incurred to implement the Resale Arrangement,
if any.  If Sprint PCS is unable to negotiate such reimbursement arrangement
with the other party, but collects reimbursement from the other party to the
Resale Arrangement, Sprint PCS will allocate to Manager Manager’s proportional
share of any reimbursement received from the other party.

 

32

--------------------------------------------------------------------------------


 

If the reseller is a Related Party of Sprint PCS or if Sprint PCS owns a
substantial equity interest in the reseller, then Sprint PCS and Manager must
agree on the Reseller Customer Fee to be paid by Sprint PCS to Manager and any
proportional sharing of any other cash and non-cash payments before Manager will
have an obligation to participate in such arrangement.

 

(c)    For each three-year period described in section 10.4.1.1(a)(iv):

 

(i)  Sprint PCS will give Manager proposed terms, fees and conditions applicable
to Manager’s participation in Resale Arrangements by October 31 of the calendar
year before the calendar year in which the then current reseller period ends
(e.g., the initial reseller period ends on December 31, 2006 so the amount has
to be presented by October 31, 2005).  Manager’s representative and the Sprint
PCS representative will begin discussions regarding the proposed terms, fees and
conditions applicable to Manager’s participation in Resale Arrangements within
20 days after Manager receives the proposed terms, fees and conditions
applicable to Manager’s participation in Resale Arrangements from Sprint PCS.

 

(ii)  If the parties do not agree on the new terms, fees and conditions
applicable to Manager’s participation in Resale Arrangements within 30 days
after the discussions begin, then Manager may escalate the discussion to the
Sprint PCS Chief Financial Officer or Sprint Spectrum may escalate the
discussion to Manager’s Chief Executive Officer or Chief Financial Officer.

 

(iii)  If the parties cannot agree on the new terms, fees and conditions
applicable to Manager’s participation in Resale Arrangements through the
escalation process within 20 days after the escalation process begins, then
without Manager’s prior written consent, (A) Manager will not be required to
participate in any Resale Arrangement that is entered into by Sprint PCS, or
renewed or extended, after the Required Resale Participation Period and (B)
Manager will not be required to participate in Existing Resale Arrangements or
Required Resale Arrangements after the Required Resale Participation Period,
provided, however, that Manager will continue to allow resellers under Existing
Resale Arrangements and resellers under Required Resale Arrangements, which
Manager opted into or in which Manager was required to participate under this
agreement, to activate subscribers with an NPA-NXX assigned to Manager’s Service
Area and Manager will continue to support such resellers (x) with respect to
resellers under Existing Resale Arrangements and resellers under New Resale
Arrangements, throughout the then remaining term of their Resale Arrangement
with Sprint PCS, without giving effect to any applicable renewal terms and phase
out periods, and (y) with respect to resellers under Renewed Resale
Arrangements, throughout the then remaining renewal term of their Resale
Arrangement with Sprint PCS, without giving effect to any applicable additional
renewal terms and phase out periods.  For purposes of determining renewals and

 

33

--------------------------------------------------------------------------------


 

extensions of Resale Arrangements under this Agreement, including without
limitation for purposes of this section 10.4.1.1(c)(iii), if a Resale
Arrangement does not expressly state an initial term, then the arrangement shall
be deemed to have a five-year initial term, and if a Resale Arrangement states
an initial term in excess of ten years, then the arrangement shall be deemed to
have a ten-year initial term, in each case, after which term such arrangement
will be deemed to be up for renewal or extension.  Manager will continue to
receive Reseller Customer Fees with respect to such Resale Arrangements at the
same rates in effect at the end of the Required Resale Participation Period.

 

Sprint PCS may not amend, modify or change in any manner the Inter Service Area
Fees between Sprint PCS and Manager or Reseller Customer Fees and other matters
set forth in this section 10.4.1 without Manager’s prior written consent, except
as expressly provided in this section.  For purposes of clarification, the
parties do not intend the above sentence to limit Sprint PCS’ ability to
negotiate fees with resellers.

 

Sprint PCS will not be obligated to pay Manager those Inter Service Area Fees
not received by Sprint PCS from an Other Manager who is a debtor in a bankruptcy
proceeding with respect to Inter Service Area Fees that Sprint PCS owes Manager
because of CSAs assigned to such Other Manager’s Service Area traveling in the
Service Area.  For clarification purposes, Sprint PCS does not have to advance
the Inter Service Area Fees for the Other Manager who is involved in the
bankruptcy proceeding to Manager, to the extent that the Other Manager fails to
pay the Inter Service Area Fees.  Manager bears the risk of loss of the Other
Manager who is involved in the bankruptcy proceeding not paying the Inter
Service Area Fees to Sprint PCS.

 

If relief is ordered under title 11 of the United States Code for an Other
Manager or an Other Manager files a voluntary petition for relief under title 11
of the United States Code and such Other Manager fails to pay to Sprint PCS
amounts that such Other Manager owes to Sprint PCS with respect to the Inter
Service Area Fees for travel into Manager’s Service Area, at Manager’s
direction, (a) Sprint PCS will either (i) take reasonable steps to prevent such
Other Manager from continuing after the commencement of its bankruptcy case to
incur Inter Service Area Fees for travel into Manager’s Service Area without
timely remitting payment of such Inter Service Area Fees to Sprint PCS for the
benefit of Manager, or (ii) assign to Manager all of its rights as a creditor of
such Other Manager to prevent such Other Manager from continuing after the
commencement of its bankruptcy case to incur Inter Service Area Fees for travel
into Manager’s Service Area without timely remitting payment of such Inter
Service Area Fees to Manager, and (b) Sprint PCS will either (i) include the
amount owed by the Other Manager to Manager in the Sprint PCS proof of claim
filed in the bankruptcy proceeding, and remit to Manager when and as it receives
distributions with respect to such proof of claim for Inter Service Area Fees
for travel in Manager’s Service Area, a pro-rata share of such distributions or
(ii) immediately assign to Manager all of its claims and rights as a creditor of
such Other Manager for those amounts owed with respect to Inter Service Area
Fees for travel in Manager’s Service Area.  Sprint PCS agrees to take all
actions necessary to effect these assignments of rights to Manager, and further
agrees that

 

34

--------------------------------------------------------------------------------


 

Manager will not be responsible for any expenses related to such assignments. 
If Sprint PCS receives any amounts from an Other Manager who is a debtor in a
bankruptcy proceeding with respect to Inter Service Area Fees for travel into
the Service Area, Sprint PCS will immediately remit those amounts to Manager.

 

If relief is ordered under title 11 of the United States Code for Sprint PCS or
Sprint PCS files a voluntary petition for relief under title 11 of the United
States Code, then Sprint PCS will be deemed a trustee for Manager’s benefit with
respect to any Inter Service Area Fees that Sprint PCS collects from Other
Managers for travel into Manager’s Service Area, and Sprint PCS has no rights to
Manager’s portion of such Inter Service Area Fees.

 

Manager acknowledges that if the manner in which the CSAs are assigned changes
because of changes in the manner in which the NPA- NXX is utilized, the manner
in which the Inter Service Area Fees and Reseller Customer Fees, if any, will be
changed accordingly.

 

10.4.1.2 Voice and 2G Data Rate.    The amount of the Inter Service Area Voice
and 2G Data Fee and Reseller Customer Voice and 2G Data Fee for arrangements
between Sprint PCS and resellers in existence as of April 1, 2004, will be as
follows:

 

(a)           The Inter Service Area Voice and 2G Data Fee for each billed
minute of use that a Customer uses an Away Network and the Reseller Customer Fee
for each billed minute of use that a Reseller Customer uses the Service Area
Network, will be $0.058 from the Effective Date to December 31, 2006.

 

(b)           For each calendar year during the Term of this agreement beginning
January 1, 2007, the Inter Service Area Voice and 2G Data Fee for each billed
minute of use that a Customer uses an Away Network and the Reseller Customer Fee
for each billed minute of use that a Reseller Customer uses the Service Area
Network, will be an amount equal to 90% of Sprint PCS’ Retail Yield for Voice
and 2G Data Usage for the previous calendar year; provided that such amount for
any period will not be less than Manager’s network costs (including a reasonable
return using Manager’s weighted average cost of capital applied against
Manager’s net investment in the Service Area Network) to provide the services
that are subject to the Inter Service Area Voice and 2G Data Fee.  If the
parties have a dispute relating to the determination of the foregoing fees for
any period, then the parties will submit the dispute to binding arbitration as
set forth in sections 14.2 and 10.4.1.3(b).

 

10.4.1.3                 3G Data Rate.    The amount of the Inter Service Area
3G Data Fee and Reseller Customer 3G Data Fee for arrangements between Sprint
PCS and resellers in existence as of April 1, 2004, will be as follows:

 

35

--------------------------------------------------------------------------------


 

(a)           From the Effective Date to December 31, 2006 (“Initial 3G Data Fee
Period”), the Inter Service Area 3G Data Fee for each kilobyte of use that a
Customer uses an Away Network and the Reseller Customer 3G Data Fee for each
kilobyte of use that a Reseller Customer uses the Service Area Network, will be
$0.0020; except with respect to Sprint 3G Data Service as defined and set out in
the Program Requirement 3.5.2.

 

(b)           For each calendar year during the Term of this agreement beginning
January 1, 2007, the Inter Service Area 3G Data Fee and the Reseller Customer 3G
Data Fee will be an amount equal to 90% of the Sprint PCS Retail Yield for 3G
Data Usage for the previous calendar year; provided that such amount for any
period will not be less than Manager’s network costs (including a reasonable
return using Manager’s weighted average cost of capital applied against
Manager’s net investment in the Service Area Network) to provide the services
that are subject to the Inter Service Area 3G Data Fee and the Reseller Customer
3G Data Fee.  If the parties have a dispute relating to the determination of the
foregoing fees for any period, then the parties will submit the dispute to
binding arbitration as set forth in section 14.2 and the next paragraph.

 

If Manager submits the matter to arbitration the fees that Sprint PCS proposed
will apply starting after December 31 of the first year of the appropriate
period as described in section 10.4.1.4 and will continue in effect unless
modified by the final decision of the arbitrator.  If the arbitrator imposes a
fee different than the ones in effect the new fees will be applied as if in
effect after December 31 of the first year of the appropriate period as
described in section 10.4.1.4 and if on application of the new fees one party
owes the other party any amount after taking into account payments the parties
have already made then the owing party will pay the other party within 30 days
of the date of the final arbitration order.

 

10.4.1.4 Rate Changes – Effective Date.  All rate changes related to Inter
Service Area Fees and Reseller Customer Fees will be applied to all activity in
a bill cycle that closes after the effective date of the rate change.  The
previous rates will apply to all activity in a bill cycle that closes before the
effective date of the rate change.

 

10.4.1.5 Long Distance.  The long distance rates associated with the Inter
Service Area and Reseller Customer usage will be equal to the actual wholesale
transport and terminating costs associated with the originating and terminating
locations.  The rates are then applied to cumulative usage at a BID level for
settlement purposes.

 

10.4.2  Interconnect Fees.  Manager will pay to Sprint PCS (or to other carriers
as appropriate) monthly the interconnect fees, if any, as provided under
section 1.4.

 

36

--------------------------------------------------------------------------------


 

10.4.3  Terminating and Originating Access Fee.  Sprint PCS will pay Manager 92%
of any terminating or originating access fees Sprint PCS collects from an IXC
that are not subject to refund or dispute (but it will not be Billed Revenue). 
For purposes of clarification, Sprint Corporation’s Related Parties are
obligated to pay terminating access to Sprint PCS only if MCI and AT&T pay
terminating or originating access to Sprint PCS.  At the Effective Date of
Amended and Restated Addendum VIII, neither MCI nor AT&T pays terminating access
to Sprint PCS.  The ability of wireless carriers to collect access fees is
currently subject to legal challenge. The parties acknowledge that Sprint PCS
has limited ability to require IXCs to pay access fees.

 

10.4.4  Reimbursements for Mistaken Payments.  If one party mistakenly pays an
amount that the other party is obligated to pay then the other party will
reimburse the paying party, if the paying party identifies the mistake and
notifies the receiving party within 9 calendar months after the date on which
the paying party makes the mistaken payment.

 

10.5        Taxes and Payments to the Government.  Manager will pay or reimburse
Sprint PCS for any sales, use, gross receipts or similar tax, administrative
fee, telecommunications fee or surcharge for taxes or fees that a governmental
authority levies on the fees and charges payable by Sprint PCS to Manager.

 

Manager will report all taxable property to the appropriate taxing authority for
ad valorem tax purposes.  Manager will pay as and when due all taxes,
assessments, liens, encumbrances, levies and other charges against the real
estate and personal property that Manager owns or uses in fulfilling its
obligations under this agreement.

 

Manager is responsible for paying all sales, use or similar taxes on the
purchase and use of its equipment, advertising and other goods or services in
connection with this agreement.

 

Sprint PCS will be solely responsible for remitting to government agencies or
their designees any and all fees or other amounts owed as a result of the
services provided to the Customers under the Management Agreement.  As a
consequence of this responsibility, Sprint PCS is entitled to 100% of any
amounts that Manager, Sprint PCS or their Related Parties receives from
Customers (including Customers whose NPA-NXX is assigned to the Service Area)
relating to these fees or other amounts.

 

10.6  Universal Service Funds.

 

10.6.1     Paid by Government.  Manager is entitled to 100% of any federal and
state subsidy funds (the “Subsidy Funds”), including Universal Service Funds,
that Manager or Sprint PCS receives from government disbursements based on
customers with mailing addresses located in the Service Area and with NPA-NXXs
assigned to the Service Area, or such other method then in effect under the
rules of the FCC, Universal Service Administrative Company or other federal or
state administrator.  For purposes of clarity, Universal Service Funds provide
support payments to Eligible

 

37

--------------------------------------------------------------------------------


 

Telecommunications Carriers (“ETC”) serving in high cost areas or providing
services to low income individuals.  Sprint PCS will file at its cost on behalf
of itself or Manager appropriate ETC documentation in those jurisdictions in
which Sprint PCS determines to make the filing.  Manager will bear the costs of
any filing made by Sprint PCS in those jurisdictions in which Manager requests
Sprint PCS to make the filing.

 

If Manager asks Sprint PCS to make a filing in a jurisdiction and Sprint PCS
reasonably determines not to make the filing because making the filing is
detrimental to Sprint’s best interests, then Sprint does not have to make the
filing.  If Manager disagrees with the reasonableness of Sprint PCS’
determination not to make the filing, then the parties will submit to binding
arbitration in accordance with section 14.2, excluding the escalation process
set forth in section 14.1.

 

If the process set forth in the previous paragraph results in Sprint PCS making
a filing, Manager will pay all of Sprint PCS’ reasonable out-of-pocket costs
associated with the filing and any compliance obligations that arise from the
filing or that are imposed by the jurisdiction in which the filing is made (e.g.
filing fees, legal fees, expert witness retention, universal lifeline service,
enhancing customer care quality, and including, without limitation, network
upgrades).  Sprint PCS will remit to Manager 50% of any Subsidy Funds that
Sprint PCS receives from filings Sprint PCS is required to make under the
preceding paragraph that are not payable to Manager under the first paragraph of
this section 10.6.1, until the aggregate amount of the payments to Manager under
this sentence equals 50% of the amount Manager has paid Sprint PCS under the
preceding sentence.

 

All Subsidy Funds received must be used to support the provision, maintenance
and upgrading of facilities and services for which the funds are intended. 
Sprint PCS will attempt to recover from the appropriate governmental authority
Subsidy Funds and will remit the appropriate recoveries to Manager.

 

10.6.2     Paid by Customers.  Sprint PCS will be solely responsible for
remitting to government agencies or their designees, including but not limited
to the Universal Service Administrative Company, all universal service fees.  
As a consequence of this responsibility, Sprint PCS is entitled to 100% of any
amounts that Manager, Sprint PCS or their Related Parties receives from
Customers (including Customers whose NPA-NXX is assigned to the Service Area)
relating to the Universal Service Funds.

 

10.7        Equipment Replacement Program.  Sprint PCS is entitled to 100% of
the amounts that Customers pay for participating in any equipment replacement
program offered by Sprint PCS and billed on their Sprint PCS bills.  Manager
will not be responsible for or in any way billed for any costs or expenses that
Sprint PCS or any Sprint PCS Related Party incurs in connection with any such
equipment replacement program.  Sprint PCS will reimburse Manager for any costs
it incurs if Sprint PCS fails to comply with any Sprint PCS equipment
replacement program.  Manager is entitled to 100% of the amounts that Customers
pay for participating in any equipment replacement

 

38

--------------------------------------------------------------------------------


 

program offered by Manager and billed separately by Manager.  Manager will
reimburse Sprint PCS for any costs it incurs if Manager fails to comply with any
Manager equipment replacement program.

 

10.8        Customer Equipment.  Sprint PCS is entitled to 100% of the amounts
that Customers pay for subscriber equipment and accessories sold or leased by
Sprint PCS, and Manager is entitled to 100% of the amounts that Customers pay
for subscriber equipment and accessories sold or leased by Manager, subject to
the equipment settlement process in section 4.1.2.

 

10.9        Phase I E911.  Sprint PCS is entitled to collect 100% of the E911
Phase I Surcharges (e.g., for equipment other than handsets, such as platforms
and networks).  Sprint PCS will attempt to recover from the appropriate
governmental authority Phase I E911 reimbursements and will remit the
appropriate amounts to Manager.

 

10.10      Manager Deposits into Retail Bank Accounts.  Each Business Day,
Manager will deposit into bank accounts and authorize Sprint PCS or a Related
Party that Sprint PCS designates to sweep from such accounts the amounts
collected from Customers on behalf of Sprint PCS and its Related Parties for
Sprint PCS Products and Services.  Manager will allow the funds deposited in the
bank accounts to be transferred daily to other accounts that Sprint PCS
designates.  Manager will also provide the daily reports of the amounts
collected that Sprint PCS reasonably requires.  Manager will not make any
changes to the authorizations and designations Sprint PCS designates for the
bank accounts without Sprint PCS’ prior written consent.

 

10.11      Monthly Statements.

 

10.11.1  Section 10.2 Statement.  Each month Sprint PCS will determine the
amount payable to or due from Manager for a Billed Month under section 10.2. 
Sprint PCS will deliver a monthly statement to Manager that reports the amount
due to Manager, the manner in which the amount was calculated, the amount due to
Sprint PCS and its Related Parties under this agreement and the Services
Agreement, and the net amount payable to or due from Manager.

 

10.11.2  Other Statements.  Sprint PCS will deliver a monthly statement to
Manager that reports amounts due to Manager or from Manager, other than amounts
described in section 10.12.1, the manner in which the amounts were calculated,
the amount due to Manager or to Sprint PCS and its Related Parties under this
agreement and the Services Agreement, and the net amount payable to Manager.

 

10.11.3  Third Party Charges.  Sprint PCS will include any third party charges
on Manager’s statements within three calendar months after the end of the
calendar month during which Sprint PCS receives the third party charge.  Sprint
PCS’ failure to include these charges on Manager’s statements within the three
calendar month-period will mean that Sprint PCS cannot collect those third party
charges from Manager.  Sprint PCS will use its commercially reasonable efforts
to obtain a third party charge that

 

39

--------------------------------------------------------------------------------


 

Sprint PCS has not received within three calendar months after a third party
provides a service or product, and an estimate of the charge.

 

10.12      Payments.

 

10.12.1  Weekly Payments.  Sprint PCS will pay the amount payable to Manager for
a Billed Month under section 10.2 in equal weekly payments on consecutive
Thursdays beginning the second Thursday of the calendar month following the
Billed Month and ending on the first Thursday of the second calendar month after
the Billed Month.  If Sprint PCS is unable to determine the amount due to
Manager in time to make the weekly payment on the second Thursday of a calendar
month, then Sprint PCS will pay Manager for that week the same weekly amount it
paid Manager for the previous week.  Sprint PCS will true-up any difference
between the actual amount due for the first weekly payment of the Billed Month
and amounts paid for any estimated weekly payments after Sprint PCS determines
what the weekly payment is for that month. Sprint PCS will use reasonable
efforts to true-up within 10 Business Days after the date on which Sprint PCS
made the estimated weekly payment.

 

10.12.2  Monthly Payments.  The amounts payable to Manager and Sprint PCS and
its Related Parties under this agreement and the Services Agreement, other than
the payments described in section 10.12.1, will be determined, billed and paid
monthly in accordance with section 10.12.3.

 

10.12.3  Transition of Payment Methods.  (a)  Sprint PCS and Manager wish to
conduct an orderly transition from making weekly payments to Manager based on
Collected Revenues to weekly payments based on Billed Revenue.  The method of
calculating the weekly payments will change on the first day of the calendar
month after the Effective Date of Amended and Restated Addendum VIII (the
“Transition Date”).  The weekly amounts paid to Manager during the calendar
month before the Transition Date and on the first Thursday after the Transition
Date will be based on the Collected Revenues method.  The weekly amounts paid to
Manager beginning on the second Thursday of the second calendar month after the
Transition Date will be based on the Billed Revenue method described in this
section 10.  To effect an orderly transition, Sprint PCS will pay Manager for
the period beginning on the second Thursday after the Transition Date and ending
on the first Thursday of the calendar month after the Transition Date an amount
calculated as described below in section 10.12.3(b).

 

(b)  Sprint PCS will apply the estimated collection percentages that Sprint PCS
uses before the Transition Date to the gross accounts receivable aging
categories for Customers with an NPA-NXX assigned to the Service Area as of the
close of business on the day before the Transition Date to calculate the amount
Sprint PCS anticipates collecting on those accounts receivable.  Sprint PCS will
pay Manager the amount estimated to be collected in equal weekly payments on
consecutive Thursdays beginning the second Thursday after the Transition Date
and ending the first Thursday of the calendar month after the Transition Date. 
Sprint PCS will also pay to Manager no later than the second Thursday after the
Transition Date any Collected Revenues received after

 

40

--------------------------------------------------------------------------------


 

the Saturday before the Transition Date and before the Transition Date.

 

(c)  Sprint PCS will recalculate the estimated collection percentages and apply
the recalculated estimated collection percentages to the gross accounts
receivable aging categories described in the first sentence of section
10.12.3(b) when all applicable data is available.  Sprint PCS will increase or
decrease a weekly payment by the amount of the difference between the amount
paid to Manager based on the initial estimated collection percentages and the
amount that would have been paid to Manager using the newer estimated collection
percentages.

 

10.13      Dispute or Correction of Statement Amount.  A party can only dispute
or correct an amount on a statement in good faith.  If a party disputes or
corrects an amount on a statement, the disputing or correcting party must give
the other party written notice of the specific item disputed or corrected, the
disputed or corrected amount with respect to that item and the reason for the
dispute or correction within the later to occur of: (i) three calendar months
after the end of the calendar month during which the disputed or erroneous
statement was delivered and (ii) 30 days after Manager receives information from
Sprint PCS in response to Manager’s request relating to amounts on a statement.

 

Any dispute regarding a statement will be submitted for resolution under the
dispute resolution process in section 14.  The parties must continue to pay to
the other party all amounts, except disputed amounts (subject to the next
paragraph), owed under this agreement and the Services Agreement during the
dispute resolution process.  If the Disputing Party complies with the
requirements of this paragraph, then the other party or its Related Parties may
not declare the Disputing Party in breach of this agreement or the Services
Agreement because of nonpayment of the disputed amount, pending completion of
the dispute resolution process.

 

If the aggregate disputed amount, combined with any aggregate disputed amount
under section 10.14, exceeds $1,000,000, then upon the written request of the
other party, the party disputing the amount (the “Disputing Party”) will deposit
the portion of the disputed amount in excess of $1,000,000 into an escrow
account that will be governed by an escrow agreement in a form to be mutually
agreed upon by the parties.  The Disputing Party will deposit the amount into
the escrow account within 10 Business Days after its receipt of the written
request from the other party in accordance with the foregoing.  If the Disputing
Party complies with the requirements of this paragraph, then the other party or
its Related Parties may not declare the Disputing Party in breach of this
agreement or the Services Agreement because of nonpayment of the disputed
amount, pending completion of the dispute resolution process.

 

The escrow agent will be an unrelated third party that is in the business of
serving as an escrow agent for or on behalf of financial institutions.  The
parties will share evenly the escrow agent’s fees.  The escrow agent will invest
and reinvest the escrowed funds in interest-bearing money market accounts or as
the parties otherwise agree.  The escrow agent will disburse the escrowed funds
in the following manner based on the

 

41

--------------------------------------------------------------------------------


 

determination made in the dispute resolution process:

 

(a)           If the Disputing Party does not owe any of the disputed amounts,
then the escrow agent will return all of the escrowed funds to the Disputing
Party with the interest earned on the escrowed funds.

 

(b)           If the Disputing Party owes all of the disputed amounts, then the
escrow agent will disburse all of the escrowed funds with the interest earned on
the escrowed funds to the non-disputing party.  If the interest earned is less
than the amount owed based on the Default Rate, then the Disputing Party will
pay the non-disputing party the difference between those amounts.

 

(c)           If the Disputing Party owes a portion of the disputed amounts,
then the escrow agent will disburse to the non-disputing party the amount owed
with interest at the Default Rate from the escrowed funds and disburse the
balance of the escrowed funds to the Disputing Party.  The Disputing Party will
pay the non-disputing party the amount owed for interest at the Default Rate if
the amount of the escrowed funds is insufficient.

 

Manager and Sprint PCS will take all reasonable actions necessary to allow the
Disputing Party to continue to reflect the amounts deposited into the escrow
account by the Disputing Party as assets in the Disputing Party’s financial
statements.

 

The parties will use the dispute resolution process under section 14.2 of this
agreement, excluding the escalation process set forth in section 14.1, if they
cannot agree on the form of escrow agreement.

 

The parties agree that, despite this section 10.13, Manager will pay all
disputed amounts due to Sprint PCS or any Related Party for fees for CCPU
Services and CPGA Services payable under the Services Agreement for periods
ending on or before December 31, 2006, subject to any other rights and remedies
that Manager has under this agreement and the Services Agreement.  The parties
may discuss any amounts that Manager believes are in error in the calculation of
such fees, and attempt to agree on the corrected amounts, but these discussions
do not delay or otherwise affect Manager’s payment obligations under this
section 10.13.

 

The dispute of an item in a statement does not stay or diminish a party’s other
rights and remedies under this agreement, except that a party must complete the
dispute resolution process in section 14 before taking any legal or equitable
action against the other party.

 

10.14      Dispute or Correction of a Third Party Invoice Amount.  Sprint PCS
will include the applicable portion of any amount based on a third party invoice
in a statement to Manager within three calendar months after Sprint PCS’ receipt
of the third party invoice.  Sprint PCS’ failure to include the amount in a
statement to Manager within the three calendar month-period will mean that the
third party charges will not be

 

42

--------------------------------------------------------------------------------


 

collectible from Manager.  Sprint PCS will use its commercially reasonable
efforts to obtain a third party charge that Sprint PCS has not received within
three calendar months after a third party provides a service or product and an
estimate of the charge

 

A party can dispute or correct an amount based on a third party invoice only in
good faith.  Modified invoices received by Sprint PCS from a third party vendor
and then sent by Sprint PCS to Manager will be treated as a new statement for
purposes of this section, so long as the modified statement was revised in good
faith and not simply to provide Sprint PCS additional time to resubmit a
previous invoice.  Sprint PCS will cooperate with Manager and take commercially
reasonable steps to cause the third party to cooperate with Manager to enable
Manager to ascertain the circumstances leading to a modified invoice.

 

If a party disputes or corrects an amount on a third party invoice or the amount
Sprint PCS attributed to Manager, the disputing party must give the other party
written notice of the specific item disputed or corrected, the disputed or
corrected amount with respect to that item and the reason for the dispute or
correction within three calendar months after the end of the calendar month
during which the disputed, erroneous or modified statement was delivered. 
Sprint PCS and Manager will cooperate with each other to obtain the information
needed to determine if the amounts billed by the third party and allocated to
Manager were correct.

 

Any dispute regarding the amount of the third party invoice Sprint PCS
attributed to Manager will be submitted for resolution under the dispute
resolution process in section 14.  Manager must continue to pay to Sprint PCS
all amounts, except disputed amounts, owed under this agreement and the Services
Agreement during the information gathering and dispute resolution process.  If
the aggregate disputed amount, combined with any aggregate disputed amount under
section 10.13, exceeds $1,000,000, then upon the written request of Sprint PCS,
Manager will deposit the portion of the disputed amount in excess of $1,000,000
into an escrow account that will be governed by an escrow agreement containing
terms similar to the general terms described in section 10.13 and in a form to
be mutually agreed upon by the parties.  Manager will deposit the amount into
the escrow account within 10 Business Days after its receipt of the written
request from Sprint PCS in accordance with the foregoing.  If Manager complies
with the requirements of this paragraph, then none of Sprint PCS or its Related
Parties may declare Manager in breach of this agreement or the Services
Agreement because of nonpayment of the disputed amount, pending completion of
the dispute resolution process.

 

The dispute of an item in a statement does not stay or diminish a party’s other
rights and remedies under this agreement, except that the parties must complete
the dispute resolution process in section 14 before taking any legal or
equitable action against each other.  A party can only dispute or correct an
amount on a statement in good faith.  If a party disputes or corrects an amount
on a statement, the disputing or correcting party must give the other party
written notice of the specific item disputed or corrected, the disputed or
corrected amount with respect to that item and the reason for the dispute or

 

43

--------------------------------------------------------------------------------


 

correction within three calendar months after the end of the calendar month
during which the disputed or erroneous statement was delivered.

 

10.15      Late Payments.  Any amount due under this agreement or the Services
Agreement without a specified due date will, in the case of Manager, be due 25
days after the date of an invoice, and will, in the case of Sprint PCS, be due
25 days after collection from the applicable third party.  Any amount due under
this agreement and the Services Agreement (including without limitation any
amounts disputed under those agreements that are ultimately determined to be
due) that is not paid by one party to the other party in accordance with the
terms of the applicable agreement will bear interest at the Default Rate
beginning (and including) the 6th day after the invoice or settlement due date
until (and including) the date paid.

 

10.16      Setoff Right If Failure To Pay Amounts Due.  If Manager fails to pay
any undisputed amount due Sprint PCS or a Related Party of Sprint PCS under this
agreement or any undisputed amount due Sprint PCS or a Related Party of Sprint
PCS under the Services Agreement or any other agreement with Sprint PCS or a
Related Party of Sprint PCS, or any disputed amount due to Sprint PCS or a
Related Party for fees for CCPU Services or CPGA Services payable under the
Services Agreement, then 5 days after the payment due date Sprint PCS may setoff
against its payments to Manager under this section 10 any such undisputed amount
that Manager owes to Sprint PCS or a Related Party of Sprint PCS under such
agreements. Sprint PCS will use reasonable efforts to provide Manager with prior
written notice of Sprint PCS’ intent to exercise its setoff right and the notice
will include a list of any and all relevant invoices.  This right of setoff is
in addition to any other right that Sprint PCS or a Related Party of Sprint PCS
might have under this agreement, the Services Agreement or any other agreements
with Sprint PCS or a Related Party of Sprint PCS.

 


20.       TERMINATION RIGHTS [NEW].  SECTION 11.3.7 IS DELETED, AND ALL
REFERENCES IN THE AGREEMENT TO SECTION 11.3.7 ARE ALSO DELETED.


 


21.       MANAGER’S PUT RIGHT [ADDM I, §§8 AND 9; REVISED BY THIS ADDENDUM]. 
SECTION 11.5.1 IS AMENDED TO READ AS FOLLOWS:


 

11.5.1  Manager’s Put Right.  Manager may put to Sprint PCS within 30 days after
the Event of Termination all of the Operating Assets.  Sprint PCS will pay to
Manager an amount equal to 88% of the Entire Business Value, subject to the last
paragraph of this subsection 11.5.1.  The closing of the purchase of the
Operating Assets will occur within 20 days after the later of:

 

(a)           the receipt by Sprint PCS of the written notice of determination
of the Entire Business Value by the appraisers under section 11.7;  or

 

(b)           the receipt of all materials required to be delivered to Sprint
PCS under section 11.8.

 

44

--------------------------------------------------------------------------------


 


UPON CLOSING THE PURCHASE OF THE OPERATING ASSETS THIS AGREEMENT WILL BE DEEMED
TERMINATED.  THE EXERCISE OF THE PUT, THE DETERMINATION OF THE OPERATING ASSETS,
THE REPRESENTATIONS AND WARRANTIES MADE BY MANAGER WITH RESPECT TO THE OPERATING
ASSETS AND THE BUSINESS, AND THE PROCESS FOR CLOSING THE PURCHASE WILL BE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SECTION 11.8.


 


IN BTAS WHERE SPRINT PCS OWNS 10 MHZ OF SPECTRUM OR LESS, IF SPRINT PCS ACQUIRES
ADDITIONAL SPECTRUM IN THE ENTIRETY OF THOSE BTAS IN THE SERVICES AREA, THEN
SPRINT PCS MAY AMEND THE SERVICE AREA EXHIBIT TO THE MANAGEMENT AGREEMENT, IN
ITS SOLE DISCRETION, TO ADD SUCH NEWLY-ACQUIRED SPECTRUM TO THE SERVICE AREA
EXHIBIT.  SUCH ADDITIONAL SPECTRUM WILL, UPON INCLUSION IN THE SERVICE AREA
EXHIBIT, BECOME PART OF THE LICENSE, AS SUCH TERM IS DEFINED IN THE SCHEDULE OF
DEFINITIONS.  IF ADDITIONAL SPECTRUM IS INCLUDED IN THE SERVICE AREA EXHIBIT AND
THE LICENSE IS THEN FOR 20 MHZ OR MORE OF PCS SPECTRUM IN THE SERVICE AREA, THEN
THE WORD “EXECUTED” IS REPLACED BY THE WORD “TERMINATED” IN THE FIRST SENTENCE
OF EACH OF SECTION 11.2.1.2 AND 11.5.2 OF THIS AGREEMENT.  FURTHER, SPRINT PCS
AND MANAGER MAY EXERCISE ANY AND ALL RIGHTS UNDER THIS AGREEMENT, AND IN
PARTICULAR SECTIONS 11.2.2.2 AND 11.6.2, THAT ARE AVAILABLE TO THE PARTIES WHEN
A DISAGGREGATED LICENSE IS SOLD TO MANAGER.  IF THE STIPULATIONS OF THIS
PARAGRAPH ARE MET THEN THE REFERENCE TO “88%” IN THE SECOND SENTENCE OF THIS
SUBSECTION 11.5.1 WILL CHANGE TO “80%”.


 


22.       NON-TERMINATION OF AGREEMENT [ADDM III, §12].  SECTIONS 11.5.3 AND
11.6.4 ARE REPLACED WITH THE FOLLOWING PARAGRAPHS:


 

11.5.3  Manager’s Action for Damages or Other Relief.  Manager, in accordance
with the dispute resolution process in section 14, may seek damages or other
appropriate relief, but such action does not terminate this agreement.

 

11.6.4  Sprint PCS’ Action for Damages or Other Relief.  Sprint PCS, in
accordance with the dispute resolution process in section 14, may seek damages
or other appropriate relief, but such action does not terminate this agreement.

 


23.       AUDIT [NEW].  SECTION 12.1.2 IS AMENDED AND RESTATED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

12.1.2     Audits.  On reasonable advance notice by one party, the other party
must provide its independent or internal auditors access to its appropriate
financial and operating records, including, without limitation, vendor and
distribution agreements, for purposes of auditing the amount of fees (including
the appropriateness of items excluded from the Fee Based on Billed Revenue),
costs, expenses (including operating metrics referred to in this agreement and
the Services Agreement relating to or used in the determination of Inter Service
Area Fees, Reseller Customer Fees, CCPU Services or CPGA Services and any other
data relied upon by Manager relating to or used in the determination of any
fees, costs, expenses or charges payable by Manager under this agreement) or
other charges payable in connection with the Service Area for the period
audited.  The party that requested the audit may decide if the audit is
conducted by the

 

45

--------------------------------------------------------------------------------


 

other party’s independent or internal auditors.  Manager and Sprint PCS may each
request no more than one audit per year.

 

(a)           If the audit shows that Sprint PCS was underpaid then, unless the
amount is contested, Manager will pay to Sprint PCS the amount of the
underpayment within 10 Business Days after Sprint PCS gives Manager written
notice of the underpayment determination.

 

(b)           If the audit determines that Sprint PCS was overpaid then, unless
the amount is contested, Sprint PCS will pay to Manager the amount of the
overpayment within 10 Business Days after Manager gives Sprint PCS written
notice of the overpayment determination.

 

The auditing party will pay all costs and expenses related to the audit unless
the amount owed to the audited party is reduced by more than 10% or the amount
owed by the audited party is increased by more than 10%, in which case the
audited party will pay the costs and expenses related to the audit.

 

Sprint PCS will provide a report issued in conformity with Statement of Auditing
Standard No. 70 “Reports on the Processing of Transactions by Service
Organizations” (“Type II Report” or “Manager Management Report”) to Manager
twice annually.  If Manager, on the advice of its independent auditors or its
legal counsel, determines that a statute, regulation, rule, judicial decision or
interpretation, or audit or accounting rule, or policy published by the
accounting or auditing profession or other authoritative rule making body (such
as the Securities and Exchange Commission, the Public Company Accounting
Oversight Board or the Financial Accounting Standards Board) requires additional
assurances beyond SAS 70, then Sprint PCS will reasonably cooperate with Manager
to provide the additional assurances or other information reasonably requested
by Manager so that it can satisfy its obligations under such statute,
regulation, rule, judicial decision or interpretation, or audit or accounting
rule, or policy published by the accounting or auditing profession or other
authoritative rule making body.  Sprint PCS’ independent auditors will prepare
any Type II Report or Manager Management Report provided under this section
12.1.2 and will provide an opinion on the controls placed in operation and tests
of operating effectiveness of those controls in effect at Sprint PCS over
Manager Management Processes.  “Manager Management Processes” include those
services generally provided within this agreement, primarily billing and
collection of revenues.

 


24.       SHARING CONFIDENTIAL INFORMATION WITH LENDERS [ADDM II, §6].  SECTION
12.2(B)(VII) IS AMENDED TO READ AS FOLLOWS:


 


(VII)  IS DISCLOSED BY THE RECEIVING PARTY TO A FINANCIAL INSTITUTION OR
ACCREDITED INVESTOR (AS THAT TERM IS DEFINED IN RULE 501(A) UNDER THE SECURITIES
ACT OF 1933) THAT IS CONSIDERING PROVIDING OR HAS PROVIDED FINANCING TO THE
RECEIVING PARTY AND WHICH FINANCIAL INSTITUTION OR ACCREDITED INVESTOR HAS
AGREED TO KEEP THE CONFIDENTIAL


 


46

--------------------------------------------------------------------------------



 


INFORMATION CONFIDENTIAL IN ACCORDANCE WITH AN AGREEMENT AT LEAST AS RESTRICTIVE
AS THIS SECTION 12.2.


 


25.       DISPUTE RESOLUTION [NEW].  SECTION 14 OF THE MANAGEMENT AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING LANGUAGE:


 

14.1        Negotiation.  The parties will attempt in good faith to resolve any
issue, dispute, or controversy arising out of or relating to this Agreement by
negotiation.  The following procedures will apply to any such negotiations:

 

14.1.1     Notice.  A party commences the negotiation process by giving the
other party written notice of any dispute not resolved in the ordinary course of
business.  The notice will expressly state that the notifying party is
commencing the negotiation process provided for in this section; identify the
issues and the amounts in dispute; and, will be delivered in accordance with
Section 17.1 of this Agreement.

 

14.1.2  Meeting.  Within 10 days after delivery of the written notice commencing
the negotiation process, representatives of both parties will meet in a manner
and at a time and place that is mutually acceptable to the representatives
involved for the purpose of exchanging relevant information and in an effort to
resolve the disputes.

 

14.1.3  Representatives.  Each party’s representative(s) at any meeting
conducted pursuant to this Section 14.1 will have authority to resolve the
dispute(s) identified in the notice, except (i) with respect to Sprint the
representative will be at least a vice-president of Sprint PCS, Sprint United
Management Company or Sprint Corporation if the dispute is one that would
require approval of the Board of Directors, the Chief Executive Officer,
President or Chief Financial Office of Sprint Corporation under the then
existing fiscal authorization policies of Sprint Corporation and (ii) with
respect to Manager the representative will be at least a vice-president of
Manager if the dispute is one that would require approval of the Board of
Directors.  If a party’s representative intends to be accompanied at any meeting
by an attorney, the other party will be given not less than 3 days’ notice of
such intention and may also be accompanied by an attorney.

 

14.1.4  Termination of Process.  In the event that a dispute is not resolved at
the initial meeting of the parties’ representatives, the parties may agree to
continue the negotiation process by scheduling additional meetings and/or
including additional representatives.  However, at any time after the first
meeting or if the other party refuses to meet, either party may terminate the
negotiation process by delivery of written notice to that effect to the other
party in accordance with section 17.1 of this agreement.

 

14.1.5  Negotiations Not Evidence.  Any and all communications and negotiations
between the parties pursuant to this Section 14.1 are Confidential Information
of both of the parties and will be treated as negotiations of settlement and

 

47

--------------------------------------------------------------------------------


 

compromise as provided for in the Federal Rules of Evidence or any state’s rules
of evidence.  The substance of any such communications and negotiations are not
to be tendered or introduced into evidence in any proceeding or litigation
between the parties regarding the subject disputes.

 

14.2        Arbitration/Litigation.  With respect to any claim or dispute,
either party will continue to operate under this agreement and may file suit in
a court of competent jurisdiction or commence an arbitration proceeding in
accordance with the terms of this agreement.  Absent the express agreement of a
party to submit an issue or dispute to arbitration (either by the specific terms
of this agreement or some other written agreement between the parties), neither
party can be compelled to submit a dispute to arbitration.  The following rules
and procedures will govern any arbitration proceeding agreed to between the
parties:

 

14.2.1     Place of Arbitration.  All arbitration proceedings between the
parties will be conducted in Chicago, Illinois.

 

14.2.2     Rules and Administration of Proceeding.  Except as specifically
modified by the terms of this agreement, any arbitration proceeding will be
conducted in accordance with the rules and procedures of the CPR.  To the extent
the terms of this agreement conflict with said rules, the terms of this
agreement will prevail.

 

14.2.3     Claims and Disputes Involving Less Than $250,000.  Claims involving
disputed amounts less than $250,000 (whether the amount is raised in the dispute
or in a counterclaim) will be heard before a single arbitrator selected in
accordance with Section 14.2.5, below.  The hearing on the merits of the
parties’ claims and defenses will be conducted within 60 days of the appointment
of the arbitrator.  The parties will be entitled to the following discovery from
each other:

 

(a)           Up to 10 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure except that responses to any such
interrogatories will be served within 30 days of service of the interrogatories;

 

(b)           Up to 10 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure
except that responses, including the requested materials to be produced, will be
served and/or produced within 45 days of service of the requests;

 

(c)           Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure except that responses to any such requests will be
served within 20 days of service of the requests; and,

 

(d)           Any other discovery agreed upon by the parties or ordered or
directed by the arbitrator.

 

48

--------------------------------------------------------------------------------


 

The arbitrator may on the motion of a party or on their own establish different
schedules for responding to discovery.

 

14.2.4     Claims and Disputes Involving $250,000 or More.  Claims involving
disputed amounts of $250,000 or more (whether that amount is raised in the
dispute or in a counterclaim) will be heard before the three-arbitrator panel
selected in accordance with Section 14.2.5, below.  The parties will be entitled
to the following discovery from each other:

 

(a)           Up to 15 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure;

 

(b)           Up to 20 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure;

 

(c)           Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure;

 

(d)           Deposition testimony from up to 5 witnesses who are
representatives of the other party, plus any expert witnesses of the other
party, as provided for in Rule 30 of the Federal Rules of Civil Procedure,
except if the claim is in excess of $1,000,000 the parties will be entitled to a
reasonable number of depositions; and

 

(e)           Any other discovery agreed upon by the parties or ordered or
directed by the arbitration panel.

 

All discovery disputes and other preliminary matters will be decided by the
arbitration panel.

 

14.2.5     Selection of Arbitrators.  Arbitrators will be selected from the
CPR’s National Roster within 10 Business Days of the CPR providing a list of
potential arbitrators to the parties.  Each arbitrator will serve strictly in a
neutral capacity.  Each arbitrator will disclose any facts that might bear upon
his or her ability to serve in a neutral capacity to both parties.  Any
challenges as to the neutrality of an arbitrator will be resolved in accordance
with the rules and procedures of the CPR.  The following procedures will govern
the selection process:

 

(a)           In matters requiring a single arbitrator, the selection of the
arbitrator will be in accordance with CPR’s rules and procedures.

 

(b)           In matters requiring a panel of three arbitrators, the CPR will
submit to the parties a list of 9 qualified potential arbitrators from its
National Roster.  If any of the initial 9 potential arbitrators cannot serve
because of a conflict or other reason, the CPR will supplement the list so that
the parties have a total of 9 potential arbitrators

 

49

--------------------------------------------------------------------------------


 

from which to select the panel of 3 arbitrators.  Each party will be entitled to
strike 3 names from the list provided.  Strikes will be made on alternating
basis, with the original claimant making the first strike, followed by the
respondent until each party has used all 3 of its strikes.  The 3 persons not
stricken will serve as arbitrators.  Within 5 Business Days of their
appointment, the arbitrators will select the chairman of the panel and provide
notice of such selection to the CPR and the parties.  If a vacancy on the panel
arises for any reason, a replacement arbitrator will be selected in accordance
with CPR’s rules and procedures.

 

14.2.6     Final Award.  The final award of the arbitrator or panel of
arbitrators, as the case may be, will be in writing, signed by the arbitrators,
and will state the basis for the decision.  In proceedings involving a single
arbitrator, the final award will be made within 30 days of the close of the
hearing.  In proceedings involving a panel of three arbitrators, the final award
will be made within 30 days of the close of the hearing.  The final award will
be confidential, except that to the extent necessary to enforce its terms,
either party may obtain a judgment on the award in any state or federal court of
competent jurisdiction.

 


14.3        INJUNCTIVE RELIEF.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, ARBITRATION MAY NOT BE USED REGARDING ANY ISSUE FOR WHICH INJUNCTIVE
OR SIMILAR EQUITABLE RELIEF IS SOUGHT BY EITHER PARTY.  NO ARBITRATOR IS VESTED
WITH AUTHORITY OR JURISDICTION TO AWARD AN INJUNCTION OR SIMILAR EQUITABLE
RELIEF WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PARTIES DIRECTED TO THE
ARBITRATION PROCEEDING.


 


26.           REGULATORY NOTICES [ADDM I, §§5 AND 6; REVISED BY THIS
ADDENDUM].   SECTION 16.4 IS AMENDED TO READ AS FOLLOWS:


 

16.4  Regulatory Notices.  Manager will, within 5 Business Days after its
receipt, give Sprint PCS written notice of all oral and written communications
it receives from regulatory authorities (including but not limited to the FCC,
the FAA, state public service commissions, environmental authorities, and
historic preservation authorities) and complaints respecting Manager’s
construction, operation, and management of the Service Area Network that could
result in actions affecting the License as well as written notice of the details
respecting such communications and complaints, including a copy of any written
material received in connection with such communications and complaints. 
Manager will cooperate with Sprint PCS in responding to such communications and
complaints received by Manager.  Sprint PCS has the right to respond to all such
communications and complaints, with counsel and consultants of its own choice. 
If Sprint PCS chooses to respond to such communications and complaints, Manager
will not respond to them without the consent of Sprint PCS.  Sprint PCS will
bear the cost of responding to any such communications and complaints unless (i)
such response is primarily the result of Manager’s acts or omissions that
constitute negligence, willful misconduct or breach of any provision of this
agreement (in which case Manager will pay the costs of Sprint PCS’ response) or
(ii) Manager responds on its own initiative and not at the request of Sprint
PCS.

 

50

--------------------------------------------------------------------------------


 


27.       NOTICES [NEW AND ADDM IV, §5; REVISED BY THIS ADDENDUM].  SECTION 17.1
IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

17.1        Notices.  (a)  Any notice, payment, invoice, demand or communication
required or permitted to be given by any provision of this agreement must be in
writing and mailed (certified or registered mail, postage prepaid, return
receipt requested), sent by hand or overnight courier, charges prepaid or sent
by facsimile or email (in either instance with acknowledgement or read receipt
received), and addressed as described below, or to any other address or number
as the person or entity may from time to time specify by written notice to the
other parties.  Sprint PCS may give notice of changes to a Program Requirement
by sending an email that directs Manager to the changed Program Requirement on
the affiliate intranet website.

 

The subject line of any email notice that purports to amend any Program
Requirement must read “Program Requirement Change” and the first paragraph must
indicate (i) which Program Requirement is being modified, (ii) what is being
modified in the Program Requirement, and (iii) when the Program Requirement will
take effect.  The email must also include either a detailed summary of the
Program Requirement Change or a redline comparison between the old Program
Requirement and the new Program Requirement.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must:

 

(A)          clearly indicate that intent,

 

(B)           state the section(s) of the agreements allegedly breached, and

 

(C)           be mailed or sent by overnight courier in the manner described in
the first paragraph in this section 17.1.

 

Manager will promptly give Sprint PCS a copy of any notice Manager receives from
the Administrative Agent or any Lender, and a copy of any notice Manager gives
to the Administrative Agent or any Lender.  Sprint PCS will promptly give
Manager a copy of any notice that Sprint PCS receives from the Administrative
Agent or any Lender and a copy of any notice that Sprint PCS gives to the
Administrative Agent or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 

(b)  The parties’ notice addresses are as follows:

 

For all entities comprising Sprint PCS:

 

Sprint PCS

KSOPHH0312

6180 Sprint Parkway

 

51

--------------------------------------------------------------------------------


 

Overland Park, KS  66251

Telephone: 913-315-6409

Telecopier:  913-523-0539

Email: David.B.Bottoms@mail.sprint.com

Attention: Vice President of Strategic Partnerships

 

with a copy to:

 

Sprint Law Department

KSOPHT0101-Z2020

6391 Sprint Parkway

Overland Park, KS  66251

Telephone:  913-315-9315

Telecopier:  913-523-9823

Email: john.w.chapman@mail.sprint.com

Attention: John Chapman

 

For Manager:

 

iPCS Wireless, Inc.

1901 North Roselle Road

Suite 1040

Schaumburg, Illinois 60195

Telephone:  847-885-7041

Telecopier:  847-885-7025

Email: tyager@ilpcs.com

Attention: Tim Yager

 

with a copy to:

Mayer, Brown, Rowe & Maw LLP

190 South LaSalle Street

Chicago, Illinois 60603

Telephone:  312-782-0600

Telecopier:  312-701-7711

Email: ptheiss@mayerbrownrowe.com

Email: rwild@mayerbrownrowe.com

Attention: Paul Theiss and Robert Wild

 

and with copies to the following individuals’ email addresses if a notice of a
Program Requirement Change is sent by email:

 

ptheiss@mayerbrownrowe.com

rwild@mayerbrownrowe.com

 

52

--------------------------------------------------------------------------------


 


28.       FORCE MAJEURE [NEW].   SECTION 17.9.3 IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

Neither Manager nor Sprint PCS, as the case may be, is in breach of any covenant
in this agreement, and no Event of Termination will occur as a result of the
failure of such party to comply with any covenant, if the party’s non-compliance
with the covenant results primarily from:

 

(i)            any FCC order or any other injunction that any governmental
authority issues that impedes the party’s ability to comply with the covenant,

 

(ii)           the failure of any governmental authority to grant any consent,
approval, waiver or authorization or any delay on the part of any governmental
authority in granting any consent, approval, waiver or authorization,

 

(iii)          the failure of any vendor to deliver in a timely manner any
equipment or service, or

 

(iv)          any act of God, act of war or insurrection, riot, fire, accident,
explosion, labor unrest, strike, civil unrest, work stoppage, condemnation or
any similar cause or event not reasonably within the control of the party.

 


29.           GOVERNING LAW, JURISDICTION AND CONSENT TO SERVICE OF PROCESS
[NEW].    SECTION 17.12 OF THE MANAGEMENT AGREEMENT IS REPLACED WITH THE
FOLLOWING LANGUAGE:


 

17.12      Governing Law, Jurisdiction and Consent to Service of Process.

 

17.12.1  Governing Law.  The internal laws of the State of Kansas (without
regard to principles of conflicts of law) govern the validity of this agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties.  The substantive laws and the procedural laws of the State of
Kansas will apply to an arbitration proceeding conducted under section 14.2,
except to the extent a CPR rule or procedure applies.

 

17.12.2  Jurisdiction; Consent to Service of Process.

 

(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any Kansas State court sitting
in the County of Johnson or any Federal court of the United States of America
sitting in the District of Kansas, and any appellate court from any such court,
in any suit action or proceeding arising out of or relating to this agreement,
or for recognition or enforcement of any judgment, and each party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in such

 

53

--------------------------------------------------------------------------------


 

Kansas State Court or, to the extent permitted by law, in such Federal court.

 

(b)    Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally do so, any objection which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this agreement in Kansas State court sitting in the County of Johnson or any
Federal court sitting in the District of Kansas.  Each party hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court
and further waives the right to object, with respect to such suit, action or
proceeding, that such court does not have jurisdiction over such party.

 

(c)    Each party irrevocably consents to service of process in the manner
provided for the giving of notices pursuant to this agreement, provided that
such service shall be deemed to have been given only when actually received by
such party.  Nothing in this agreement shall affect the right of a party to
serve process in another manner permitted by law.

 


30.       NUMBER PORTABILITY [ADDM I, §7].  THE SECOND SENTENCE OF SECTION 17.17
IS AMENDED TO READ AS FOLLOWS: “TO THE EXTENT THE RELATIONSHIP BETWEEN NPA-NXX
AND THE SERVICE AREA CHANGES, SPRINT PCS WILL DEVELOP AN ALTERNATIVE SYSTEM TO
ATTEMPT TO ASSIGN CUSTOMERS WHO PRIMARILY LIVE AND WORK IN THE SERVICE AREA TO
THE SERVICE AREA, IN A MANNER THAT PRESERVES THE ECONOMIC BENEFITS OF THIS
AGREEMENT TO EACH PARTY.”


 


31.       ANNOUNCED TRANSACTIONS [ADDM III, §13].  SECTION 17.24 IS DELETED.


 


32.       FEDERAL CONTRACTOR COMPLIANCE [NEW].  EXHIBIT A TO ADDENDUM I IS
REPLACED WITH EXHIBIT A THAT IS ATTACHED TO THIS ADDENDUM AND INCORPORATED BY
THIS REFERENCE.


 


33.       YEAR 2000 COMPLIANCE [ADDM I, §12].  A NEW SECTION 17.29 IS ADDED TO
THE MANAGEMENT AGREEMENT:


 

17.29      Year 2000 Compliance.  Sprint PCS and Manager each separately
represents and warrants that any system or equipment acquired, operated or
designated by it for use in the Service Area Network or for use to support the
Service Area Network, including (without limitation) billing, ordering and
customer service systems, will be capable of correctly processing and receiving
date data, as well as properly exchanging date data with all products (for
example, hardware, software and firmware) with which the Service Area Network is
designed to be used, and will not malfunction or fail to function due to an
inability to process correctly date data in conformance with Sprint PCS
requirements for “Year 2000 Compliance.”  If the Service Area Network or any
system used to support the Service Area Network fails to operate as warranted
due to defects or failures in any system or equipment selected by Manager
(including systems or equipment of third party vendors and subcontractors
selected by Manager rather than by Sprint PCS) Manager will, at its own expense,
make the repairs, replacements or upgrades necessary to correct the failure and
provide a Year 2000 Compliant Service

 

54

--------------------------------------------------------------------------------


 

Area Network.  If the Service Area Network or any system used to support the
Service Area Network fails to operate as warranted due to defects or failures in
any systems or equipment selected by Sprint PCS (including systems or equipment
of third party vendors and subcontractors that Sprint PCS selects and requires
Manager to use), Sprint PCS will, at its own expense, make the repairs,
replacements or upgrades necessary to correct the failure and provide a Year
2000 Compliant Service Area Network.

 

“Year 2000 Compliance” means the functions, calculations, and other computing
processes of the Service Area Network (collectively “Processes”) that perform
and otherwise process, date-arithmetic, display, print or pass date/time data in
a consistent manner, regardless of the date in time on which the Processes are
actually performed or the dates used in such data or the nature of the date/time
data input, whether before, during or after January 1, 2000 and whether or not
the date/time data is affected by leap years.  To the extent any part of the
Service Area Network is intended to be used in combination with other software,
hardware or firmware, it will properly exchange date/time data with such
software, hardware or firmware.  The Service Area Network will accept and
respond to two-digit year-date input, correcting or supplementing as necessary,
and store, print, display or pass date/time data in a manner that is unambiguous
as to century.  No date/time data will cause any part of the Service Area
Network to perform an abnormally ending routine or function within the Processes
or generate incorrect final values or invalid results.

 


34.       MARKETING COMMUNICATIONS GUIDELINES [ADDM V, §1].  THE FIRST BULLET
POINT IN SECTION II.B OF EXHIBIT 5.2 TO THE MANAGEMENT AGREEMENT IS AMENDED TO
READ AS FOLLOWS:


 


ALL USES OF THE SPRINT MARKS MUST BE IN A MANNER GENERALLY CONSISTENT WITH
OVERALL SPRINT BRAND POSITIONING, AS DETERMINED BY SPRINT FROM TIME TO TIME. 
SPRINT WILL REVIEW ALL ADVERTISING/COMMUNICATION STRATEGY AND MAKE JUDGMENTS ON
ITS CONSISTENCY WITH THE OVERALL SPRINT BRAND POSITIONING WITHIN TEN (10) DAYS
OF RECEIPT.  IF THE STRATEGY IS JUDGED TO BE INCONSISTENT, IT WILL NOT BE USED
OR WILL BE CHANGED TO BE CONSISTENT WITH SPRINT BRAND POSITIONING. 
PRE-PRODUCTION ADVERTISING/COMMUNICATIONS WILL BE REVIEWED BY SPRINT FOR
CONSISTENCY WITH SPRINT BRAND POSITIONING AND PERSONALITY WITHIN TEN (10) DAYS
OF RECEIPT.  IF THE ADVERTISING/COMMUNICATIONS ARE JUDGED TO BE INCONSISTENT, IT
WILL NOT BE USED OR WILL BE CHANGED TO BE CONSISTENT WITH THE SPRINT BRAND
POSITIONING AND PERSONALITY.


 


SERVICES AGREEMENT


 


35.       NON-EXCLUSIVE SERVICES [NEW].  SECTION 1.3 OF THE SERVICES AGREEMENT
IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

1.3          Non-Exclusive Services.  Nothing contained in this agreement
confers upon Manager an exclusive right to any of the Services.  Sprint Spectrum
may contract with others to provide expertise and services identical or similar
to those to be made available or provided to Manager under this agreement.

 

55

--------------------------------------------------------------------------------


 


36.       CHANGES TO ARTICLE 2 [NEW].  ARTICLE 2 OF THE SERVICES AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

2.             SERVICES

 

2.1          Services.

 

2.1.1       Services.    Subject to the terms of this agreement, through
December 31, 2006, Manager will obtain the services set forth on Schedule 2.1.1
attached to this agreement (“Services”) from Sprint Spectrum in accordance with
this section 2.1, and Sprint Spectrum will provide all or none of the
Services.    For purposes of clarification, as of the Effective Date of Amended
and Restated Addendum VIII through December 31, 2006, Sprint Spectrum is
providing all of the Services to Manager and Sprint Spectrum will not provide
individual Services.

 

The fees charged for the Services and the process for setting the fees charged
for the Services are set forth in section 3.2.  Sprint Spectrum may designate
additional Services upon at least 60 days’ prior written notice to Manager by
providing an amended Schedule 2.1.1 to Manager in accordance with the provisions
of section 9.1.

 

Without Manager’s prior written consent, neither Sprint Spectrum nor any of its
Related Parties will require Manager to pay for:

 

(A)          any of those additional CCPU Services or CPGA Services to the
extent that they are the same as or functionally equivalent to any service or
benefit that Manager currently receives from Sprint Spectrum or its Related
Parties or Sprint PCS or its Related Parties but for which Manager does not pay
a separate fee immediately after the Effective Date of Amended and Restated
Addendum VIII; or

 

(B)           any other additional CCPU Services or CPGA Services through
December 31, 2006. After that date the fee for those other additional Services
will be included in the fees for CCPU Services and CPGA Services; or

 

(C)           Services provided to Manager by a third party or self provided, if
permitted under the Services Agreement.

 

2.1.2       Discontinuance of Services.    If Sprint Spectrum determines to no
longer offer a Service, then Sprint Spectrum must

 

(i)            notify Manager in writing a reasonable time before discontinuing
the Service, except Sprint will notify Manager at least 9 months before Sprint
plans to discontinue a significant Service (e.g., billing, collection and
customer care).

 

(ii)           discontinue the Service to all Other Managers.

 

56

--------------------------------------------------------------------------------


 

If Manager determines within 90 days after receipt of notice of discontinuance
that it wants to continue to receive the Service, Sprint Spectrum will use
commercially reasonable efforts to:

 

(a)           help Manager provide the Service itself or find another vendor to
provide the Service, and

 

(b)           facilitate Manager’s transition to the new Service provider.

 

The fees charged by Sprint Spectrum for the CCPU Services and CPGA Services will
be reduced by any fees payable by Manager to a vendor or new Service provider in
respect of discontinued CCPU Services and CPGA Services, or by Sprint PCS’ cost
of providing the Service if Manager self-provides the discontinued Service, if
(x) Sprint Spectrum procures such CCPU Services or CPGA Services from a vendor
or a new Service provider and bills those items as Settled-Separately Manager
Expenses (as defined in subsection 3.2.5 of this agreement), or (y) Manager
procures such CCPU Services or CPGA Services from a vendor or a new provider of
Services, or (z) Manager self-provisions the Services.  No adjustment to the
fees will be made if Sprint Spectrum discontinues a CCPU Service or CPGA Service
and Sprint Spectrum does not provide the CCPU Service or CPGA Service to end
users.

 

2.1.3       Performance of Services.    Sprint Spectrum may select the method,
location and means of providing the Services.  If Sprint Spectrum wishes to use
Manager’s facilities to provide the Services, Sprint Spectrum must obtain
Manager’s prior written consent.

 

2.2          Third Party Vendors.  Some of the Services might be provided by
third party vendors under arrangements between Sprint Spectrum and the third
party vendors.  In some instances, Manager may receive Services from a third
party vendor under the same terms and conditions that Sprint Spectrum receives
those services.  In other instances, Manager may receive Services under the
terms and conditions set forth in an agreement between Manager and the third
party vendor.

 

2.3          Customer Care Services Outsourcing.  Manager may elect to outsource
all (and not less than all) of its Customer Care Services in the manner
described on the attached Schedule 2.3 by providing Sprint Spectrum notice of
such election during the period beginning on January 1, 2006 and ending on June
30, 2006, together with payment of a $3 million election fee.  Upon receiving
notice of Manager’s election and the election fee, the parties agree to abide by
the terms and conditions set forth on Schedule 2.3.

 


37.       CHANGES TO ARTICLE 3 [NEW].  (A)     SECTION 14 OF ADDENDUM I IS
DELETED.  ADDITIONALLY ARTICLE 3 OF THE SERVICES AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


3.         FEES FOR SERVICES


 


57

--------------------------------------------------------------------------------



 

3.1          Services.  Manager will pay Sprint Spectrum a fee for the Services
provided by or on behalf of Sprint Spectrum now or in the future, subject to
Section 2.1.1.  Manager may not obtain these Services from other sources, except
as provided in this agreement.

 

If an accounting classification change has the effect of moving a Service from a
CCPU Service or CPGA Service to a Settled-Separately Manager Expense, the fees
for the CCPU Services or CPGA Services, as applicable, charged by Sprint
Spectrum will be reduced by the fees payable by Manager for the new
Settled-Separately Manager Expense.

 

3.2          Fees for Services.

 

3.2.1  Initial Pricing Period.  The fees Manager will pay Sprint Spectrum for
the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the Effective Date of Amended and Restated
Addendum VIII until December 31, 2006 (“Initial Pricing Period”), will be:

 

(a)  for the CCPU Services:

 

(i)            from the Effective Date of Amended and Restated Addendum VIII
through December 31, 2004, $7.25 per subscriber;

 

(ii)           from January 1, 2005 through December 31, 2005, $7.00 per
subscriber; and

 

(iii)          from January 1, 2006 through December 31, 2006, $6.75 per
subscriber;

 

each multiplied by the Number of Customers in Manager’s Service Area, and

 

(b)  for the CPGA Services: $23.00 per Gross Customer Addition in Manager’s
Service Area multiplied by the Gross Customer Additions in Manager’s Service
Area.

 

The fees will be paid as set forth in section 10 of the Management Agreement.

 

3.2.2  Pricing Process.  The parties will reset the CCPU and CPGA amounts to be
applied in each pricing period after the Initial Pricing Period ends.  Each
subsequent pricing period will last three years (if Manager continues to use
Sprint Spectrum or a Related Party to provide these Services) with, for example,
the second pricing period beginning on January 1, 2007 and ending on
December 31, 2009.

 

The process for resetting the amounts is as follows:

 

(a)  Sprint Spectrum will give Manager proposed CCPU and CPGA

 

58

--------------------------------------------------------------------------------


 

amounts by October 31 of the calendar year before the calendar year in which the
then-current pricing period ends (e.g. if the pricing period ends on December
31, 2006 then the amounts have to be presented by October 31, 2005).  The
proposed amounts will be based on the amount necessary to recover Sprint PCS’
reasonable costs for providing the CCPU Services and CPGA Services to Manager
and the Other Managers.  Manager’s representative and the Sprint PCS
representative will begin discussions regarding the proposed CCPU and CPGA
amounts within 20 days after Manager receives the proposed CCPU and CPGA amounts
from Sprint Spectrum.

 

(b)  The fee Manager will pay Sprint Spectrum for the CCPU Services provided to
Manager by or on behalf of Sprint Spectrum each month beginning on January 1,
2007 until December 31, 2008 under the pricing process described in this section
3.2.2 will not exceed $8.50 per subscriber multiplied by the Number of Customers
in Manager’s Service Area.

 

(c)  If the parties do not agree on new CCPU and CPGA amounts within 30 days
after the discussions begin, then Manager may escalate the discussion to the
Sprint PCS Chief Financial Officer or Sprint Spectrum may escalate the
discussion to Manager’s Chief Executive Officer or Chief Financial Officer.

 

(d)  If the parties cannot agree on the new CCPU and CPGA amounts through the
escalation process within 20 days after the escalation process begins, then
Manager may either

 

(i)            submit the determination of the CCPU and CPGA amounts to binding
arbitration under section 7.2 of this agreement, excluding the negotiation
process set forth in section 7.1 and continue obtaining all of the CCPU Services
and CPGA Services from Sprint Spectrum at the CCPU and CPGA amounts the
arbitrator determines, or

 

(ii)           procure from a vendor other than Sprint Spectrum or
self-provision all of the Services.

 

Manager has the right to propose to Sprint Spectrum that Manager self-provision
or procure from a vendor some, but not all, of the Services.  Sprint Spectrum
will discuss the proposal with Manager, but Manager can only self-provision or
procure from a vendor some of the Services if Sprint Spectrum agrees.

 

Manager will begin paying Sprint Spectrum under the CCPU and CPGA amounts that
Sprint Spectrum presents for discussion at the beginning of the new pricing
period until the date on which the parties agree or until the arbitrator
determines the new CCPU and CPGA amounts, whichever occurs first.  Within 30
days after the amounts are determined (either by agreement or by arbitration),
Sprint PCS will recalculate the fees from the beginning of the new pricing
period and give notice to Manager of what the fees are and the amount of any
adjusting payments required.  If Sprint PCS owes Manager a refund of fees
already paid, Sprint PCS may pay the amount to Manager or Sprint PCS, in its
sole discretion, may credit the amount of the

 

59

--------------------------------------------------------------------------------


 

refund against any amounts Manager then owes to Sprint PCS.  If Sprint PCS
chooses to pay the refund, it will make the payment at the time it sends the
notice to Manager.  If Sprint PCS chooses to credit the refund, it will in the
notice indicate the amounts owing to which the credit will be applied.  If
Manager owes Sprint PCS additional fees Manager will pay those fees to Sprint
PCS within 10 days after receipt of the notice.

 

3.2.3       Customer-Related Services.  By December 1, 2006, the parties will
agree on a service level agreement for customer care services and collection
services (“Customer-Related Services”) that will apply to Customer-Related
Services delivered by Sprint Spectrum starting on January 1, 2007.  If the
parties cannot agree on a service level agreement by December 1, 2006, either
party may submit a proposed service level agreement to binding arbitration under
section 7.2 of this agreement, excluding the negotiation process set forth in
section 7.1.  If the arbitration concludes after January 1, 2007 the service
level agreement, as agreed upon through the arbitration process, will be
effective as of January 1, 2007.   The agreement will set forth 5 metrics for
Customer-Related Services and will provide that Sprint Spectrum will use
commercially reasonable efforts to meet the industry averages for those metrics
as in effect on December 1, 2006.  The 5 metrics are:

 

(a)   Service Grade Rate defined as percentage of calls answered in 60 seconds
or less after the customer enters the call queue.

 

(b)   Average Hold Time defined as average time a customer waits to talk to a
customer service representative once the customer enters the call queue.

 

(c)   Abandoned Call Rate defined as the percentage of calls that disconnect
prior to talking to a customer service representative after the customer enters
the call queue.

 

(d)   Net Write-Offs Rate defined as monthly write-offs of accounts receivable,
net of customer deposits, divided by monthly subscriber revenue.

 

(e)   Past-Due Accounts Receivable Aging Rates defined as percentage of accounts
receivable greater than 60 days from due date.

 

The service level agreement will provide that Sprint Spectrum will give Manager
a quarterly report on the above metrics.  Beginning in 2008, Manager will have
the right to opt out of Sprint Spectrum providing the Customer Related Services
if the average of the metrics reflected in the four quarterly reports for the
prior calendar year indicate that Sprint Spectrum is not in compliance with any
2 of the 5 metrics.  To exercise the opt-out right, Manager must give its
opt-out notice to Sprint Spectrum during the first quarter of any calendar year
that Manager has an opt-out right.  Upon receipt of an opt-out notice, Manager
and Sprint Spectrum will use commercially reasonable efforts to transition the
Customer-Related Services to Manager or a third party vendor within 9 months
after the opt-out notice date.  Upon the parties’ completion of the transition,
the parties will agree to an adjustment to the CCPU Service Fee being charged by
Sprint Spectrum to Manager.  If the parties cannot agree to an adjustment,
Manager has the right to submit the determination to binding arbitration under
section 7.2 of this agreement, excluding the negotiation process set forth in
section 7.1, and continue obtaining all

 

60

--------------------------------------------------------------------------------


 

the CPGA Services and remaining CCPU services from Sprint Spectrum.  Manager
will reimburse Sprint Spectrum for transition and continuing operation costs in
accordance with Section 3.2.4.

 

Manager’s opt-out right described above is its sole remedy if Sprint Spectrum is
not in compliance with the metrics; Sprint Spectrum’s non-compliance with the
metrics does not constitute a breach of this agreement or any other agreement
between the parties.  To the extent that Sprint Spectrum recovers any penalties
or other remuneration from a third party service provider resulting from its
failure to meet performance metrics established by Sprint Spectrum and such
third party service provider, Sprint Spectrum will pay Manager its pro rata
portion of the net recovery amount, based on an appropriate unit of measurement.

 

3.2.4  Transition and Continuing Operating Costs.  Sprint Spectrum will
cooperate with Manager and work diligently and in good faith to implement the
transition of Services to another service provider (including Manager, if
applicable), in a reasonably efficient and expeditious manner.

 

Manager will pay for all reasonable out-of-pocket costs that Sprint Spectrum and
its Related Parties actually incur to (i) transfer any Service(s) provided to
Manager to a third party vendor or to enable Manager to self-provide any
Service(s), and (ii) operate and maintain systems, processes, licenses and
equipment to support those Services.  Sprint Spectrum will bill Manager monthly
for these costs.

 

Upon the parties’ completion of the transition of any Service, if such Service
is transitioned to a third party, the fee for the CCPU Service shall be reduced
by the amount Manager is required to pay the third party for such Service, or,
if such Service is provided by Manager, the fee for the CCPU Service shall be
reduced by the amount Sprint PCS’ cost of providing such Service.

 

3.2.5  Settled-Separately Manager Expenses.  Manager will pay to or reimburse
Sprint Spectrum for any amounts that Sprint Spectrum or its Related Parties pays
for Settled-Separately Manager Expenses.  “Settled-Separately Manager Expenses”
means those items the parties choose to settle separately between themselves
(e.g. accessory margins, reciprocal retail store cost recovery) that are listed
in sections C and D of Schedule 2.1.1.

 

Sprint Spectrum will give Manager at least 60 days’ prior written notice by
providing an amended Schedule 2.1.1 to Manager in accordance with the provisions
of section 9.1 of any additional Services added to sections C and D of Schedule
2.1.1, but no additional service may be added to the extent it is the same as,
or functionally equivalent to, either:

 

(a)           any service that Sprint Spectrum or any of its Related Parties
currently provides to Manager as a CCPU Service or a CPGA Service (unless the
fees payable by Manager to Sprint Spectrum hereunder are correspondingly
reduced) or

 

61

--------------------------------------------------------------------------------


 

(b)           any service or benefit that Manager currently receives from Sprint
Spectrum or its Related Parties but for which Manager does not pay a separate
fee before the Effective Date.

 

For each Settled-Separately Manager Expense, Sprint Spectrum will provide
sufficient detail to enable Manager to determine how the expense was calculated,
including the unit of measurement (e.g., per subscriber per month or per call)
and the record of the occurrences generating the expense (e.g., the number of
calls attributable to the expense).  If an expense is not reasonably subject to
occurrence level detail, Sprint Spectrum will provide reasonable detail on the
process used to calculate the fee and the process must be reasonable.  A detail
or process is reasonable if it is substantially in the form as is customarily
used in the wireless industry.  The Settled-Separately Manager Expenses will be
paid as set forth in section 10 of the Management Agreement.  Sprint Spectrum
and its Related Parties may arrange for Manager to pay any of the
Settled-Separately Manager Expenses directly to the vendor after giving Manager
reasonable notice.

 

Unless Manager specifically agrees otherwise, any Settled-Separately Manager
Expense that Sprint Spectrum or any of its Related Parties is entitled to charge
or pass through to Manager under this agreement or the Management Agreement will
reflect solely out-of-pocket costs and expenses that Sprint Spectrum or its
Related Parties actually incur, will be usage-based or directly related to
revenue-generating products and services, and will not include any allocation of
Sprint PCS’ or its Related Parties’ internal costs or expenses (including, but
not limited to, allocations of general and administrative expenses or
allocations of employee compensation or related expenses).  For clarity, Sprint
Spectrum’s or its Related Parties’ out-of-pocket costs for handset and accessory
inventory consist of actual inventory invoice costs less any volume incentive
rebates and price protection credits that Sprint Spectrum or its Related Parties
receive from a vendor.

 

3.3          Late Payments.  Any payment due under this section 3 that Manager
fails to pay to Sprint Spectrum in accordance with this agreement will bear
interest at the Default Rate beginning (and including) the 6th day after the due
date stated on the invoice until (and including) the date on which the payment
is made.

 

3.4          Taxes.  Manager will pay or reimburse Sprint Spectrum for any
sales, use, gross receipts or similar tax, administrative fee,
telecommunications fee or surcharge for taxes or fees that a governmental
authority levies on the fees and charges that Manager pays to Sprint Spectrum or
a Related Party.

 


38.       AUDIT [NEW].  SECTION 5.1.3 OF THE SERVICES AGREEMENT IS DELETED. 
SECTION 5.1.2 OF THE SERVICES AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

5.1.2       Audits.  On reasonable advance notice by one party, the other party
must provide its independent or internal auditors access to its appropriate
financial and operating records, including, without limitation, vendor and
distribution agreements, for purposes of auditing the amount of fees (including
the appropriateness of items included

 

62

--------------------------------------------------------------------------------


 

in Settled-Separately Manager Expenses), costs, expenses (including operating
metrics referred to in this agreement and the Services Agreement relating to or
used in the determination of Inter Service Area Fees, Reseller Customer Fees,
CCPU Services or CPGA Services and any other data relied upon by Manager
relating to or used in the determination of any fees, costs, expenses or charges
payable to Manager under this agreement) or other charges payable in connection
with the Service Area for the period audited.  The party that requested the
audit may decide if the audit is conducted by the other party’s independent or
internal auditors.  Manager and Sprint Spectrum may each request no more than
one audit per year.

 

(a)           If the audit shows that Sprint Spectrum was underpaid then, unless
the amount is contested, Manager will pay to Sprint Spectrum the amount of the
underpayment within 10 Business Days after Sprint Spectrum gives Manager written
notice of the underpayment determination.

 

(b)           If the audit determines that Sprint Spectrum was overpaid then,
unless the amount is contested, Sprint Spectrum will pay to Manager the amount
of the overpayment within 10 Business Days after Manager gives Sprint Spectrum
written notice of the overpayment determination.

 

The auditing party will pay all costs and expenses related to the audit unless
the amount owed to the audited party is reduced by more than 10% or the amount
owed by the audited party is increased by more than 10%, in which case the
audited party will pay the costs and expenses related to the audit.

 

If either party disputes the auditor’s conclusion then the dispute will be
submitted to binding arbitration in accordance with section 7.2 of this
agreement, excluding the negotiation process set forth in section 7.1 of this
agreement.

 

Sprint Spectrum will provide a Type II Report to Manager twice annually.  If
Manager, on the advice of its independent auditors or its legal counsel,
determines that a statute, regulation, rule, judicial decision or
interpretation, or audit or accounting rule, or policy published by the
accounting or auditing profession or other authoritative rule making body (such
as the Securities and Exchange Commission, the Public Company Accounting
Oversight Board or the Financial Accounting Standards Board) requires additional
assurances beyond SAS 70, then Sprint Spectrum will reasonably cooperate with
Manager to provide the additional assurances or other information reasonably
requested by Manager so that it can satisfy its obligations under such statute,
regulation, rule, judicial decision or interpretation, or audit or accounting
rule, or policy published by the accounting or auditing profession or other
authoritative rule making body.  Sprint Spectrum’s independent auditors will
prepare any Type II Report or Manager Management Report provided under this
section 5.1.2 and will provide an opinion on the controls placed in operation
and tests of operating effectiveness of those controls in effect at Sprint
Spectrum over Manager Management Processes.

 

63

--------------------------------------------------------------------------------


 


39.       DISPUTE RESOLUTION [NEW]. SECTION 7 OF THE SERVICES AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING LANGUAGE:


 

7.1          Negotiation.  The parties will attempt in good faith to resolve any
issue, dispute, or controversy arising out of or relating to this agreement by
negotiation.  The following procedures will apply to any such negotiations:

 

7.1.1       Notice.  A party commences the negotiation process by giving the
other party written notice of any dispute not resolved in the ordinary course of
business.  The notice will expressly state that the notifying party is
commencing the negotiation process provided for in this section; identify the
issues and the amounts in dispute; and, will be delivered in accordance with
section 9.1 of this agreement.

 

7.1.2  Meeting.  Within 10 days after delivery of the written notice commencing
the negotiation process, representatives of both parties will meet in a manner
and at a time and place that is mutually acceptable to the representatives
involved for the purpose of exchanging relevant information and in an effort to
resolve the disputes.

 

7.1.3  Representatives.  Each party’s representative(s) at any meeting conducted
pursuant to this section 7.1 will have authority to resolve the dispute(s)
identified in the notice, except (i) with respect to Sprint the representative
will be at least a vice-president of Sprint PCS, Sprint United Management
Company or Sprint Corporation if the dispute is one that would require approval
of the Board of Directors, the Chief Executive Officer, President or Chief
Financial Office of Sprint Corporation under the then existing fiscal
authorization policies of Sprint Corporation and (ii) with respect to Manager
the representative will be at least a vice-president of Manager if the dispute
is one that would require approval of the Board of Directors.  If a party’s
representative intends to be accompanied at any meeting by an attorney, the
other party will be given not less than 3 days’ notice of such intention and may
also be accompanied by an attorney.

 

7.1.4  Termination of Process.  In the event that a dispute is not resolved at
the initial meeting of the parties’ representatives, the parties may agree to
continue the negotiation process by scheduling additional meetings and/or
including additional representatives.  However, at any time after the first
meeting or if the other party refuses to meet, either party may terminate the
negotiation process by delivery of written notice to that effect to the other
party in accordance with section 9.1 of this agreement.

 

7.1.5  Negotiations Not Evidence.  Any and all communications and negotiations
between the parties pursuant to this section 7.1 are Confidential Information of
both of the parties and will be treated as negotiations of settlement and
compromise as provided for in the Federal Rules of Evidence or any state’s rules
of evidence.  The substance of any such communications and negotiations are not
to be tendered or introduced into evidence in any proceeding or litigation
between the parties regarding the subject disputes.

 

64

--------------------------------------------------------------------------------


 

7.2          Arbitration/Litigation.  With respect to any claim or dispute,
either party will continue to operate under this agreement and may file suit in
a court of competent jurisdiction or commence an arbitration proceeding in
accordance with the terms of this agreement.  Absent the express agreement of a
party to submit an issue or dispute to arbitration (either by the specific terms
of this agreement or some other written agreement between the parties), neither
party can be compelled to submit a dispute to arbitration.  The following rules
and procedures will govern any arbitration proceeding agreed to between the
parties:

 

7.2.1       Place of Arbitration.  All arbitration proceedings between the
parties will be conducted in Chicago, Illinois.

 

7.2.2       Rules and Administration of Proceeding.  Except as specifically
modified by the terms of this agreement, any arbitration proceeding will be
conducted in accordance with the rules and procedures of the CPR.  To the extent
the terms of this agreement conflict with said rules, the terms of this
agreement will prevail.

 

7.2.3       Claims and Disputes Involving Less Than $250,000.  Claims involving
disputed amounts less than $250,000 (whether the amount is raised in the dispute
or in a counterclaim) will be heard before a single arbitrator selected in
accordance with section 7.2.5, below.  The hearing on the merits of the parties’
claims and defenses will be conducted within 60 days of the appointment of the
arbitrator.  The parties will be entitled to the following discovery from each
other:

 

(a)           Up to 10 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure except that responses to any such
interrogatories will be served within 30 days of service of the interrogatories;

 

(b)           Up to 10 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure
except that responses, including the requested materials to be produced, will be
served and/or produced within 45 days of service of the requests;

 

(c)           Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure except that responses to any such requests will be
served within 20 days of service of the requests; and,

 

(d)           Any other discovery agreed upon by the parties or ordered or
directed by the arbitrator.

 

The arbitrator may on the motion of a party or on their own establish different
schedules for responding to discovery.

 

65

--------------------------------------------------------------------------------


 

7.2.4       Claims and Disputes Involving $250,000 or More.  Claims involving
disputed amounts of $250,000 or more (whether that amount is raised in the
dispute or in a counterclaim) will be heard before the three-arbitrator panel
selected in accordance with section 7.2.5, below.  The parties will be entitled
to the following discovery from each other:

 

(a)           Up to 15 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure;

 

(b)           Up to 20 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure;

 

(c)           Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure;

 

(d)           Deposition testimony from up to 5 witnesses who are
representatives of the other party, plus any expert witnesses of the other
party, as provided for in Rule 30 of the Federal Rules of Civil Procedure,
except if the claim is in excess of $1,000,000 the parties will be entitled to a
reasonable number of depositions; and

 

(e)           Any other discovery agreed upon by the parties or ordered or
directed by the arbitration panel.

 

All discovery disputes and other preliminary matters will be decided by the
arbitration panel.

 

7.2.5       Selection of Arbitrators.  Arbitrators will be selected from the
CPR’s National Roster within 10 Business Days of the CPR providing a list of
potential arbitrators to the parties.  Each arbitrator will serve strictly in a
neutral capacity.  Each arbitrator will disclose any facts that might bear upon
his or her ability to serve in a neutral capacity to both parties.  Any
challenges as to the neutrality of an arbitrator will be resolved in accordance
with the rules and procedures of the CPR.  The following procedures will govern
the selection process:

 

(a)           In matters requiring a single arbitrator, the selection of the
arbitrator will be in accordance with CPR’s rules and procedures.

 

(b)           In matters requiring a panel of three arbitrators, the CPR will
submit to the parties a list of 9 qualified potential arbitrators from its
National Roster.  If any of the initial 9 potential arbitrators cannot serve
because of a conflict or other reason, the CPR will supplement the list so that
the parties have a total of 9 potential arbitrators from which to select the
panel of 3 arbitrators.  Each party will be entitled to strike 3 names from the
list provided.  Strikes will be made on alternating basis, with the original
claimant making the first strike, followed by the respondent until each party
has used all

 

66

--------------------------------------------------------------------------------


 

3 of its strikes.  The 3 persons not stricken will serve as arbitrators.  Within
5 Business Days of their appointment, the arbitrators will select the chairman
of the panel and provide notice of such selection to the CPR and the parties. 
If a vacancy on the panel arises for any reason, a replacement arbitrator will
be selected in accordance with CPR’s rules and procedures.

 

7.2.6       Final Award.  The final award of the arbitrator or panel of
arbitrators, as the case may be, will be in writing, signed by the arbitrators,
and will state the basis for the decision.  In proceedings involving a single
arbitrator, the final award will be made within 30 days of the close of the
hearing.  In proceedings involving a panel of three arbitrators, the final award
will be made within 30 days of the close of the hearing.  The final award will
be confidential, except that to the extent necessary to enforce its terms,
either party may obtain a judgment on the award in any state or federal court of
competent jurisdiction.

 


7.3          INJUNCTIVE RELIEF.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, ARBITRATION MAY NOT BE USED REGARDING ANY ISSUE FOR WHICH INJUNCTIVE
OR SIMILAR EQUITABLE RELIEF IS SOUGHT BY EITHER PARTY.  NO ARBITRATOR IS VESTED
WITH AUTHORITY OR JURISDICTION TO AWARD AN INJUNCTION OR SIMILAR EQUITABLE
RELIEF WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PARTIES DIRECTED TO THE
ARBITRATION PROCEEDING.


 


40.       NOTICES [NEW AND ADDM IV, §5].  SECTION 9.1 OF THE SERVICES AGREEMENT
IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

9.1          Notices.  Any notice, payment, invoice, demand or communication
required or permitted to be given by any provision of this agreement must be in
writing and mailed (certified or registered mail, postage prepaid, return
receipt requested), sent by hand or overnight courier, charges prepaid or sent
by facsimile or email (in either instance with acknowledgement or read receipt
received), and addressed as described in section 17.1(b) of the Management
Agreement, or to any other address or number as the person or entity may from
time to time specify by written notice to the other parties.

 

The subject line of any email notice that purports to add any additional service
to Schedule 2.1.1 must read “Additional Service to Schedule 2.1.1”.  The new
Schedule 2.1.1 must also be attached to the email, and notice will also be
provided to those individuals listed for notices for Manager regarding Program
Requirement Changes set forth in section 17.1(b) of the Management Agreement.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must clearly indicate that
intent, state the section(s) of the agreements allegedly breached, and in
addition to any other form of notice it must be mailed or sent by overnight
courier in the manner described in the first paragraph of this section 9.1.

 

Manager will promptly give Sprint Spectrum a copy of any notice Manager receives
from the Administrative Agent or any Lender, and a copy of any notice Manager

 

67

--------------------------------------------------------------------------------


 

gives to the Administrative Agent or any Lender.  Sprint Spectrum will promptly
give Manager a copy of any notice that Sprint Spectrum receives from the
Administrative Agent or any Lender and a copy of any notice that Sprint Spectrum
gives to the Administrative Agent or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 


41.       ENTIRE AGREEMENT; AMENDMENTS [NEW].  SECTION 9.6 OF THE SERVICES
AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

9.6          Entire Agreement; Amendments.  The provisions of this agreement and
the Management Agreement including the exhibits to those agreements set forth
the entire agreement and understanding between the parties as to the subject
matter of this agreement and supersede all prior agreements, oral or written,
and other communications between the parties relating to the subject matter of
this agreement.  Except for Sprint Spectrum’s right to add additional Services
to Schedule 2.1.1 subject to the provisions of section 2.1.1 and section 3.2.5,
this agreement may be modified or amended only by a written amendment signed by
the persons or entities authorized to bind each party.

 


42.       FORCE MAJEURE [NEW].   THE SECOND PARAGRAPH OF SECTION 9.8 OF THE
SERVICES AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

Neither Manager nor Sprint Spectrum, as the case may be, is in breach of any
covenant in this agreement and no Event of Termination will occur as a result of
the failure of such party to comply with any covenant, if the party’s
non-compliance with the covenant results primarily from:

 

(i)            any FCC order or any other injunction that any governmental
authority issues that impedes the party’s ability to comply with the covenant,

 

(ii)           the failure of any governmental authority to grant any consent,
approval, waiver or authorization or any delay on the part of any governmental
authority in granting any consent, approval, waiver or authorization,

 

(iii)          the failure of any vendor to deliver in a timely manner any
equipment or service, or

 

(iv)          any act of God, act of war or insurrection, riot, fire, accident,
explosion, labor unrest, strike, civil unrest, work stoppage, condemnation or
any similar cause or event not reasonably within the control of the party.

 

68

--------------------------------------------------------------------------------


 


43.       GOVERNING LAW, JURISDICTION AND CONSENT TO SERVICE OF PROCESS. [NEW]. 
  SECTION 9.11 OF THE SERVICES AGREEMENT IS REPLACED WITH THE FOLLOWING
LANGUAGE:


 

9.11        Governing Law, Jurisdiction and Service of Process.

 

9.11.1     Governing Law.  The internal laws of the State of Kansas (without
regard to principles of conflicts of law) govern the validity of this agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties.  The substantive laws and the procedural laws of the State of
Kansas will apply to an arbitration proceeding conducted under section 7.2,
except to the extent a CPR rule or procedure applies.

 

9.11.2     Jurisdiction; Consent to Service of Process.

 

(a)           Each party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Kansas State
court sitting in the County of Johnson or any Federal court of the United States
of America sitting in the District of Kansas, and any appellate court from any
such court, in any suit action or proceeding arising out of or relating to this
agreement, or for recognition or enforcement of any judgment, and each party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in such Kansas State
Court or, to the extent permitted by law, in such Federal court.

 

(b)           Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this agreement in Kansas State court sitting in the County of
Johnson or any Federal court sitting in the District of Kansas.  Each party
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court and further waives the right to object, with respect to such
suit, action or proceeding, that such court does not have jurisdiction over such
party.

 

(c)           Each party irrevocably consents to service of process in the
manner provided for the giving of notices pursuant to this agreement, provided
that such service shall be deemed to have been given only when actually received
by such party.  Nothing in this agreement shall affect the right of a party to
serve process in another manner permitted by law.


 

Trademark License Agreements

 


44.       NOTICES [NEW].   SECTION 15.1 OF EACH OF THE TRADEMARK LICENSE
AGREEMENTS IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


69

--------------------------------------------------------------------------------



 

Section 15.1.          Notices.  Any notice, payment, invoice, demand or
communication required or permitted to be given by any provision of this
agreement must be in writing and mailed (certified or registered mail, postage
prepaid, return receipt requested), sent by hand or overnight courier, or sent
by facsimile (with acknowledgment received), charges prepaid and addressed as
described in section 17.1(b) of the Management Agreement, or to any other
address or number as the person or entity may from time to time specify by
written notice to the other parties.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must clearly indicate that
intent, state the section(s) of the agreements allegedly breached, and be mailed
or sent by overnight courier in the manner described in the preceding paragraph.

 

Licensee will promptly give Licensor a copy of any notice Licensee receives from
any Administrative Agent or any Lender, and a copy of any notice Licensee gives
to any Administrative Agent or any Lender.  Licensor will promptly give Licensee
a copy of any notice that Licensor receives from the Administrative Agent or any
Lender and a copy of any notice that Licensor gives to the Administrative Agent
or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 


45.       GOVERNING LAW [NEW].    SECTION 15.8 OF EACH OF THE TRADEMARK LICENSE
AGREEMENTS IS REPLACED BY THE FOLLOWING LANGUAGE:


 

15.8         Governing Law.    The internal laws of the State of Kansas (without
regard to principles of conflicts of law) govern the validity of this agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties.

 


46.       JURISDICTION [NEW].    SECTION 15.13 OF EACH OF THE TRADEMARK LICENSE
AGREEMENTS IS REPLACED BY THE FOLLOWING LANGUAGE:


 

15.13       Jurisdiction; Consent to Service of Process.

 

(a)           Each party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Kansas State
court sitting in the County of Johnson or any Federal court of the United States
of America sitting in the District of Kansas, and any appellate court from any
such court, in any suit action or proceeding arising out of or relating to this
agreement, or for recognition or enforcement of any judgment, and each party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in such Kansas State
Court or, to the extent permitted by law, in such Federal court.

 

(b)           Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this agreement in Kansas

 

70

--------------------------------------------------------------------------------


 

State court sitting in the County of Johnson or any Federal court sitting in the
District of Kansas.  Each party hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court and further waives the right
to object, with respect to such suit, action or proceeding, that such court does
not have jurisdiction over such party.

 

(c)           Each party irrevocably consents to service of process in the
manner provided for the giving of notices pursuant to this agreement, provided
that such service shall be deemed to have been given only when actually received
by such party.  Nothing in this agreement shall affect the right of a party to
serve process in another manner permitted by law.

 

Schedule of Definitions

 


47.       DELETED DEFINITION [ADDM I, §2 AND NEW].  THE DEFINITION OF “AVAILABLE
SERVICES” IS DELETED.


 


48.       ADDITIONAL, AMENDED OR SUPPLEMENTED DEFINITIONS [NEW].  THE FOLLOWING 
ARE NEW OR AMENDED DEFINITIONS, UNLESS OTHERWISE INDICATED.


 

“Allocable Software Fee” has the meaning set forth in section 1.3.4(e) of the
Management Agreement.

 

“Allocated Write-offs” has the meaning set forth in section 10.3.4 of the
Management Agreement.

 

“Amount Billed (Net of Customer Credits)” has the meaning set forth in section
10.3.3 of the Management Agreement.

 

“AT&T Arrangement” has the meaning set forth in section 3.5.2(c).

 

“Available Services” means those categories of Services listed on Exhibit 2.1.1
to the Services Agreement (as the same may be amended from time to time by
Sprint Spectrum and made available to Manager under the terms of the Services
Agreement).

 

“Away Network” means:

 

(i)            any portion of the Sprint PCS Network other than Manager’s
Service Area Network, in the case of Customers with an NPA-NXX assigned to the
Service Area (or any other such designation in accordance with section 17.17 of
the Management Agreement), and

 

(ii)           Manager’s Service Area Network, in the case of Customers with an
NPA-NXX assigned to an area outside the Service Area (or any other such
designation in accordance with section 17.17 of the Management Agreement).

 

71

--------------------------------------------------------------------------------


 

“Billed Component(s)” has the meaning set forth in section 10.3.2 of the
Management Agreement.

 

“Billed Month” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Billed Revenue” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Capital Program Requirement Change” has the meaning set forth in section
9.3.1(b) of the Management Agreement.

 

“CCPU Services” means those Services listed in section A of Schedule 2.1.1 to
the Services Agreement.

 

“Chief Financial Officer of Sprint PCS”, “Sprint PCS Chief Financial Officer”
and other references to the Chief Financial Officer of Sprint PCS mean the
Senior Vice President — Finance of Sprint Corporation designated to serve as the
chief financial officer of Sprint PCS or if none, the individual serving in that
capacity.

 

“CPGA Services” means those Services listed in section B of Schedule 2.1.1 to
the Services Agreement.

 

“CPR” has the meaning set forth in section 9.3.2 of the Management Agreement.

 

“CSA” has the meaning set forth in section 10.2.1 of the Management Agreement.

 

“Customer” means any customer, except Reseller Customers or customers of third
parties for which Manager provides solely switching services, who purchases
Sprint PCS Products and Services, regardless of where their NPA-NXX is assigned.

 

“Customer Care Services” has the meaning set forth in Schedule 2.3 of the
Services Agreement.

 

“Customer Credits” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Customer Equipment Charges” has the meaning set forth in section 10.3.2.5 of
the Management Agreement.

 

“Customer Equipment Credits” has the meaning set forth in section 10.3.2.2 of
the Management Agreement.

 

“Customer-Related Services” has the meaning set forth in section 3.2.2 of the
Services Agreement.

 

72

--------------------------------------------------------------------------------


 

“Customer Taxes” means the amounts that Sprint PCS bills to Manager Accounts for
taxes, including, without limitation, federal, state, and local sales, use,
gross and excise tax.

 

“Effective Date” has the meaning set forth in the preamble of this Addendum.

 

“Enterprise Value” means either:

 

(i) if the entity has issued publicly-traded equity, the combined book value of
the entity’s outstanding debt and preferred stock less cash plus the fair market
value of each class of its publicly-traded equity other than any publicly-traded
preferred stock.  For the purposes of this definition, the fair market value of
a class of the entity’s publicly-traded equity (other than publicly-traded
preferred stock) is equal to the product of:

 

(A)          the number of issued and outstanding shares of the class of
publicly-traded equity as of the date of determination, times

 

(B)           the applicable average closing price (or average closing bid, if
traded on the over-the-counter market) per share of the class of publicly-traded
equity over the 21 consecutive trading days immediately preceding the date of
determination; or

 

(ii)           if the entity does not have issued publicly-traded equity, the
combined book value of the entity’s outstanding debt and equity less cash.

 

“E911 Phase I Surcharges” means all costs related to Phase I E911 functionality.

 

“E911 Phase II Surcharges” has the meaning set forth in section 10.3.2.6 of the
Management Agreement.

 

“ETC” has the meaning set forth in section 10.6.1 of the Management Agreement.

 

“Existing Resale Arrangements” has the meaning set forth in section 3.5.2(a) of
the Management Agreement.

 

“Fee Based on Billed Revenue” has the meaning set forth in section 10.2.1 of the
Management Agreement.

 

“Gross Customer Additions in Manager’s Service Area” means the average number of
Customers activated (without taking into consideration the number of Customers
lost) during the previous month with an NPA-NXX assigned to the Service Area as
reported in Sprint PCS’ most recent monthly KPI report.  For purposes of
clarification, upgraded Customers are not included in the calculation of Gross
Customer Additions in Manager’s Service Area.

 

73

--------------------------------------------------------------------------------


 

“Initial 3G Data Fee Period” has the meaning set forth in section 10.4.1.3(a) of
the Management Agreement.

 

“Initial Pricing Period” has the meaning set forth in section 3.2.1 of the
Services Agreement.

 

“Inter Service Area Fee” has the meaning set forth in section 4.3 of the
Management Agreement.

 

“Inter Service Area 3G Data Fee” means the fee for use of the Sprint PCS Network
and the Service Area Network for 3G data (except by Reseller Customers) as
determined in section 10.4.1.3 of the Management Agreement.

 

“Inter Service Area Voice and 2G Data Fee” means the fee for use of the Sprint
PCS Network and the Service Area Network for voice and 2G data (except by
Reseller Customers) as determined in section 10.4.1.2 of the Management
Agreement.

 

“Investment Banker” has the meaning set forth in section 9.3.2 of the Management
Agreement.

 

“Mackinac BTAs” has the meaning set forth in section 2.1 of the Management
Agreement.

 

“Mackinac Build-Out” has the meaning set forth in section 2.1 of the Management
Agreement.

 

“Manager Accounts” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Manager Management Process” has the meaning set forth in section 12.1.2 of the
Management Agreement.

 

“Manager Management Report” has the meaning set forth in section 12.1.2 of the
Management Agreement.

 

“Net Billed Revenue” has the meaning set forth in section 10.2.1 of the
Management Agreement.

 

“New Coverage” means the build-out in the Service Area that is in addition to
the build-out required under the then-existing Build-out Plan, which build-out
Sprint PCS or Manager decides should be built-out.

 

“Non-Capital Program Requirement Change” has the meaning set forth in section
9.3.1(a) of the Management Agreement.

 

“NPA-NXX” means NPA-NXX or an equivalent identifier, such as a network access
identifier (NAI).

 

74

--------------------------------------------------------------------------------


 

“Number of Customers in Manager’s Service Area” means the average number of
Customers with NPA-NXXs assigned to the Service Area reported in Sprint PCS’
most recent monthly KPI report.

 

“Outbound Roaming Fees” means the amounts that Sprint PCS or its Related Parties
bills to Manager Accounts for calls placed on a non-Sprint PCS Network.

 

“Overall Changes” has the meaning set forth in section 1.10(a) of the Management
Agreement.

 

“Previously Declined Resale Arrangements” has the meaning set forth in section
3.5.2(a) of the Management Agreement.

 

“Program Requirement Change” means a change in a Program Requirement issued by
Sprint PCS in accordance with section 9.2 of the Management Agreement.

 

“Required Resale Arrangements” has the meaning set forth in section 3.5.2(b).

 

“Required Resale Participation Period” means the period from April 1, 2004,
until the later of (1) December 31, 2006 and (2) the expiration of any
three-year period beginning after December 31, 2006, for which Sprint PCS and
Manager have reached agreement in accordance with section 10.4.1.1(c) with
respect to the terms, fees and conditions applicable to Manager’s participation
in Resale Arrangements entered into by Sprint PCS.  For the avoidance of doubt,
if Manager and Sprint PCS are not able to reach agreement in accordance with
section 10.4.1.1(c) with respect to the terms, fees and conditions applicable to
Manager’s participation in Resale Arrangements entered into by Sprint PCS, then
the “Required Resale Participation Period” will automatically end at the
expiration of the then current three-year period.

 

“Resale Arrangement” has the meaning set forth in section 3.5.2.

 

“Reseller Customer” means customers of companies or organizations with a Private
Label PCS Services or similar Resale Arrangement with Sprint PCS or Manager.

 

“Reseller Customer Fees” has the meaning set forth in section 10.4.1.1 of the
Management Agreement.

 

“Reseller Customer 3G Data Fee” means the fee for use of the Service Area
Network by a Reseller Customer for 3G data as determined in section 10.4.1.3 of
the Management Agreement.

 

“Reseller Customer Voice and 2G Data Fee” means the fee for use of the Service
Area Network by a Reseller Customer for voice and 2G data as determined in
section 10.4.1.2 of the Management Agreement.

 

75

--------------------------------------------------------------------------------


 

“SCCLP” has the meaning set forth in section 3.4.2(b) of the Management
Agreement.

 

“Selected Services” means Services.

 

“Service Area Network” means the network that is directly required for the
provision of telecommunications services to Customers and is managed by Manager
under the Management Agreement in the Service Area under the License.

 

“Services” has the meaning set forth in section 2.1.1 of the Services Agreement.

 

“Settled-Separately Manager Expenses” has the meaning set forth in section 3.2.5
of the Services Agreement.

 

“Software” means only that software and software features currently existing or
developed in the future that are used in connection with telecommunications
equipment owned or leased by Manager in Manager’s provisioning of wireless
services in the Service Area and includes, without limitation, software
maintenance, updates, improvements, upgrades and modifications.  “Software”
expressly excludes:

 

(i)            software “rights to use” licenses to the extent paid to the
licensor directly by Manager, and

 

(ii)           software operating Sprint PCS’ national platforms, billing system
platforms, customer service platforms and like applications.

 

“Software Fees” means costs associated (including applicable license fees) with
procuring software, software maintenance, software upgrades and other software
costs needed to provide uniform and consistent operation of the wireless systems
within the Sprint PCS Network.

 

“Sprint PCS” means any or all of the following Related Parties who are License
holders or signatories to the Management Agreement: Sprint Spectrum L.P., a
Delaware limited partnership, WirelessCo, L.P., a Delaware limited partnership,
SprintCom, Inc., a Kansas corporation, PhillieCo Partners I, L.P., a Delaware
limited partnership, PhillieCo, L.P., a Delaware limited partnership, Sprint
Telephony PCS, L.P., a Delaware limited partnership, Sprint PCS License, L.L.C.,
a Delaware limited liability company, American PCS Communications, LLC, a
Delaware limited liability company, and APC PCS, LLC, a Delaware limited
liability company.  Any reference in the Management Agreement or Services
Agreement to Cox Communications PCS, L.P., a Delaware limited partnership, or
Cox PCS License, L.L.C., a Delaware limited liability company, is changed to
Sprint Telephony PCS, L.P., a Delaware limited partnership, or Sprint PCS
License, L.L.C., a Delaware limited liability company, respectively, to reflect
name changes filed with the Delaware Secretary of State in 2002.

 

76

--------------------------------------------------------------------------------


 

“Sprint PCS ARPU” means the average revenue per user publicly announced by
Sprint PCS or its Related Parties for the most recent calendar year.  Sprint PCS
ARPU is generally calculated by dividing wireless service revenues by average
wireless subscribers.

 

“Sprint PCS Retail Yield for Voice and 2G Data Usage” means the quotient
calculated by dividing (a) Sprint PCS ARPU less the 3G data component in the
Sprint PCS ARPU by (b) the reported minutes of use per subscriber for the
calendar year for which the Sprint PCS ARPU was calculated.

 

“Sprint PCS Retail Yield for 3G Data Usage” means the quotient calculated by
dividing (a) the 3G data component in the Sprint PCS ARPU by (b) the kilobytes
of use for 3G data usage per subscriber for the calendar year for which the
Sprint PCS ARPU was calculated.

 

“Subsidy Funds” has the meaning set forth in section 10.6.1 of the Management
Agreement.

 

“3M-pops Manager” means any Other Manager whose ultimate parent entity (as
defined by the Hart-Scott-Rodino Antitrust Improvements Act of 1976) controls
entities with 3 million or more covered pops.

 

“Total Software Cost” means the amount paid by Sprint PCS to the Vendor directly
associated with the Software used by Sprint PCS, Manager and Other Managers (if
and to the extent Manager and the Other Managers have agreed to pay any
Allocable Software Fee) for the Sprint PCS Network for which Manager is not
obligated to pay the Software Vendor directly, net of any discounts or rebates
and excluding any mark-up by Sprint PCS for administrative or other fees.

 

“Transition Date” has the meaning set forth in section 10.12.3 of the Management
Agreement.

 

“Type II Report” has the meaning set forth in section 12.1.2 of the Management
Agreement.

 

“Ultimate Parent” has the meaning set forth in the Hart-Scott-Rodino Antitrust
Improvements Act of 1976.

 

“USF Charges” has the meaning set forth in section 10.3.2.7 of the Management
Agreement.

 

“Vendor” has the meaning set forth in section 1.3.4(b) of the Management
Agreement.

 

“Vendor Software” has the meaning set forth in section 1.3.4(b) of the
Management Agreement.

 

77

--------------------------------------------------------------------------------


 

“wireless mobility communications network” means a radio communications system
operating in the 1900 MHz spectrum range under the rules designated as Subpart E
of Part 24 of the FCC’s rules.

 

“WLNP Surcharges” has the meaning set forth in section 10.2.4 of the Management
Agreement.

 

“Write-offs” has the meaning set forth in section 10.3.1 of the Management
Agreement.

 

“Year 2000 Compliance” has the meaning set forth in section 17.29 of the
Management Agreement.

 

78

--------------------------------------------------------------------------------


 

B.            Cross-references to Other Paragraphs in Previous Addenda.

 

Listed below are those paragraphs in the previous addenda that are
interpretations or applications of the Management Agreement, the Services
Agreement, the Trademark License Agreements or the Schedule of Definitions and
that are not listed above.  These serve as cross-references to facilitate
finding provisions in the previous addenda.  The number shown at the beginning
of each item is the paragraph reference in the designated Addendum.

 

Addendum II

 

1              Use of Loan Proceeds

2              Consent and Agreement Not Assignable

3              Notices

4              No Default Under Credit Agreement or Management Agreement

5              No Known Breach Under Management Agreement

 

Addendum III

 

1              Expansion of Service Area

3              Build-out Plan

4              Purchase of Assets

5              Manager’s Option

6              Fixed Wireless Local Loop

7              Build-Out of Des Moines and Omaha

8              Expedite Fees

14            Additional Terms and Provisions

 

Addendum IV

 

1              Confirmation of Restructuring and Assumption of Sprint Agreements

2              Use of Loan Proceeds

3              Financing

4              Consent and Agreement Not Assignable

6              No Default Under Credit Agreement or Management Agreement

7              No Known Breach Under Management Agreement

9              Counterparts

 

Addendum V

 

3              Counterparts

 

Addendum VI

 

2              Subscribers

3              Counterparts

 

79

--------------------------------------------------------------------------------


 

Addendum VII (All are related to spectrum swap)

 

1              Change in Spectrum Range

2              Build-out Schedule

3              Microwave Relocation

4              Disaggregation

5              Consideration

6              Expenses

7              Right to Terminate

8              Counterparts

 

80

--------------------------------------------------------------------------------


 

C.            Other Provisions.

 

1.             Manager and Sprint PCS’ Representations.    Manager and Sprint
PCS each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party.  Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party’s right or obligation to consummate the transactions
contemplated by this Addendum.

 

2.             Reaffirmation of Sprint Agreements.    Each of the undersigned
reaffirms in their entirety the Management Agreement, the Services Agreement and
the Trademark License Agreements, together with their respective rights and
obligations under those agreements.

 

3.             Counterparts.    This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81

--------------------------------------------------------------------------------


 

The parties have caused this Amended and Restated Addendum VIII to be executed
as of the date first above written.

 

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

 

 

By:

     /s/ David Bottoms

 

 

 

Name: David Bottoms

 

 

Title: Vice President

 

 

 

 

 

 

 

SPRINTCOM, INC.

 

 

 

 

 

 

By:

     /s/ David Bottoms

 

 

 

Name: David Bottoms

 

 

Title: Vice President

 

 

 

 

 

 

 

WIRELESSCO, L.P.

 

 

 

 

 

 

 

By:

     /s/ David Bottoms

 

 

 

Name: David Bottoms

 

 

Title: Vice President

 

 

 

 

 

 

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

 

 

 

 

 

By:

     /s/ William C. White

 

 

 

Name: William C. White

 

 

Title: VP-Corporate Communications

 

 

 

 

 

 

 

IPCS WIRELESS, INC.

 

 

 

 

 

 

 

By:

     /s/ Timothy M. Yager

 

 

 

Name: Timothy M. Yager

 

 

Title: President & Chief Executive Officer

 

82

--------------------------------------------------------------------------------


 

EXHIBIT A

 

iPCS, INC. and iPCS WIRELESS, INC. v. SPRINT CORPORATION, SPRINT SPECTRUM L.P.,
WIRELESSCO, L.P. and SPRINTCOM, INC., Adversary Proceedings No. 03-6063, which
has been consolidated with litigation between the Committee and the Sprint
Parties entitled OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF iPCS, INC., iPCS
WIRELESS, INC. AND iPCS EQUIPMENT, INC. v. SPRINT CORPORATION, SPRINT SPECTRUM,
L.P. and SPRINTCOM, INC., Adversary Proceedings No. 03-6464, and litigation
between Toronto Dominion (Texas), Inc. and the Sprint Parties entitled TORONTO
DOMINION (TEXAS), INC. v. SPRINTCOM, INC., SPRINT COMMUNICATIONS COMPANY L.P.,
SPRINT SPECTRUM L.P. and WIRELESSCO, L.P., Adversary Proceedings No. 04-9021,
pending as consolidated adversary proceedings in the United States Bankruptcy
Court, Northern District of Georgia, Atlanta Division.

 

83

--------------------------------------------------------------------------------


 

Schedule 1

 

Program Requirement 3.5.2 dated August 13, 2002 and  labeled “Exhibit 3.5.2
Program Requirement for Voluntary Resale of Products and Services By Voluntary
Resellers Under the Private Label Solutions Program”  is amended by replacing
the title, preamble and general terms with the following, and by deleting all
attachments:

 

Program Requirement for Resale of Products and Services

By

Resellers Under the Private Label Solutions Program

 

(8/16/04)

 

Sprint PCS’ Resale Program (“Resale Program”) is described in Section 3.5.2 of
the Sprint PCS Management or Affiliation Agreement and consists of this Program
Requirement 3.5.2 (the “Program Requirement 3.5.2”) and separate attachments to
the Program Requirement 3.5.2 (“Attachment(s)”). Each Attachment states terms of
the Resale Program and includes a specific list of companies with which Sprint
PCS contracts to sell Sprint PCS Products and Services under brand names other
than the Brands.

 

Any reference to Manager in this Program Requirement refers to Manager, as such
term is defined in the Management Agreement, or Affiliate, as such term is
defined in the Affiliation Agreement, as applicable.  Any reference to
Management Agreement in this Program Requirement also refers to an Affiliation
Agreement, as applicable.  Capitalized terms used and not otherwise defined in
this Program Requirement 3.5.2  have the meaning ascribed to them in the
Schedule of Definitions in the Management Agreement.  Section and exhibit
references are to sections and exhibits of the Management Agreement unless
otherwise noted.

 

As used in this Program Requirement “NPA-NXX” of Manager means a NPA-NXX in the
Service Area of that Manager or any other such designation in accordance with
section 17.17.

 

General Terms

 

Unless otherwise specified, the Program Requirements outlined below apply to the
resellers set forth in the Attachments.

 

1.             Products and Services Offered.  Sprint PCS may from time to time
limit the Sprint PCS Products and Services that are provided to resellers. 
Manager will provide to resellers those Sprint PCS Products and Services that
Sprint PCS provides to the resellers, and Manager will support products and
services offered resellers in the same fashion that Manager supports similar
Sprint PCS Products and Services.

 

84

--------------------------------------------------------------------------------


 

2.             Information and MINs.  Manager will allow Sprint PCS access to
information necessary to bill resellers, including Call Detail Records and basic
provisioning information.   For purposes of clarification, all such information
will constitute “Confidential Information” for purposes of the Management
Agreement.  Neither Sprint PCS nor Manager will have access to resellers’
end-users’ personal information.  Sprint PCS will administer NPA-NXXs available
for resellers in a manner substantially the same as the MIN allocation process
in place for Sprint PCS owned markets.  Sprint PCS will provide resellers with
an unbranded coverage map and zip code information for the Manager’s service
area(s) substantially the same as the coverage map and zip code information
provided for Sprint PCS owned service areas.

 

3.             Contacts and Disputes.  Manager will direct any questions or
disputes regarding a reseller or resale arrangement to the designated
representative(s) within the Management Agreement and will not contact the
resellers directly.  Any disputes between Manager and Sprint PCS regarding a
resale arrangement will be resolved under the terms of the Management Agreement.

 

4.             Six-second Increment Billing.  For all QuickNet Connect (QNC)
data and other traffic on the Manager’s Service Area Network for which Sprint
PCS bills a reseller in six-second increments or some other incremental
measurement other than one-minute (“Other Increment”), Sprint PCS will settle
with Manager in six-second increments or such Other Increment, as applicable. 
Billed charges (per call or event) that result in fractional cents may be
rounded up to the next whole cent.

 

5.             Sprint 3G Data Service.  In addition to reselling certain Sprint
PCS Products and Services under brand names other than the Brands, some
resellers are also permitted to sell Sprint’s 1XRTT advanced multimedia data
services and premium services associated with the PCS Vision service (“Sprint 3G
Data Service”) using the Sprint and PCS Vision service marks.  If Manager
specifically consented to a reseller’s use of the Brands in selling Sprint 3G
Data Service in the Manager’s Service Area, the Manager will be compensated for
Sprint 3G Data Service as follows:

 

The revenue for Sprint 3G Data Service sold by resellers using the Brands to
reseller subscribers having an NPA-NXX of Manager will be treated as Billed
Revenue under the Management Agreement.  Billed Revenue will be based on
reseller specific Sprint 3G Data Service pricing set forth in Attachment 1.1 to
Program Requirement 3.5.2. From time to time, Sprint may amend the rates charged
to Resellers for Sprint 3G Data Service.

 

6.             Short Message Service (SMS).  For SMS messages on the Manager’s
network used by subscribers of Resellers with an NPA-NXX of Manager, Manager
will be compensated at the rate set forth in Attachment 1.2 to Program
Requirement 3.5.2, which may be amended from time to time in accordance with the
Management Agreement.  For SMS messages used by subscribers of Resellers with an
NPA-NXX of Manager, there will be no compensation either paid or owed when such
subscribers are traveling outside of the Manager’s Service Area.

 

SMS messages means circuit-switched short alphanumeric messages on a Reseller
subscriber’s handset.

 

85

--------------------------------------------------------------------------------


 

7.             Future Services.   If Sprint PCS elects to enter into a resale
arrangement with any resellers for any services other than those services
described in this Program Requirement 3.5.2, including any current Attachment to
this Program Requirement 3.5.2 (“Future Services”), then, subject to section 9.3
of the Management Agreement, Manager must support those Future Services for all
resellers with executed contracts under resale arrangements existing prior to or
entered into, renewed or extended during the Required Resale Participation
Period throughout the remaining term of their resale arrangement with Sprint
PCS.  Sprint PCS will compensate Manager for the resale of Future Services at
rates to be established in future Attachments to Program Requirement 3.5.2, as
amended from time to time in accordance with the Management Agreement, which
rates will be communicated in writing to Manager in advance.

 

86

--------------------------------------------------------------------------------


 

Attachment No. 1.0 to Program Requirement 3.5.2

 

Resale Program

 

This Attachment No. 1.0 to Program Requirement 3.5.2 contains the list of
resellers included in the Resale Program as of April 1, 2004.

 

Resellers

 

 

 

Effective
Date

 

Renewal
Date

 

Renewal
Period *

 

Vartec Telecom, Inc. (Excel)

 

9/15/2000

 

12/15/2003

 

3 Years

 

ZefCom, L.L.C. (Telespire)

 

11/17/2000

 

11/17/2003

 

3/31/2006

 

Working Assets Funding Service, Inc.(Working Assets)

 

12/1/2001

 

12/31/2003

 

3 Years

 

Wherify Wireless, Inc. (Wherify Wireless)

 

1/7/2002

 

1/7/2005

 

 

 

QUALCOMM Incorporated (Qualcomm / GlobalTracs)

 

1/8/2002

 

1/8/2005

 

 

 

Star Number, Inc. (Liberty Wireless)

 

8/2/2002

 

8/2/2005

 

 

 

Telco Group, Inc. (STI Mobile)

 

2/25/2003

 

2/25/2006

 

 

 

TRANZACT (Sears Connect)

 

3/21/2003

 

3/21/2006

 

 

 

Hal Inc. (U-Mobile PCS)

 

6/12/2003

 

6/12/2006

 

 

 

Wireless Retail Inc. (Airlink Mobile)

 

6/17/2003

 

6/17/2006

 

 

 

Phonetec, L.P. (PhoneTec)

 

6/26/2003

 

6/26/2006

 

 

 

Qwest Wireless, LLC (Qwest)

 

8/3/2003

 

3/3/2009

 

 

 

TracFone Wireless, Inc. (TracFone)

 

1/22/2004

 

1/22/2007

 

 

 

 

--------------------------------------------------------------------------------

* If applicable.  Not including phase out periods.

 

Attachment No. 1.0 to Program Requirement 3.5.2 will be updated as new resellers
enter into a resale arrangement with Sprint PCS.

 

87

--------------------------------------------------------------------------------


 

Attachment No. 1.1 to Program Requirement 3.5.2

 

Sprint 3G Data Service Pricing

 

A)            Qwest Wireless

 

Listed below are the Qwest monthly recurring charges (“MRC”) and Adjustment
Rates for Sprint 3G Data Service. Qwest will be billed the following MRC and
Adjustment Rate for each subscriber that uses any Qwest service enabled by
Sprint 3G Data Service.

 

Handset Data Service

 

Data Transport/Web Browsing/Third Party Instant Messaging

 

•                 
MRC                                                                                                                   
$8.10 (unlimited)

 

•                  Adjustment
Rate                                                      $0.002 per Kb

 

Adjustment Rate:

 

On a monthly basis, Sprint will calculate (as described below) the Sprint
average kilobytes per retail handset subscriber (“SAKPS”) and the Qwest average
kilobytes per handset subscriber (“QAKPS”).  If the QAKPS exceeds the SAKPS,
Sprint will charge Qwest an amount equal to the difference between the SAKPS and
the QAKPS multiplied by the total number of End users, multiplied by the
Adjustment Rate detailed above.

 

Sprint will calculate SAKPS by using the total number of kilobytes generated by
Sprint retail handset end users divided by the average number of Sprint retail
handset end users for the previous fiscal quarter.  For example, the SAKPS for
May will be divided by the average number of Sprint retail handset end users for
the 1st fiscal quarter (January-March).

 

Average number of Sprint retail handset end users for the quarter is equal to
the beginning number of Sprint retail handset end users plus the ending number
of Sprint retail handset end users, divided by two.

 

QAKPS is equal to the total number of kilobytes generated by Qwest handset End
Users divided by the average number of Qwest handset End Users for the previous
fiscal quarter.

 

Average number of Qwest handset End Users for the quarter is equal to the
beginning number of Qwest handset End Users plus the ending number of Qwest
handset End Users, divided by two.

 

In making the calculations described in this section, PDAs, “smart phones” and
other similar devices along with air cards will not be considered “handsets” as
that term is used therein.

 

The pricing in this Attachment No. 1.1 to Program 3.5.2 is subject to change as
Sprint retail prices or included services change.

 

88

--------------------------------------------------------------------------------


 

Attachment No. 1.2 to Program Requirement 3.5.2

 

Short Message Service Pricing

 

Unless otherwise specified in this Attachment 1.2 to Program Requirement 3.5.2,
Manager will be compensated at the rates listed below by Reseller.

 

Short Message Service Rate:                                       $0.0246 per
SMS message

Qwest SMS
Rate:                                                                                                  
$0.0110 per SMS message

 

89

--------------------------------------------------------------------------------


 

EXHIBIT 10.3

 

100% Affiliate Retained Amounts

 

Roaming Revenue

International Roaming Credits

Affiliate Equip Sale On Acct

 

100% Sprint PCS Retained Amounts

 

Accrued Sales Taxes

Accrued Federal Excise Taxes

Collected Insurance

 

90

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ILLUSTRATIVE CALCULATION FOR CASH SETTLEMENT

 

CASH SIMPLIFICATION

ILLUSTRATIVE ONLY

 

 

 

Month1y

 

Write-offs

 

$

1,235

 

 

 

 

 

 

 

 

 

Billed Revenue

 

$

10,350

 

 

 

Customer Credits

 

(970

)

 

 

Net Billed Revenue

 

$

9,380

 

82.5

%

Customer Equipment Credits

 

(66

)

-0.6

%

100% Affiliate Retained Amounts

 

235

 

2.1

%

100% Sprint PCS Retained Amounts

 

1,479

 

13.0

%

Customer Equipment Charges

 

175

 

1.5

%

E911 Surcharges

 

65

 

0.6

%

Wireless Local Number Portability Charges

 

26

 

0.2

%

USF Charges

 

74

 

0.7

%

Amount Billed (Net of Customer Credits)

 

$

11,368

 

100.0

%

 

 

 

 

 

 

Fee Calculation

 

 

 

 

 

 

 

 

 

 

 

Net Billed Revenue

 

$

9,380

 

 

 

Allocated Write-off

 

(1,019

)

 

 

 

 

$

8,361

 

 

 

 

 

92

%

 

 

Fee Based on Billed Revenue

 

$

7,692

 

 

 

 

 

 

 

 

 

100% Affiliate Retained Amounts

 

$

235

 

 

 

Allocated Write-off

 

(26

)

 

 

Phase II E911 Surcharges

 

53

 

 

 

Allocated Write-off

 

(6

)

 

 

Wireless Local Number Portability Charges

 

2

 

 

 

Allocated Write-off

 

(0

)

 

 

Customer Equipment Credits

 

(66

)

 

 

Allocated Write-off

 

7

 

 

 

Write-off for Customer Equipment Charges

 

(19

)

 

 

 

 

$

180

 

 

 

 

 

 

 

 

 

Total

 

$

7,872

 

 

 

 

91

--------------------------------------------------------------------------------


 

Schedule 1.7

 

Financing

 

Restructuring Financing

 

Subject to the confirmation of the plan of reorganization and effective upon its
approval, the capital structure of iPCS, Inc will be as follows:

 

New Senior Unsecured Notes:

 

iPCS Escrow Company, a to be formed wholly owned subsidiary of iPCS, Inc., will
issue new senior unsecured notes in a Rule 144A offering providing net proceeds
of at least $135,000,000.

 

Equity:

 

Unsecured creditors of iPCS, Inc. and the Manager (other than Sprint PCS, but
including the existing holders of the $300,000,000 aggregate principal amount of
14% senior discount notes issued by iPCS, Inc.) will agree to release all of
their claims in exchange for a pro rata share (based on their percentage of all
unsecured claims) of the common equity in the reorganized iPCS, Inc.

 

92

--------------------------------------------------------------------------------


 


EXHIBIT 2.1

 


AMENDED AND RESTATED EXHIBIT 2.1

March 24, 2004

 

To be Hard Launched by December 1999

 

BTA 46 Bloomington, IL

Coverage of cities of Bloomington, Lincoln, and Pontiac.  I-55 coverage from
Springfield BTA to Chicago BTA.

 

BTA 86 Clinton-Sterling, IA/IL

Coverage of city of Sterling.  I-88 coverage from Davenport-Moline BTA to
Chicago BTA.

 

BTA 105 Davenport-Moline, IA/IL

Coverage of “Quad Cities” metro area.  I-80 coverage from Cedar Rapids BTA to
LaSalle-Peru-Ottawa-Streator BTA.

 

BTA 161 Galesburg, IL

Coverage of city of Galesburg.  I-74 from Davenport-Moline BTA to Peoria BTA.

 

BTA 213 Jacksonville, IL

Coverage of city of Jacksonville.  I-72 from Jacksonville to Springfield BTA.

 

BTA 243 LaSalle-Peru-Ottawa-Streator, IL

Coverage of cities of LaSalle-Peru-Ottawa and Mendota.  I-80 from
Davenport-Moline BTA to Chicago BTA.  Hwy 39 from Chicago BTA to Peoria BTA.

 

BTA 344 Peoria, IL

Coverage of cities of Peoria and Pekin.  I-74 from Galesburg BTA to Bloomington
BTA.  I-155 from Peoria to Bloomington BTA.

 

BTA 394 St. Louis, MO

Coverage of southern third of Macoupin County.  I-55 from border of Macoupin
County and St. Louis BTA to Springfield BTA.

 

BTA 426 Springfield, IL

Coverage of cities of Springfield, Chatham, and Litchfield.  I-55 from St. Louis
BTA to Bloomington BTA.  I-72 from Jacksonville BTA to Decatur-Effingham BTA.

 

93

--------------------------------------------------------------------------------


 

To be Hard Launched by December 2000

 

BTA 46 Bloomington, IL

Coverage of city of Clinton.  Hwy 51 from Bloomington to Decatur BTA.  I-74 from
Bloomington to Champaign-Urbana BTA.

 

BTA 71 Champaign-Urbana, IL

Coverage of cities of Champaign and Urbana.  I-74 from Bloomington BTA to
Danville BTA.  I-72 from Decatur-Effingham BTA to Champaign. I-57 from Kankakee
BTA to Mattoon BTA.

 

BTA 103 Danville, IL

Coverage of city of Danville.  I-74 from Champaign-Urbana BTA to Lafayette BTA.

 

BTA 109 Decatur-Effingham, IL

Coverage of cities of Decatur, Effingham, and Vandalia.  I-72 from Springfield
BTA to Champaign-Urbana BTA.  I-70 from St. Louis BTA to Mattoon BTA.  I-57 from
Mattoon BTA to Mt. Vernon-Centralia BTA.

 

BTA 225 Kankakee, IL

Coverage of city of Kankakee.  I-57 from Chicago BTA to Champaign-Urbana BTA.

 

BTA 286 Mattoon, IL

Coverage of cities of Mattoon and Charleston.  I-57 from Champaign-Urbana BTA to
Decatur-Effingham BTA.  I-70 from Decatur-Effingham BTA to Terre Haute BTA.

 

BTA 308 Mt. Vernon-Centralia BTA, IL

Coverage of cities of Mt. Vernon, Centralia, and Salem.  I-64 from St. Louis BTA
to Mt. Vernon.  I-57 from Decatur-Effingham BTA to Carbondale-Marion BTA.

 


TO BE HARD LAUNCHED BY JULY 1, 2001

 

BTA 33 Battle Creek, MI

Coverage of city of Hastings.  MI 37 from coverage in Phase I Grand Rapids BTA
169 to MI 43 in Hastings.

 

BTA 169 Grand Rapids, MI

Coverage of cities of Grand Haven, Grand Rapids, Wyoming, Holland, and Wayland. 
US 131 from southern BTA border to MI 57.  I-96 from eastern BTA border to
western BTA border.  I-196 from southern BTA border to US 131.

 

BTA 241 Lansing, MI

Coverage of city of Ionia.  I-96 from coverage Phase I Grand Rapids BTA 169 to
eastern Ionia County border.  MI 21 from I-96 to and including Ionia.

 

BTA 310 Muskegon, MI

 

94

--------------------------------------------------------------------------------


 

Coverage of city of Muskegon.  I-96 from US 31 to eastern BTA border.

 

BTA 390 Saginaw-Bay City, MI

Coverage of cities of Saginaw, Bay City, Midland, and Birch Run.  I-75 from the
southern BTA border to US 10.  US 10 from Sanford to Essexville.

 


TO BE HARD LAUNCHED BY OCTOBER 1, 2001

 

Indiana:

BTA 442 Terre Haute, IN

I-74 across northern edge of BTA.

 

Michigan:

BTA 169 Grand Rapids, MI

Coverage of city of Big Rapids.  US 131 from MI 57 (Phase I build) to northern
BTA border.

 

BTA 307 Mount Pleasant, MI

Coverage of cities of Alma and Mount Pleasant.  US 27 from northern BTA border
to southern BTA border.

 

BTA 390 Saginaw-Bay City, MI

Coverage of cities of Grayling and Roscommon.  I-75 from Phase I build at US 10
to MI 72.  MI 72 from western BTA border to I-75.  US 27 from I-75 to southern
BTA border.

 

BTA 446 Traverse City, MI

Coverage of cities of Traverse City, Cadillac, and Elk Rapids.  US 131 from
southern BTA border to MI 72.  US 31 from MI 37 to Grand Traverse County line. 
MI 72 from Traverse City to eastern BTA border.  US 31 north out of Traverse
City to Elk Rapids.

 

Iowa:

BTA 61 Burlington, IA

Coverage of cities of Keokuk, Burlington, and Mount Pleasant.  US 218 from
northern BTA border to US 34.  US 34 from western BTA border to Burlington.  US
61 from Burlington to Keokuk.

 

BTA 111 Des Moines, IA

Coverage of cities of Prairie City, Pella, Monroe, and Knoxville.  IA 163 from
eastern BTA border to current Sprint PCS coverage.  US 30 from eastern BTA
border to current Sprint PCS coverage.

 

95

--------------------------------------------------------------------------------


 

BTA 118 Dubuque, IA

Coverage of cities of Dubuque and Platteville.  US 20 from western BTA border to
Dubuque.  US 151 from southern BTA border to eastern BTA border.

 

BTA 283 Marshalltown, IA

Coverage of city of Marshalltown.  US 30 from Marshalltown to western BTA
border.

 

BTA 337 Ottumwa, IA

Coverage of cities of Ottumwa, Fairfield, and Oskaloosa.  US 34 from eastern BTA
border to Ottumwa.  IA 163 from western BTA border to Oskaloosa.

 

BTA 462 Waterloo-Cedar Falls, IA

Coverage of cities of Waterloo, Cedar Falls, and Waverly.  I-380 from southern
BTA border to US 20.   US 218 from Waterloo to Waverly. US 20 from
Waterloo/Cedar Falls to eastern BTA border.

 


TO BE HARD LAUNCHED BY OCTOBER 31, 2001

 

BTA 308 Mt. Vernon-Centralia, IL

I-64 from Mount Vernon to Evansville BTA.

 

To be Hard Launched by January 31, 2002

 

BTA 70 Cedar Rapids, IA

Coverage of cities of Marion and Anamosa and expansion and fill in of Cedar
Rapids metropolitan area.  I-80 from southwestern BTA border (east of Iowa City
in “right leg” of BTA) to southeastern BTA border (east of Iowa City in “right
leg” of BTA).  I-80 from southwestern BTA border (west of Iowa City in “left
leg” of BTA) to southeastern BTA border (west of Iowa City in “left leg” of
BTA).  I-380 from Cedar Rapids to northern BTA border.  US 151 out of Cedar
Rapids to northern BTA border.  US 20 from northwestern BTA border to
northeastern BTA border.

 

BTA 111 Des Moines, IA

I-35 from northern BTA border to current Sprint PCS coverage.   I-35 from
southern BTA border to current Sprint PCS coverage.

 

BTA 150 Fort Dodge, IA

I-35 from southern BTA border to eastern BTA border.

 

BTA 205 Iowa City, IA

Coverage of city of Washington and expansion and fill in of Iowa City
metropolitan area.    I-80 from western BTA border to eastern BTA border.  I-380
from Iowa City to IA 22.   US 218 from IA 22 to southern BTA border.

 

BTA 285 Mason City, IA

Coverage of city of Clear Lake.  I-35 from southern BTA border to northern BTA
border.

 

96

--------------------------------------------------------------------------------


 

BTA 323 Norfolk, NE

Coverage of city of Norfolk.  US 81 from southern BTA border to Norfolk.  US 275
from Norfolk to eastern BTA border.

 

BTA 332 Omaha, NE

Coverage of cities of Fremont and Columbus.   I-29 from southern BTA border to
current Sprint PCS coverage.  I-29 from northern BTA border to current Sprint
PCS coverage.   US 275 from Omaha metropolitan area to Fremont.  US 30 from
Fremont to Columbus.   US 81 from Columbus to northern BTA border.  US 275 from
Winslow/Fremont to western BTA border.

 

BTA 462 Waterloo, IA

Coverage of the city of Independence.  IA 150 from US 20 to Independence.

 

To be Hard Launched by December 2002

 

BTA 86 Clinton-Sterling, IA/IL

Coverage of city of Clinton.  Hwy 61 from Davenport-Moline BTA to Dubuque BTA.

 

BTA 105 Davenport-Moline, IA/IL

Coverage of cities of Muscatine and Kewanee.  Hwy 61 from Davenport to
Burlington BTA.

 

BTA 161 Galesburg

Coverage of city of Monmouth.  US Hwy 34 from Galesburg to Monmouth.

 

BTA 225 Kankakee, IL

Coverage of city of Watseka.

 

BTA 243 LaSalle-Peru-Ottawa-Streator, IL

Coverage of city of Streator.

 

BTA 344 Peoria, IL

Coverage of cities of Macomb and Canton.

 

BTA 426 Springfield, IL

Coverage of cities of Taylorville and Pana.  Hwy 29 from Springfield to Pana.

 


TO BE HARD LAUNCHED BY DECEMBER 31, 2004

 

BTA 111 Des Moines, IA

Coverage of city of Carroll.  US 20 from I-35 to Iowa Falls.  US 71 from I-80 to
Carroll.

 

BTA 150 Fort Dodge, IA

Coverage of cities of Fort Dodge and Webster City.  US 20 from I-35 to Fort
Dodge.

 

BTA 167 Grand Island-Kearney, NE

 

97

--------------------------------------------------------------------------------


 

Coverage of cities of Grand Island and Kearney.  I-80 from eastern BTA border to
western BTA border.  US 281 from Grand Island to southern BTA border.

 

BTA 185 Hastings, NE

Coverage of cities of Hastings and Minden. US 281 from northern BTA border to
Hastings.  NE 10 from I-80 to Minden.  I-80 within Hastings BTA.

 

BTA 256 Lincoln, NE

Coverage of city of York. I-80 from current Sprint PCS coverage to western BTA
border.

 

BTA 285 Mason City, IA

Coverage of cities of Mason City.  US 18 from I-35 to Mason City.

 

Limited Service Areas

 

Manager has partial responsibility, or Limited Service Area, in selected BTAs in
the Service Area.  The Manager’s Limited Service Area BTAs are defined below. 
In all areas where it is noted that Manager will meet Sprint PCS current or
planned coverage, Manager will work with Sprint PCS RF staff to determine the
exact location of Manager’s sites in order to provide contiguous coverage with
Sprint PCS.

 

BTA 33 Battle Creek, MI

•                  Barry County only

 

BTA 111 Des Moines, IA

•                  Adams County

•                  Taylor County

•                  Union County

•                  Ringgold County

•                  Clarke County

•                  Decatur County

•                  Lucas County

•                  Wayne County

•                  Warren and Madison Counties only area along I-35 on the
boundaries of these counties

•                  Carroll County

•                  Greene County

•                  Audubon County excluding Sprint PCS current coverage

•                  Story County excluding Sprint PCS current coverage and the
small area southwest of Sprint PCS coverage near the city of Huxley

•                  Hardin County

•                  Marion County

•                  Jasper County along IA 163 from Sprint PCS current coverage
towards the city of Pella

 

BTA 241 Lansing, MI

•                  Ionia County only

 

98

--------------------------------------------------------------------------------


 

BTA 256 Lincoln, NE

•                  All counties except Lancaster County.  Lancaster County only
along I-80 from western Lancaster County border to Sprint PCS current coverage

 

BTA 332 Omaha, NE

•                  Colfax County

•                  Butler County

•                  Cuming County

•                  Burt County

•                  Saunders County only along US 30 from Columbus, NE east to
Freemont, NE

•                  Dodge County

•                  Washington County excluding Sprint PCS current coverage

•                  Douglass County excluding Sprint PCS current coverage

•                  Crawford County

•                  Otoe County

•                  Nemaha County

•                  Freemont County

•                  Mills County excluding Sprint PCS current coverage

•                  Montgomery County

•                  Page County

•                  Platte County

•                  Polk County

BTA 332 Omaha, NE, continued

•                  Cass County only as it borders along  I-29 to meet Sprint PCS
current coverage

•                  Richardson County

 

BTA 394 St. Louis, MO

•                  Macoupin County only

 

BTA 442 Terre Haute, IN

•                  Coverage along I-74 across northern edge of BTA

 

99

--------------------------------------------------------------------------------


 

Exhibit 2.1 License and Covered Pop Table

 

BTA

 

BTA Name

 

Licensed
Pops

 

Covered
Pops

 

% of
Licensed
Pops

 

Licensed
Area
in Sq
Miles

 

License Type

 

46

 

Bloomington, IL

 

230,919

 

196,115

 

85

%

1,628

 

D

 

71

 

Champaign-Urbana, IL

 

220,271

 

186,292

 

85

%

1,123

 

D

 

86

 

Clinton-Sterling, IL

 

144,881

 

95,515

 

66

%

619

 

B (DesMoines MTA)

 

103

 

Danville, IL

 

110,501

 

65,604

 

59

%

348

 

D & E

 

105

 

Davenport-Moline, IA/IL

 

432,990

 

374,071

 

86

%

1,224

 

B (DesMoines MTA)

 

109

 

Decatur-Effingham, IL

 

248,452

 

158,151

 

64

%

1,129

 

D

 

161

 

Galesburg, IL

 

73,288

 

42,113

 

57

%

247

 

D

 

213

 

Jacksonville, IL

 

68,988

 

28,988

 

42

%

238

 

D

 

225

 

Kankakee, IL

 

135,003

 

92,739

 

69

%

544

 

D & E

 

243

 

LaSalle-Peru-Ottawa-Streator, IL

 

152,765

 

118,889

 

78

%

859

 

D & E

 

286

 

Mattoon, IL

 

63,362

 

55,092

 

87

%

466

 

D

 

308

 

Mt. Vernon-Centralia, IL

 

121,639

 

57,393

 

47

%

873

 

B (St. Louis MTA)

 

344

 

Peoria, IL

 

464,192

 

327,150

 

70

%

868

 

D

 

394

 

St. Louis, MO (partial)

 

46,685

 

7,917

 

17

%

221

 

B (St. Louis MTA)

 

426

 

Springfield, IL

 

264,606

 

209,710

 

79

%

1,067

 

D

 

167

 

Grand Island-Kearney, NE

 

148,879

 

94,665

 

64

%

9,586

 

B (Omaha MTA)

 

185

 

Hastings, NE

 

72,662

 

29,760

 

41

%

4,954

 

B (Omaha MTA)

 

256

 

Lincoln, NE (partial)

 

98,295

 

21,163

 

22

%

5,190

 

B (Omaha MTA)

 

323

 

Norfolk, NE

 

114,281

 

34,580

 

30

%

11,435

 

B (Omaha MTA)

 

332

 

Omaha, NE (partial)

 

248,801

 

113,610

 

46

%

9,161

 

B (Omaha MTA)

 

61

 

Burlington, IA

 

138,247

 

93,468

 

68

%

3,122

 

B (DesMoines MTA)

 

111

 

Des Moines, IA (partial)

 

170,885

 

72,803

 

43

%

7,133

 

B (DesMoines MTA)

 

118

 

Dubuque, IA

 

178,167

 

101,069

 

57

%

3,211

 

B (DesMoines MTA)

 

150

 

Fort Dodge, IA

 

126,408

 

42,580

 

34

%

5,001

 

B (DesMoines MTA)

 

283

 

Marshalltown, IA

 

56,860

 

32,720

 

58

%

1,293

 

B (DesMoines MTA)

 

 

100

--------------------------------------------------------------------------------


 

285

 

Mason City, IA

 

116,468

 

47,187

 

41

%

3,499

 

B (DesMoines MTA)

 

337

 

Ottumwa, IA

 

124,021

 

64,183

 

52

%

3,965

 

B (DesMoines MTA)

 

462

 

Waterloo-Cedar Falls, IA

 

260,616

 

140,732

 

54

%

5,058

 

B (DesMoines MTA)

 

33

 

Battle Creek, MI (partial)

 

54,563

 

14,825

 

27

%

576

 

B (Detroit MTA)

 

169

 

Grand Rapids, MI

 

1,036,440

 

800,893

 

77

%

6,170

 

B (Detroit MTA)

 

241

 

Lansing, MI (partial)

 

61,913

 

39,180

 

63

%

579

 

B (Detroit MTA)

 

307

 

Mount Pleasant, MI

 

128,694

 

77,651

 

60

%

1,723

 

B (Detroit MTA)

 

310

 

Muskegon, MI

 

218,069

 

126,451

 

58

%

1,591

 

B (Detroit MTA)

 

390

 

Saginaw-Bay City, MI

 

622,766

 

358,012

 

57

%

7,226

 

B (Detroit MTA)

 

446

 

Traverse City, MI

 

234,549

 

91,092

 

39

%

4,622

 

B (Detroit MTA)

 

70

 

Cedar Rapids, IA

 

281,785

 

197,493

 

70

%

3,763

 

B (DesMoines MTA)

 

205

 

Iowa City, IA

 

124,336

 

102,875

 

83

%

1,193

 

B (DesMoines MTA)

 

442

 

Terre Haute, IN (partial)

 

738

 

738

 

100

%

32

 

A (Indianapolis MTA)

 

 

 

Totals

 

7,396,985

 

4,713,469

 

64

%

111,537

 

 

 

 

Notes:  Covered pops for BTAs 46, 71, 109, 3344, 185, 256, 111, and 70 were
adjusted from previous Exhibits to reflect map changes.

Terre Haute BTA 442 was added new with this Exhibit.

 

101

--------------------------------------------------------------------------------


 

[g125811kg3image002.gif]

 

102

--------------------------------------------------------------------------------


 

[g125811kg3image004.gif]

 

103

--------------------------------------------------------------------------------


 

[g125811kg3image006.gif]

 

104

--------------------------------------------------------------------------------


 

Exhibit 8(b)(i)

 

Form of Mackinac BTAs Option Exercise Notice

 

Pursuant to section 8 of Addendum VIII to the Sprint PCS Management Agreement
among iPCS Wireless, Inc. and Sprint PCS, iPCS Wireless, Inc. hereby exercises
its option to expand its Service Area to include the Mackinac BTAs in accordance
with the Mackinac Build Out (as such terms are defined in Addendum VIII).

 

 

iPCS Wireless, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Option Exercise Date:

 

 

 

105

--------------------------------------------------------------------------------


 


EXHIBIT 8(B)(II)

 


MACKINAC BUILD-OUT

 

BTA 409 Sault Ste Marie, MI

 

Coverage of Mackinac Island & St. Ignace

 

BTA 345 Petoskey, MI

 

Coverage of Mackinaw City

 

106

--------------------------------------------------------------------------------


 


SCHEDULE 2.1.1


 

-SECTION A-

 

Presently Offered CCPU Services

 

3G Fees

A/P Backhaul/Facility Disputes

Affiliate Utilities

ATM Soft Hand Off

Bank Fees

BI Performance Services – Initiation

BI Performance Services – Maintenance

Bid Cost

Billing

Check Free

Clarify Maintenance Fee

CO Usage

Collection Agency Fees

Conferences

Costs associated with rollout of new products and services (including without
limitation, research and development costs for new products and services)

Credit Card Processing/Fees

Customer Care

Customer Solutions – Mature Life

Directory Assistance

DS3

E - Commerce PT

Enhanced Voicemail

Entrance Facility Expenses (Includes Terminating/Trunking Charge)

Ford Revenue

Ford Telematics

Gift Card Payable

Gift Card Receivable

Hal Riney Ad Kit

High Speed Remote Access Server

ICS Clearing House Costs (Includes Illuminet, Roaming Clearing House, and TSI)

IMT Charges

Interconnection

Inter-Machine Trunk

IT (Includes E-Commerce)

LD Verification

LIDB / CNAM

Local Loop, COC, ACF, IXC, etc. (National Platform Expense – Local Loop Cost,
Central Office Connection (COC), access Coordination Fee (ACF), Co-Location
Charges, and Inter Exchange Carrier (IXC) Charges)

 

107

--------------------------------------------------------------------------------


 

Lockbox 261

MCI Disconnect Adjusted

National Platform – COA

National Platform Disputes

National Platform (2G) (Includes Voice Activated Dialing)

 

National Platform Component

FCAPS (Fault, Configuration, Accounting, Performance, Security)

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

IN (Intelligent Network)

Capital Expense

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

OSSN

Capital Expense

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

3G

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Operator Service

Vendor Fee

 

Wireless Web

Capital Projects

Expense Projects

Circuit Expense

 

108

--------------------------------------------------------------------------------


 

CLOH

Labor

Forecasts

 

Messaging

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

VAD

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Voice Mail

Capital

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Software Maintenance

Openwave

Hewlett Packard

Comverse

Marconi

Lucent

Commworks

Four Corners

Other Vendors (39)

 

Northwest Frequent Flyer

Premium Vision Services

PreNet

Pricing

Pro Text Messaging Plan

Ringers & More (Includes SBF and PT fees)

Roadside Rescue

Sprint Synch Services

 

109

--------------------------------------------------------------------------------


 

Telecheck Charge

Telematics

Text Messaging Plan

TSC Usage

Type 1 Affiliate Long Distance

Voice Command Web

Wireless Web

 

-SECTION B-

 

Presently Offered CPGA Services

 

500 Minute Promotion Credit

Activations – Customer Solutions

Activations – E-Commerce (Includes On Line (Web) Activations)

Activations – Telesales

Credit Check Fee

Customer Solutions – Early Life

Demo Phones

EarthLink

Hal Riney Service

Handset Logistics

Handset Obsolescence Fee and Carrying Costs

Local/Indirect Commission

Marketing Collateral Destruction

NAM/CAM

One Sprint Telesales

PGA Expenses

PLS Commission

SmartWorks Printing

 

-SECTION C-

 

Presently Offered CCPU Services - Activity Settled Separately

 

Affiliate Project Authorizations

Long Distance

E911 Phase I Revenue

Microwave Clearing

Roaming

Software Fees

Sprint Local Telephone Usage

Taxes Paid on Behalf of Type III Affiliates

Tower Lease

Travel Revenue and Expense

 

110

--------------------------------------------------------------------------------


 

Upgrade Commission – 2 Step Channel

Vendor Usage-Based Charges on New Products

Wholesale Revenue and Expense

 

-SECTION D-

 

Presently Offered CPGA Services -Activity Settled Separately

 

3G Device Logistics Fee

3rd Party Spiffs

Accessory Margin

Commissions – National 3rd Party

Commissions – Other 3rd Party

Coop Advertising – Local 3rd Party

Coop Advertising – National 3rd Party

Handset returns

Handset subsidies

Handsets

Marketing Collateral (excluding destruction)

Meeting Competition Fund

RadioShack Promos (Includes RadioShack Golden Quarter, Jumpstart, Relaunch,
Sprint to Vegas, and Break the Bank)

Rebate Administrative Expense

Rebates

Reciprocal Retail Store Cost Recovery

Sprint LDD Commission

Third Party Promotions

Upgrade Commission – RadioShack

 

111

--------------------------------------------------------------------------------


 


SCHEDULE 2.3

Customer Care Services Outsourcing

 

1.             Outsourcing.  Manager may outsource all (and not less than all)
of its Customer Care Services in the manner described in this Schedule 2.3 after
it gives notice of its election and pays the $3 million election fee to Sprint
PCS as set forth in section 2.3 of the Services Agreement.  Manager must
outsource the Customer Care Services to a customer care center whose facility
and personnel are managed by Manager or Manager’s designee.  The customer care
center must utilize Sprint Spectrum’s systems and processes.

 

2.             Customer Care Services.  The term “Customer Care Services” means
call center support for all of the following Services, or such other list of
Services to which Manager and Sprint Spectrum agree in writing, and their
successors and functional equivalents if they are combined, replaced, modified
or renamed, all as provided to subscribers (including, if applicable,
subscribers of resellers) with NPA-NXXs assigned to Manager’s Service Area:

 

Activations

Activations- Spanish

Business General

Business Gold

Business Spanish

Business Special Services

Clear Pay

Consumer General

Consumer General Spanish & Clear Pay

Consumer Gold

Corporate End User

Data Support Spanish

Data Support Tier 1

Data Support Tier 2

Loyalty/Retention

Preferred Corporate Care

Refunds

Trouble Inbound

eCare

Early Life Programs (but excluding market-related activity)

Mature Life Programs (but excluding market-related activity)

 

3.             Transition Period.  Upon receiving notice of Manager’s
outsourcing election, the parties will cooperate and work diligently and in good
faith to implement the transition of all of the Customer Care Services to
Manager’s customer care center as contemplated under this Schedule 2.3, in a
reasonably efficient and expeditious manner.

 

4.             Transition Costs.  Manager will pay the vendors directly or
reimburse Sprint Spectrum and its Related Parties, as Sprint Spectrum
determines, for all costs incurred that relate

 

112

--------------------------------------------------------------------------------


 

to the transition of the Customer Care Services.  Sprint Spectrum will invoice
Manager for the reimbursable costs.  Manager will pay each invoice, whether
received from Sprint Spectrum, a Sprint Spectrum Related Party or a vendor,
within 30 days after the date of the invoice.

 

5.             Continued Services Provided by Sprint Spectrum.  Upon the
complete transition of Customer Care Services, in addition to all other Services
provided under the Services Agreement, Sprint Spectrum will continue to provide
the following:

 

(a)                                  Activation and Customer Care systems;

(b)                                 Call routing of customer; and

(c)                                  Marketing, product, program, system
development and direction.

 

6.             Adjusted Fees for Services.  The fees for Services under the
Services Agreement will be modified as follows when Manager makes its election
under section 2.3 of the Services Agreement:

 

(a)           Transition Period.  Sprint Spectrum will continue to provide the
Services to Manager until Manager completes the transition of the Customer Care
Services as described in this Schedule 2.3.  Sections 3.2.1, 3.2.2 and 3.2.3 of
the Services Agreement will be amended and restated effective as of the date
that Manager makes its election, without any further action by any party, to
read as follows:

 


“3.2        FEES FOR SERVICES.


 

3.2.1  Transition Pricing Period.  The fees Manager will pay Sprint Spectrum for
the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the date that Manager makes its election to
outsource the Customer Care Services (as that term is defined in paragraph 2 of
Schedule 2.3 of this agreement) (the “Outsource Notice Date”) until the date
that Manager completes its transition of the Customer Care Services (the
“Transition Pricing Period”), will be the then-current costs to Sprint Spectrum
of the Services.

 

Sprint Spectrum may change the fee for any Service it provides once during any
12-month period by delivering to Manager notice of the new costs to Sprint
Spectrum of the Services.  The amount of the fees for the Services will be
deemed amended on the effective date noted on the notice, which will be at least
30 days after delivering the notice.

 

The fees will be paid as set forth in section 10 of the Management Agreement.

 

3.2.2  Pricing Process.  [omitted intentionally]

 

3.2.3  Customer-Related Services.  [omitted intentionally]”

 

(b)           Post-Transition Period.  When Manager completes the transition of
the Customer Care Services, Sprint Spectrum will continue to provide the
Services other than the

 

113

--------------------------------------------------------------------------------


 

Customer Care Services as described in this Schedule 2.3.  Section 3.2.1 of the
Services Agreement will be amended and restated effective as of the date that
Manager completes the transition, without any further action by any party, to
read as follows:

 


“3.2        FEES FOR SERVICES.


 

3.2.1  Post-Transition Pricing.  The fees Manager will pay Sprint Spectrum for
the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the date that Manager completes the transition
of the Customer Care Services (the “Transition Completion Date”) will be the
then-current costs to Sprint Spectrum of the Services.  Notwithstanding the
foregoing, the fees Manager will pay Sprint Spectrum for the CPGA Services
through December 31, 2006 will be $15.00 multiplied by the Gross Customer
Additions in Manager’s Service Area.

 


EXCEPT FOR CPGA SERVICES PROVIDED THROUGH DECEMBER 31, 2006, SPRINT SPECTRUM MAY
CHANGE THE FEE FOR ANY SERVICE IT PROVIDES ONCE DURING ANY 12-MONTH PERIOD BY
DELIVERING TO MANAGER NOTICE OF SUCH CHANGE.  THE AMOUNT OF THE FEES FOR THE
SERVICES WILL BE DEEMED AMENDED ON THE EFFECTIVE DATE NOTED ON THE NOTICE, WHICH
WILL BE AT LEAST 30 DAYS AFTER DELIVERING THE NOTICE.


 


THE FEES WILL BE PAID AS SET FORTH IN SECTION 10 OF THE MANAGEMENT AGREEMENT.”


 

7.             Additional Services and Fees.  To support the activities of
Manager contemplated under this Schedule 2.3, Sprint Spectrum will provide
on-going support services and connectivity.  The fees for such services will be
the amount of Sprint Spectrum’s costs to provide the services.

 

114

--------------------------------------------------------------------------------


 

Exhibit A

 

Section 17.26.  Federal Contractor Compliance. (1)  The Manager will not
discriminate against any employee or applicant for employment because of race,
color, religion, sex, or national origin.  The Manager will take affirmative
action to ensure that applicants are employed, and that employees are treated
during employment without regard to their race, color, religion, sex, or
national origin.  Such action shall include, but not be limited to the
following:  Employment, upgrading, demotion, or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeship.  The Manager
agrees to post in conspicuous places, available to employees and applicants for
employment, notices to be provided setting forth the provisions of this
nondiscrimination clause.

 

(2)  The Manager will, in all solicitations or advertisements for employees
placed by or on behalf of the Manager, state that all qualified applicants will
receive considerations for employment without regard to race, color, religion,
sex, or national origin.

 

(3)  The Manager will send to each labor union or representative of workers with
which he has a collective bargaining agreement or other contract or
understanding, a notice to be provided advising the said labor union or workers’
representatives of the Manager’s commitments under this section, and shall post
copies of the notice in conspicuous places available to employees and applicants
for employment.

 

(4)  The Manager will comply with all provisions of Executive Order 11246 of
September 24, 1965, and of the rules, regulations, and relevant orders of the
Secretary of Labor.

 

(5)  The Manager will furnish all information and reports required by Executive
Order 11246 of September 24, 1965, and by rules, regulations, and orders of the
Secretary of Labor, or pursuant thereto, and will permit access to his books,
records, and accounts by the administering agency and the Secretary of Labor for
purposes of investigation to ascertain compliance with such rules, regulations,
and orders.

 

(6)  In the event of the Manager’s noncompliance with the nondiscrimination
clauses of this contract or with any of the said rules, regulations, or orders,
this contract may be canceled, terminated, or suspended in whole or in part and
the Manager may be declared ineligible for further Government contracts or
federally assisted construction contracts in accordance with procedures
authorized in Executive Order 11246 of September 24, 1965, and such other
sanctions may be imposed and remedies invoked as provided in Executive Order
11246 of September 24, 1965, or by rule, regulation, or order of the Secretary
of Labor, or as otherwise provided by law.

 

(7)  The Manager will include the portion of the sentence immediately preceding
paragraph (1) and the provisions of paragraphs (1) through (7) in every
subcontract or purchase order unless exempted by rules, regulations, or orders
of the Secretary of Labor issued pursuant to section 204 of Executive Order
11246 of September 24, 1965, so that such provisions will be binding upon each
subcontractor or vendor.  The Manager will take such action with respect to

 

115

--------------------------------------------------------------------------------


 

any subcontract or purchase order as the administering agency may direct as a
means of enforcing such provisions, including sanctions for noncompliance. 
Provided, however, that in the event a Manager becomes involved in, or is
threatened with, litigation with a subcontractor or vendor as a result of such
direction by the administering agency the Manager may request the United States
to enter into such litigation to protect the interests of the United States.

 

(8)  In consideration of contracts with Sprint PCS, the Manager agrees to
execute the Certificate of Compliance attached hereto as Attachment I and
further agrees that this certification shall be part of each contract between
Sprint PCS and Manager.  The Manager will include Attachment I in every
subcontract or purchase order, so that such provisions will be binding upon each
subcontractor.

 

116

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

CERTIFICATE OF COMPLIANCE WITH

FEDERAL REGULATIONS

 

In consideration of contracts with SPRINT SPECTRUM L.P., the undersigned
“contractor”, “vendor” or “consultant” agrees to the following and further
agrees that this Certification shall be a part of each purchase order, supply
agreement, or contract between SPRINT SPECTRUM L.P. and the undersigned.

 

1.                                      Equal Opportunity

Executive Order 11246 is herein incorporated by reference.

 

2.                                      Affirmative Action Compliance

If undersigned Contractor has 50 or more employees and if this contract is for
$50,000 or more, Contractor shall develop a written Affirmative Action
Compliance Program for each of its establishments, as required by rules and
regulations of the Secretary of Labor (41 CFR 60-1 and 60-2).

 

3.                                      Affirmative Action for Special Disabled
and Vietnam Era Veterans

If this contract exceeds $10,000, the undersigned Contractor certifies that the
Contractor does not discriminate against any employee or applicant because the
person is a Special Disabled or Vietnam Veteran and complies with the rules,
regulations and relevant orders of the Secretary of Labor issued pursuant to the
Vietnam Veterans Readjustment Assistance Act of 1972, as amended.

 

Contractor hereby represents that it has developed and has on file, at each
establishment, affirmative action programs for Special Disabled and Vietnam Era
Veterans required by the rules and regulations of the Secretary of Labor (41 CFR
60-250).

 

4.                                      Affirmative Action for Handicapped
Workers

If this contract exceeds $2,500, the undersigned Contractor certifies that the
Contractor does not discriminate against any employee or applicant because of
physical or mental handicap and complies with the rules, regulations and
relevant orders of the Secretary of Labor issued under the Rehabilitation Act of
1973, as amended.

 

Contractor hereby represents that it has developed and has on file, at each
establishment, affirmative action programs for Handicapped Workers required by
the rules and regulations of the Secretary of Labor (41 CFR 60-741).

 

5.                                      Employer Information Report (EEO-1
Standard Form 100)

If undersigned Contractor has 50 or more employees and if this contract is for
$10,000 or more, Contractor shall complete and file government Standard Form
100, Equal Employment Opportunity Employer Information Report EEO-1, in
accordance with instructions contained therein.

 

117

--------------------------------------------------------------------------------


 

6.                                      Compliance Review

The undersigned Contractor certifies that it has not been subject to a
Government equal opportunity compliance review.  If the Contractor has been
reviewed, that review occurred on                                         
(date).

 

7.                                      Utilization of Small Business Concerns

SPRINT SPECTRUM L.P.’s policy, consistent with Federal Acquisition Regulations
(FAR 52.219-8), is that small business concerns, veteran-owned small business
concerns, service-disabled veteran-owned small business concerns, HUBZone small
business concerns, small disadvantaged business concerns, and women-owned small
business concerns shall have the maximum practicable opportunity to participate
in performing subcontracts under Government contracts for which SPRINT SPECTRUM
L.P. is the Government’s Prime Contractor.  SPRINT SPECTRUM L.P. awards
contracts to small businesses to the fullest extent consistent with efficient
prime contract performance.  The Contractor agrees to use its best efforts to
carry out this policy in the award of its subcontract to the fullest extent
consistent with the efficient performance of this contract.

 

Contractor hereby represents that it        is        is not a small business,
       is        is not a small business owned and controlled by socially and
economically disadvantaged individuals, and        is        is not a small
business controlled and operated as a women-owned small business as defined by
the regulations implementing the Small Business Act.

 

If the answer to any of the above is in the affirmative, Contractor will
complete SPRINT SPECTRUM L.P. Small/Minority/Women Owned Business Self
Certification Form.  This form is available from Sprint Corporation’s Human
Resources Department.

 

8.                                      Clean Air and Water

The undersigned Contractor certifies that any facility to be used in the
performance of this contract        is        is not listed on the Environmental
Protection Agency List of Violating Facilities.

 

The undersigned Contractor agrees to immediately notify SPRINT SPECTRUM L.P.,
immediately upon the receipt of any communication from the Administrator or a
designee of the Environmental Protection Agency indicating that any facility
that the Contractor proposes to use for the performance of the contract is under
consideration to be listed on the EPA List of Violating Facilities.  SPRINT
SPECTRUM L.P. includes this certification and agreement pursuant to FAR
52-223-1(c) which requires including such paragraph (c) in every nonexempt
subcontract.

 

 

Contractor:

 

 

 

 

 

 

 

 

Company Name

 

 

 

 

 

 

 

118

--------------------------------------------------------------------------------


 

 

Address

 

 

 

 

 

 

City

State

Zip

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

119

--------------------------------------------------------------------------------